As filed with the Securities and Exchange Commission on August 22, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22378 DoubleLine Funds Trust (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell DoubleLine Funds Trust 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2015 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. DoubleLine Total Return Bond Fund Schedule of Investments June 30, 2014 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Asset Backed Obligations - 0.1% Nelnet Student Loan Trust, Series 2007-2A-B1 1.40% # ^ 09/25/2035 Total Asset Backed Obligations (Cost $33,673,813) Collateralized Loan Obligations - 3.0% ALM Loan Funding, Series 2012-6A-C 4.98% # ^ 06/14/2023 Apidos Ltd., Series 2014-18A-B 3.03% # ^ 07/22/2026 ARES Ltd., Series 2006-6RA-A2 0.51% # 03/12/2018 ARES Ltd., Series 2013-1A-B 1.98% # ^ 04/15/2025 ARES Ltd., Series 2013-1A-D 3.98% # ^ 04/15/2025 Avery Point Ltd., Series 2013-2A-D 3.68% # ^ 07/17/2025 Avery Point Ltd., Series 2014-1A-A 1.76% # ^ 04/25/2026 Avery Point Ltd., Series 2014-1A-D 3.74% # ^ 04/25/2026 Babson, Inc., Series 2005-3A-A 0.47% # ^ 11/10/2019 Black Diamond Ltd., Series 2005-1A-A1 0.50% # ^ 06/20/2017 BlackRock Senior Income, Series 2006-4A-A 0.47% # ^ 04/20/2019 BlueMountain Ltd., Series 2012-2A-A1 1.65% # ^ 11/20/2024 BlueMountain Ltd., Series 2012-2A-B1 2.29% # ^ 11/20/2024 BlueMountain Ltd., Series 2012-2A-C 2.98% # ^ 11/20/2024 BMI Trust, Series 2013-1AR-A1R 1.17% # ^ 08/01/2021 Brookside Mill Ltd., Series 2013-1A-C1 2.93% # ^ 04/17/2025 Canyon Capital Ltd., Series 2012-1A-B1 2.18% # ^ 01/15/2024 Cent Ltd., Series 2005-10A-D 1.98% # ^ 12/15/2017 Chatham Light Ltd., Series 2005-2A-A1 0.47% # ^ 08/03/2019 Covenant Credit Partners Ltd., Series 2014-1A-A 0.00% # ^ 07/20/2026 Crown Point Ltd., Series 2012-1A-A1LB 1.73% # ^ 11/21/2022 Dryden Senior Loan Fund, Series 2012-24A-D 4.97% # ^ 11/15/2023 Dryden Senior Loan Fund, Series 2012-25A-B1 2.48% # ^ 01/15/2025 Flatiron Ltd., Series 2014-1A-B 3.08% # ^ 07/17/2026 Flatiron Ltd., Series 2014-1A-C 3.53% # ^ 07/17/2026 Fortress Credit Ltd., Series 2013-1A-A 1.41% # ^ 01/19/2025 Fortress Credit Ltd., Series 2013-1A-B 2.13% # ^ 01/19/2025 Galaxy Ltd., Series 2006-6X-B 0.63% # 06/13/2018 Galaxy Ltd., Series 2013-15A-A 1.48% # ^ 04/15/2025 Galaxy Ltd., Series 2013-15A-B 2.08% # ^ 04/15/2025 Galaxy Ltd., Series 2013-15A-C 2.83% # ^ 04/15/2025 Galaxy Ltd., Series 2013-15A-D 3.63% # ^ 04/15/2025 Gannett Peak Ltd., Series 2006-1A-A1A 0.48% # ^ 10/27/2020 GLG Ore Hill Ltd., Series 2013-1A-A 1.35% # ^ 07/15/2025 Halcyon Loan Advisors Funding Ltd., Series 2014-2A-C 3.73% # ^ 04/28/2025 Halcyon Loan Advisors Funding Ltd., Series 2014-2A-D 5.23% # ^ 04/28/2025 ICE Global Credit Ltd., Series 2013-1A-A1 1.98% # ^ 04/20/2024 ICE Global Credit Ltd., Series 2013-1A-B2 2.78% # ^ 04/20/2024 ING Ltd., Series 2013-3A-B 2.94% # ^ 01/18/2026 Jamestown Ltd., Series 2014-4A-A1A 1.73% # ^ 07/15/2026 Kingsland Ltd., Series 2005-1A-C2 6.13% ^ 06/13/2019 KKR Financial Corporation, Series 2006-1A-A1 0.51% # ^ 08/25/2018 KKR Financial Corporation, Series 2007-AA-A 0.98% # ^ 10/15/2017 KVK Ltd., Series 2013-1A-A 1.63% # ^ 04/14/2025 LCM LP, Series 11A-D2 4.18% # ^ 04/19/2022 LCM LP, Series 12A-A 1.70% # ^ 10/19/2022 LCM LP, Series 13A-C 3.13% # ^ 01/19/2023 LCM LP, Series 14A-D 3.73% # ^ 07/15/2025 LCM LP, Series 16A-A 1.76% # ^ 07/15/2026 LCM LP, Series 16A-D 3.86% # ^ 07/15/2026 Madison Park Funding Ltd., Series 2012-9X-C1 3.82% # 08/15/2022 Marathon Ltd., Series 2013-5A-A2A 2.58% # ^ 02/21/2025 Marea Ltd., Series 2012-1A-D 4.78% # ^ 10/16/2023 NOB Hill Ltd., Series 2006-1X-A1 0.47% # 08/15/2018 Nomad Ltd., Series 2013-1A-B 3.18% # ^ 01/15/2025 Nomad Ltd., Series 2013-1A-C 3.73% # ^ 01/15/2025 Northwoods Capital Corporation, Series 2012-9A-A 1.65% # ^ 01/18/2024 Northwoods Capital Corporation, Series 2013-10-A1 1.62% # ^ 11/04/2025 Oak Hill Credit Partners, Series 2012-7A-A 1.65% # ^ 11/20/2023 Oak Hill Credit Partners, Series 2012-7A-B1 2.48% # ^ 11/20/2023 OCP Ltd., Series 2012-2A-A2 1.71% # ^ 11/22/2023 OCP Ltd., Series 2012-2A-X2 1.71% # ^ 11/22/2023 OCP Ltd., Series 2013-3A-B 2.98% # ^ 01/17/2025 OHA Intrepid Leverage Loan Fund Ltd., Series 2011-1AR-DR 3.28% # ^ 04/20/2021 Race Point Ltd., Series 2012-7A-A 1.66% # ^ 11/08/2024 Race Point Ltd., Series 2012-7A-B 2.49% # ^ 11/08/2024 Race Point Ltd., Series 2013-8A-B 2.13% # ^ 02/20/2025 Saturn Ltd., Series 2007-1A-D 4.22% # ^ 05/13/2022 Symphony Ltd., Series 2013-11A-B1 2.43% # ^ 01/17/2025 Venture Ltd., Series 2014-17A-A 1.76% # ^ 07/15/2026 Venture Ltd., Series 2014-17A-B2 2.38% # ^ 07/15/2026 Washington Mill Ltd., Series 2014-1A-A1 1.73% # ^ 04/20/2026 Washington Mill Ltd., Series 2014-1A-B1 2.28% # ^ 04/20/2026 Washington Mill Ltd., Series 2014-1A-C 3.23% # ^ 04/20/2026 WhiteHorse Ltd., Series 2006-1A-B1L 2.08% # ^ 05/01/2018 WhiteHorse Ltd., Series 2012-1A-A1L 1.62% # ^ 02/03/2025 Wind River Ltd., Series 2012-1A-A 1.63% # ^ 01/15/2024 Wind River Ltd., Series 2012-1A-B1 2.33% # ^ 01/15/2024 Wind River Ltd., Series 2012-1A-C1 3.28% # ^ 01/15/2024 Total Collateralized Loan Obligations (Cost $987,197,831) Non-Agency Commercial Mortgage Backed Obligations - 6.4% BAMLL Commercial Mortgage Securities Trust, Series 2014-IP-E 2.81% # ^ 06/15/2028 Banc of America Commercial Mortgage Trust, Series 2006-4-AM 5.68% 07/10/2046 Banc of America Commercial Mortgage Trust, Series 2007-1-AMFX 5.48% # 01/15/2049 Banc of America Commercial Mortgage Trust, Series 2007-2-AM 5.62% # 04/10/2049 Banc of America Commercial Mortgage Trust, Series 2007-5-AM 5.77% # 02/10/2051 Banc of America Commercial Mortgage Trust, Series 2007-5-XW 0.37% # ^ I/O 02/10/2051 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR4-A3 5.47% # 06/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-T18-AJ 5.01% # 02/13/2042 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW13-AJ 5.61% # 09/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW14-AM 5.24% 12/11/2038 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-PW16-AM 5.90% # 06/11/2040 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-PW17-AMFL 0.84% # ^ 06/11/2050 Boca Hotel Portfolio Trust, Series 2013-BOCA-E 3.90% # ^ 08/15/2026 Capital Trust, Series 2005-3A-A2 5.16% ^ 06/25/2035 CD Commercial Mortgage Trust, Series 2006-CD2-AAB 5.51% # 01/15/2046 CD Commercial Mortgage Trust, Series 2006-CD2-AM 5.53% # 01/15/2046 CD Commercial Mortgage Trust, Series 2007-CD4-AMFX 5.37% # 12/11/2049 CD Commercial Mortgage Trust, Series 2007-CD4-ASB 5.28% 12/11/2049 CD Commercial Mortgage Trust, Series 2007-CD5-XP 0.30% # ^ I/O 11/15/2044 CGBAM Commercial Mortgage Trust, Series 2013-BREH-E 4.50% # ^ 05/15/2030 Citigroup Commercial Mortgage Trust, Series 2005-C3-AM 4.83% # 05/15/2043 Citigroup Commercial Mortgage Trust, Series 2007-C6-AM 5.71% # 12/10/2049 Citigroup Commercial Mortgage Trust, Series 2008-C7-AM 6.34% # 12/10/2049 Citigroup Commercial Mortgage Trust, Series 2012-GC8-XA 2.22% # ^ I/O 09/10/2045 COBALT Commercial Mortgage Trust, Series 2007-C2-AJFX 5.57% # 04/15/2047 COBALT Commercial Mortgage Trust, Series 2007-C2-AMFX 5.53% # 04/15/2047 Commercial Mortgage Pass-Through Certificates, Series 2002-LC4-XA 2.66% # ^ I/O 12/10/2044 Commercial Mortgage Pass-Through Certificates, Series 2006-C8-AM 5.35% 12/10/2046 Commercial Mortgage Pass-Through Certificates, Series 2007-C9-AJFL 0.84% # ^ 12/10/2049 Commercial Mortgage Pass-Through Certificates, Series 2012-CR2-XA 2.09% # I/O 08/15/2045 Commercial Mortgage Pass-Through Certificates, Series 2012-CR3-XA 2.34% # I/O 10/15/2045 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-A 2.09% # ^ 11/17/2026 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-B 1.75% # ^ 11/17/2026 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-C 2.30% # ^ 11/17/2026 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-XACP 1.96% # ^ I/O 12/17/2014 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-XBCP 1.58% # ^ I/O 12/17/2014 Commercial Mortgage Pass-Through Certificates, Series 2013-FL3-RRI2 4.40% # ^ 10/13/2028 Commercial Mortgage Pass-Through Certificates, Series 2014-CR15-D 4.92% # ^ 02/10/2047 Commercial Mortgage Pass-Through Certificates, Series 2014-KY0-E 2.50% # ^ 06/11/2027 Commercial Mortgage Pass-Through Certificates, Series 2014-KY0-F 3.65% # ^ 06/11/2027 Credit Suisse First Boston Mortgage Securities Corporation, Series 1998-C2-F 6.75% # ^ 11/15/2030 Credit Suisse First Boston Mortgage Securities Corporation, Series 2001-CF2-G 6.93% ^ 02/15/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C6-AM 5.23% # 12/15/2040 Credit Suisse Mortgage Capital Certificates, Series 2006-C3-AJ 5.98% # 06/15/2038 Credit Suisse Mortgage Capital Certificates, Series 2006-C3-AM 5.98% # 06/15/2038 Credit Suisse Mortgage Capital Certificates, Series 2006-C5-AM 5.34% 12/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2006-TF2A-A2 0.32% # ^ 10/15/2021 Credit Suisse Mortgage Capital Certificates, Series 2006-TF2A-KERB 0.60% # ^ 09/15/2021 Credit Suisse Mortgage Capital Certificates, Series 2007-C4-A1AM 6.05% # 09/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2007-TFLA-G 0.52% # ^ 02/15/2022 Credit Suisse Mortgage Capital Certificates, Series 2009-RR2-IQB 5.69% # ^ 04/16/2049 Credit Suisse Mortgage Capital Certificates, Series 2010-RR1-1B 5.69% # ^ 04/16/2049 Credit Suisse Mortgage Capital Certificates, Series 2010-RR2-3B 5.34% # ^ 12/15/2043 Credit Suisse Mortgage Capital Certificates, Series 2010-RR5-2B 5.34% # ^ 12/16/2043 DBRR Trust, Series 2011-C32-A3B 5.93% # ^ 06/17/2049 DBRR Trust, Series 2012-EZ1-A 0.95% ^ 09/25/2045 DBUBS Mortgage Trust, Series 2011-LC2A-XA 1.60% # ^ I/O 07/10/2044 DDR Corporation, Series 2009-DDR1-A 3.81% ^ 10/14/2022 Del Coronado Trust, Series 2013-HDC-D 2.10% # ^ 03/15/2026 Del Coronado Trust, Series 2013-HDC-E 2.80% # ^ 03/15/2026 Del Coronado Trust, Series 2013-HDMZ-M 5.15% # ^ 03/15/2018 Extended Stay America Trust, Series 2013-ESFL-DFL 3.29% # ^ 12/05/2031 Extended Stay America Trust, Series 2013-ESH5-A15 1.28% ^ 12/05/2031 Extended Stay America Trust, Series 2013-ESHM-M 7.63% ^ 12/05/2019 GE Capital Commercial Mortgage Corporation, Series 2005-C2-B 5.11% # 05/10/2043 GMAC Commercial Mortgage Securities, Inc., Series 2004-C3-A4 4.55% 12/10/2041 Greenwich Capital Commercial Funding Corporation, Series 2005-GG5-AM 5.28% # 04/10/2037 Greenwich Capital Commercial Funding Corporation, Series 2006-GG7-AJ 5.82% # 07/10/2038 Greenwich Capital Commercial Funding Corporation, Series 2006-GG7-AM 5.82% # 07/10/2038 Greenwich Capital Commercial Funding Corporation, Series 2007-GG11-AJ 6.26% # 12/10/2049 Greenwich Capital Commercial Funding Corporation, Series 2007-GG11-AM 5.87% # 12/10/2049 Greenwich Capital Commercial Funding Corporation, Series 2007-GG9-AM 5.48% 03/10/2039 Greenwich Capital Commercial Funding Corporation, Series 2007-GG9-AMFX 5.48% 03/10/2039 GS Mortgage Securities Corporation, Series 2006-GG6-AJ 5.75% # 04/10/2038 GS Mortgage Securities Corporation, Series 2006-GG6-AM 5.62% # 04/10/2038 GS Mortgage Securities Corporation, Series 2006-GG6-XC 0.16% # ^ I/O 04/10/2038 GS Mortgage Securities Corporation, Series 2006-GG8-AJ 5.62% 11/10/2039 GS Mortgage Securities Corporation, Series 2006-GG8-AM 5.59% 11/10/2039 GS Mortgage Securities Corporation, Series 2011-GC3-X 1.03% # ^ I/O 03/10/2044 GS Mortgage Securities Corporation, Series 2012-GC6-XA 2.33% # ^ I/O 01/10/2045 GS Mortgage Securities Corporation, Series 2012-GCJ7-A1 1.14% 05/10/2045 GS Mortgage Securities Corporation, Series 2013-KYO-A 1.00% # ^ 11/08/2029 GS Mortgage Securities Corporation, Series 2013-KYO-D 2.75% # ^ 11/08/2029 GS Mortgage Securities Corporation, Series 2013-KYO-E 3.75% # ^ 11/08/2029 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2001-CIB2-C 6.74% # 04/15/2035 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-C3-A4 4.66% 01/15/2042 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-CB8-A1A 4.16% ^ 01/12/2039 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-CBX-A5 4.65% 01/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-CBX-X1 0.86% # ^ I/O 01/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-LN2-A2 5.12% 07/15/2041 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-LN2-D 5.51% # 07/15/2041 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2005-CIBC12-AJ 4.99% # 09/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2005-LDP4-X1 0.42% # ^ I/O 10/15/2042 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP7-AM 6.06% # 04/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP8-X 0.73% # I/O 05/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP9-AM 5.37% 05/15/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-C1-ASB 5.86% 02/15/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB18-AMFX 5.40% 06/12/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB18-X 0.45% # I/O 06/12/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB20-AM 6.08% # 02/12/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB20-X1 0.20% # ^ I/O 02/12/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CIBC19-AM 5.89% # 02/12/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-LD12-AM 6.22% # 02/15/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2009-RR2-GEB 5.54% ^ 12/13/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-CCHP-B 3.50% # ^ 07/15/2028 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-PLSD-A1 2.19% ^ 11/13/2044 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-C6-XA 2.15% # I/O 05/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-C8-XA 2.30% # I/O 10/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-CBX-XA 2.16% # I/O 06/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-A 1.82% # ^ 10/15/2025 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-B 2.02% # ^ 10/15/2025 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-C 2.52% # ^ 10/15/2025 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-E 3.42% # ^ 10/15/2025 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2013-ALC-A 1.66% # ^ 07/17/2026 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2013-FL3-A1 0.95% # ^ 04/15/2028 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2013-FL3-A2 0.85% # ^ 04/15/2028 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2014-INN-C 1.85% # ^ 06/15/2029 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2014-INN-D 2.50% # ^ 06/15/2029 LB Commercial Mortgage Trust, Series 2007-C3-AMFL 6.09% # ^ 07/15/2044 LB-UBS Commercial Mortgage Trust, Series 2004-C7-B 4.84% # 10/15/2036 LB-UBS Commercial Mortgage Trust, Series 2005-C3-AM 4.79% 07/15/2040 LB-UBS Commercial Mortgage Trust, Series 2005-C7-AJ 5.32% # 11/15/2040 LB-UBS Commercial Mortgage Trust, Series 2006-C7-XCL 0.85% # ^ I/O 11/15/2038 LB-UBS Commercial Mortgage Trust, Series 2007-C1-AJ 5.48% 02/15/2040 LB-UBS Commercial Mortgage Trust, Series 2007-C1-AM 5.46% 02/15/2040 LB-UBS Commercial Mortgage Trust, Series 2007-C2-AM 5.49% # 02/15/2040 Merrill Lynch Mortgage Investors Trust, Series 1998-C1-IO 0.66% # I/O 11/15/2026 Merrill Lynch Mortgage Trust, Series 2004-KEY2-A4 4.86% # 08/12/2039 Merrill Lynch Mortgage Trust, Series 2006-C2-AJ 5.80% # 08/12/2043 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-4-A2FL 0.27% # 12/12/2049 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2007-5-AM 5.42% 08/12/2048 Morgan Stanley Capital, Inc., Series 2006-HQ10-X1 0.71% # ^ I/O 11/12/2041 Morgan Stanley Capital, Inc., Series 2006-HQ8-AJ 5.68% # 03/12/2044 Morgan Stanley Capital, Inc., Series 2007-HQ11-AJ 5.51% # 02/12/2044 Morgan Stanley Capital, Inc., Series 2007-HQ12-A2FL 0.40% # 04/12/2049 Morgan Stanley Capital, Inc., Series 2007-HQ12-A2FX 5.77% # 04/12/2049 Morgan Stanley Capital, Inc., Series 2007-IQ13-AM 5.41% 03/15/2044 Morgan Stanley Capital, Inc., Series 2007-XLF9-J 2.25% # ^ 12/15/2020 Morgan Stanley Capital, Inc., Series 2008-T29-AAB 6.45% # 01/11/2043 Morgan Stanley Re-Remic Trust, Series 2010-HQ4-AJ 4.97% ^ 04/15/2040 Morgan Stanley Re-Remic Trust, Series 2013-AJ-AJA 0.50% ^ 12/17/2049 Multi Security Asset Trust, Series 2005-RR4A-A3 5.00% ^ 11/28/2035 RREF LLC, Series 2013-LT2-A 2.83% ^ 05/22/2028 SMA Issuer LLC, Series 2012-LV1-A 3.50% ^ 08/20/2025 TIAA Seasoned Commercial Mortgage Trust, Series 2007-C4-AJ 5.56% # 08/15/2039 UBS-Barclays Commercial Mortgage Trust, Series 2012-C3-XA 2.32% # ^ I/O 08/10/2049 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22-AM 5.50% # 12/15/2044 Wachovia Bank Commercial Mortgage Trust, Series 2006-C28-AJ 5.63% # 10/15/2048 Wachovia Bank Commercial Mortgage Trust, Series 2006-C28-AM 5.60% # 10/15/2048 Wachovia Bank Commercial Mortgage Trust, Series 2007-30-AMFL 0.35% # ^ 12/15/2043 Wachovia Bank Commercial Mortgage Trust, Series 2007-C30-AJ 5.41% # 12/15/2043 Wachovia Bank Commercial Mortgage Trust, Series 2007-C30-AM 5.38% 12/15/2043 Wachovia Bank Commercial Mortgage Trust, Series 2007-C33-AJ 6.14% # 02/15/2051 Wachovia Bank Commercial Mortgage Trust, Series 2007-C33-AM 6.14% # 02/15/2051 WF-RBS Commercial Mortgage Trust, Series 2011-C4-XA 0.94% # ^ I/O 06/15/2044 WF-RBS Commercial Mortgage Trust, Series 2012-C6-XA 2.62% # ^ I/O 04/15/2045 WF-RBS Commercial Mortgage Trust, Series 2012-C8-XA 2.38% # ^ I/O 08/15/2045 WF-RBS Commercial Mortgage Trust, Series 2012-C9-XA 2.39% # ^ I/O 11/15/2045 WF-RBS Commercial Mortgage Trust, Series 2014-C19-XA 1.50% # I/O 03/15/2047 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $2,145,143,743) Non-Agency Residential Collateralized Mortgage Obligations - 27.4% ACE Securities Corporation, Series 2006-HE1-A2C 0.34% # 02/25/2036 ACE Securities Corporation, Series 2006-NC1-A2C 0.35% # 12/25/2035 Adjustable Rate Mortgage Trust, Series 2005-10-3A31 4.91% # 01/25/2036 Adjustable Rate Mortgage Trust, Series 2005-2-6M2 1.13% # 06/25/2035 Adjustable Rate Mortgage Trust, Series 2005-7-3A1 2.99% # 10/25/2035 Adjustable Rate Mortgage Trust, Series 2006-1-2A1 3.03% # 03/25/2036 Adjustable Rate Mortgage Trust, Series 2006-2-3A1 2.95% # 05/25/2036 Adjustable Rate Mortgage Trust, Series 2007-1-3A1 3.16% # 03/25/2037 Adjustable Rate Mortgage Trust, Series 2007-3-1A1 3.81% # ^ 11/25/2037 Aegis Asset Backed Securities Trust, Series 2003-2-M2 2.70% # 11/25/2033 Aegis Asset Backed Securities Trust, Series 2004-1-M2 2.18% # 04/25/2034 Aegis Asset Backed Securities Trust, Series 2004-2-M2 2.10% # 06/25/2034 American General Mortgage Loan Trust, Series 2010-1-A3 5.65% # ^ 03/25/2058 American General Mortgage Loan Trust, Series 2010-1-A4 5.65% # ^ 03/25/2058 American Home Mortgage Investment Trust, Series 2005-1-7A2 2.32% # 06/25/2045 American Home Mortgage Investment Trust, Series 2005-4-3A1 0.45% # 11/25/2045 American Home Mortgage Investment Trust, Series 2006-2-3A4 6.60% # 06/25/2036 American Home Mortgage Investment Trust, Series 2007-A-13A1 6.10% # ^ 01/25/2037 Amortizing Residential Collateral Trust, Series 2002-BC7-M1 1.35% # 10/25/2032 Argent Securities, Inc., Series 2004-W6-M1 0.98% # 05/25/2034 Asset Backed Securities Corporation Home Equity Loan Trust, Series 2003-HE6-M1 1.13% # 11/25/2033 Asset Backed Securities Corporation Home Equity Loan Trust, Series 2004-HE3-M2 1.83% # 06/25/2034 Banc of America Alternative Loan Trust, Series 2005-10-4A1 5.75% 11/25/2035 Banc of America Alternative Loan Trust, Series 2005-5-2CB1 6.00% 06/25/2035 Banc of America Alternative Loan Trust, Series 2005-6-2CB2 6.00% 07/25/2035 Banc of America Alternative Loan Trust, Series 2005-6-4CB1 6.50% 07/25/2035 Banc of America Alternative Loan Trust, Series 2005-8-2CB1 6.00% 09/25/2035 Banc of America Alternative Loan Trust, Series 2006-5-CB14 6.00% # 06/25/2046 Banc of America Alternative Loan Trust, Series 2006-6-CB3 6.00% 07/25/2046 Banc of America Alternative Loan Trust, Series 2006-7-A4 6.00% # 10/25/2036 Banc of America Alternative Loan Trust, Series 2006-8-1A1 6.35% # I/F I/O 11/25/2036 Banc of America Alternative Loan Trust, Series 2006-8-1A2 0.60% # 11/25/2036 Banc of America Alternative Loan Trust, Series 2006-9-1CB1 6.00% 01/25/2037 Banc of America Alternative Loan Trust, Series 2007-2-2A1 6.00% 06/25/2037 Banc of America Funding Corporation, Series 2006-2-3A1 6.00% 03/25/2036 Banc of America Funding Corporation, Series 2006-2-4A1 22.34% # I/F 03/25/2036 Banc of America Funding Corporation, Series 2006-2-6A2 5.50% 03/25/2036 Banc of America Funding Corporation, Series 2006-3-1A1 6.00% 03/25/2036 Banc of America Funding Corporation, Series 2006-3-6A1 6.29% # 03/25/2036 Banc of America Funding Corporation, Series 2006-6-1A7 6.25% 08/25/2036 Banc of America Funding Corporation, Series 2006-7-T2A5 6.04% # 10/25/2036 Banc of America Funding Corporation, Series 2006-7-T2A8 5.91% # 10/25/2036 Banc of America Funding Corporation, Series 2006-8T2-A8 6.10% # 10/25/2036 Banc of America Funding Corporation, Series 2006-B-7A1 5.62% # 03/20/2036 Banc of America Funding Corporation, Series 2006-D-6A1 5.33% # 05/20/2036 Banc of America Funding Corporation, Series 2006-G-2A1 0.37% # 07/20/2036 Banc of America Funding Corporation, Series 2006-H-3A1 2.88% # 09/20/2046 Banc of America Funding Corporation, Series 2007-1-TA10 5.84% # 01/25/2037 Banc of America Funding Corporation, Series 2007-3-TA1B 5.83% # 04/25/2037 Banc of America Funding Corporation, Series 2007-5-1A1 5.50% 07/25/2037 Banc of America Funding Corporation, Series 2009-R14-3A 15.83% # ^ I/F 06/26/2035 Banc of America Funding Corporation, Series 2009-R15A-4A2 5.75% ^ 12/26/2036 Banc of America Funding Corporation, Series 2010-R1-3A 14.05% # ^ I/F 07/26/2036 Banc of America Funding Corporation, Series 2012-R4-A 0.41% # ^ 03/04/2039 Banc of America Funding Corporation, Series 2012-R5-A 0.41% # ^ 10/03/2039 Banc of America Mortgage Securities, Inc., Series 2004-K-4A1 5.16% # 12/25/2034 Banc of America Mortgage Securities, Inc., Series 2006-1-A9 6.00% 05/25/2036 Banc of America Mortgage Securities, Inc., Series 2007-1-2A5 5.75% 01/25/2037 BCAP LLC Trust, Series 2007-AA2-2A7 6.00% 04/25/2037 BCAP LLC Trust, Series 2007-AA2-2A8 5.75% 04/25/2037 BCAP LLC Trust, Series 2008-RR3-A1B 6.64% # 10/25/2036 BCAP LLC Trust, Series 2010-RR10-5A1 7.40% # ^ 04/27/2037 BCAP LLC Trust, Series 2010-RR12-3A15 6.84% # ^ 08/26/2037 BCAP LLC Trust, Series 2010-RR5-2A3 6.10% # ^ 04/26/2037 BCAP LLC Trust, Series 2011-RR12-2A5 2.24% # ^ 12/26/2036 BCAP LLC Trust, Series 2012-RR1-3A3 3.50% # ^ 10/26/2035 Bear Stearns Adjustable Rate Mortgage Trust, Series 2005-12-13A1 5.39% # 02/25/2036 Bear Stearns Adjustable Rate Mortgage Trust, Series 2006-4-4A1 5.31% # 10/25/2046 Bear Stearns Adjustable Rate Mortgage Trust, Series 2007-1-2A1 3.07% # 02/25/2047 Bear Stearns Alt-A Trust, Series 2004-11-2A3 2.47% # 11/25/2034 Bear Stearns Alt-A Trust, Series 2006-6-2A1 4.38% # 11/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2004-AC4-A2 6.00% # 08/25/2034 Bear Stearns Asset Backed Securities Trust, Series 2005-AC2-1A 5.25% # 04/25/2035 Bear Stearns Asset Backed Securities Trust, Series 2005-AC2-2A1 5.25% # 04/25/2035 Bear Stearns Asset Backed Securities Trust, Series 2005-AC7-A4 5.50% # 10/25/2035 Bear Stearns Asset Backed Securities Trust, Series 2006-AC1-1A1 5.75% # 02/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-1A2A 6.00% 10/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-1A3A 6.50% 10/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-23A1 4.50% # 10/25/2036 Belle Haven Ltd., Series 2006-1A-A1 0.48% # ^ 07/05/2046 Centex Home Equity, Series 2004-A-AF5 5.43% # 01/25/2034 Chase Funding Mortgage Loan Asset-Backed Certificates, Series 2003-4-2M1 1.05% # 03/25/2033 Chase Mortgage Finance Trust, Series 2005-A1-2A4 2.52% # 12/25/2035 Chase Mortgage Finance Trust, Series 2006-S2-1A9 6.25% 10/25/2036 Chase Mortgage Finance Trust, Series 2006-S3-1A2 6.00% 11/25/2036 Chase Mortgage Finance Trust, Series 2006-S4-A8 6.00% 12/25/2036 Chase Mortgage Finance Trust, Series 2007-A2-6A4 5.28% # 07/25/2037 Chase Mortgage Finance Trust, Series 2007-S3-1A5 6.00% 05/25/2037 Chase Mortgage Finance Trust, Series 2007-S3-2A1 5.50% 05/25/2037 Chase Mortgage Finance Trust, Series 2007-S5-1A18 6.00% 07/25/2037 ChaseFlex Trust, Series 2006-1-A2A 5.14% # 06/25/2036 ChaseFlex Trust, Series 2006-1-A5 5.14% # 06/25/2036 ChaseFlex Trust, Series 2006-2-A2B 0.35% # 09/25/2036 ChaseFlex Trust, Series 2007-1-1A1 6.50% 02/25/2037 ChaseFlex Trust, Series 2007-M1-2F4 4.84% # 08/25/2037 ChaseFlex Trust, Series 2007-M1-2F5 4.84% # 08/25/2037 Citicorp Mortgage Securities, Inc., Series 2005-1-1A4 5.50% 02/25/2035 Citicorp Mortgage Securities, Inc., Series 2006-7-1A1 6.00% 12/25/2036 Citicorp Residential Mortgage Securities, Inc., Series 2006-2-A5 6.04% # 09/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2005-5-2A2 5.75% 08/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2005-9-21A1 5.50% 11/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2006-FX1-A6 5.85% # 10/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2006-WF1-A2D 5.55% # 03/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2006-WF2-A2D 5.73% # 05/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2007-10-1A1A 5.68% # 04/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2007-12-2A1 6.50% ^ 10/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2007-2-2A 6.00% 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2007-9-1A1 5.75% ^ 04/25/2047 Citigroup Mortgage Loan Trust, Inc., Series 2007-9-2A2 6.50% ^ 05/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2007-OPX1-A3A 5.97% # 01/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2007-WFH3-A2 0.31% # 06/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2008-AR4-1A1B 2.75% # ^ 11/25/2038 Citigroup Mortgage Loan Trust, Inc., Series 2010-12-3A1 4.00% ^ 04/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2010-2-5A1 5.50% # ^ 12/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-5A4 8.24% # ^ 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-5A6 4.00% ^ 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-6A4 7.62% # ^ 12/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-76I2 1.00% ^ I/O 06/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-7A4 7.35% # ^ 06/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2011-12-1A1 3.50% # ^ 04/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2011-12-3A1 2.67% # ^ 09/25/2047 CitiMortgage Alternative Loan Trust, Series 2006-A2-A2 6.00% 05/25/2036 CitiMortgage Alternative Loan Trust, Series 2006-A3-1A13 6.00% 07/25/2036 CitiMortgage Alternative Loan Trust, Series 2006-A5-2A1 5.50% 10/25/2021 CitiMortgage Alternative Loan Trust, Series 2006-A5-3A3 6.00% 10/25/2036 CitiMortgage Alternative Loan Trust, Series 2007-A1-1A5 6.00% 01/25/2037 CitiMortgage Alternative Loan Trust, Series 2007-A1-1A7 6.00% 01/25/2037 CitiMortgage Alternative Loan Trust, Series 2007-A1-1A9 5.25% # I/F I/O 01/25/2037 CitiMortgage Alternative Loan Trust, Series 2007-A3-1A1 6.00% # 03/25/2037 CitiMortgage Alternative Loan Trust, Series 2007-A3-1A3 5.25% # I/F I/O 03/25/2037 CitiMortgage Alternative Loan Trust, Series 2007-A3-1A4 5.75% 03/25/2037 CitiMortgage Alternative Loan Trust, Series 2007-A4-1A3 0.48% # 04/25/2037 CitiMortgage Alternative Loan Trust, Series 2007-A4-1A4 6.52% # I/F I/O 04/25/2037 CitiMortgage Alternative Loan Trust, Series 2007-A5-1A11 6.00% 05/25/2037 CitiMortgage Alternative Loan Trust, Series 2007-A8-A1 6.00% 10/25/2037 Countrywide Alternative Loan Trust, Series 2004-36CB-1A1 6.00% 02/25/2035 Countrywide Alternative Loan Trust, Series 2005-20CB-2A1 0.65% # 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-20CB-2A2 4.85% # I/F I/O 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-20CB-4A1 5.25% 07/25/2020 Countrywide Alternative Loan Trust, Series 2005-26CB-A11 12.77% # I/F 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-28CB-1A2 0.90% # 08/25/2035 Countrywide Alternative Loan Trust, Series 2005-28CB-3A6 6.00% 08/25/2035 Countrywide Alternative Loan Trust, Series 2005-54CB-3A4 5.50% 11/25/2035 Countrywide Alternative Loan Trust, Series 2005-60T1-A7 34.82% # I/F 12/25/2035 Countrywide Alternative Loan Trust, Series 2005-64CB-1A14 5.50% 12/25/2035 Countrywide Alternative Loan Trust, Series 2005-64CB-1A4 5.50% 12/25/2035 Countrywide Alternative Loan Trust, Series 2005-73CB-1A5 0.95% # 01/25/2036 Countrywide Alternative Loan Trust, Series 2005-73CB-1A6 4.55% # I/F I/O 01/25/2036 Countrywide Alternative Loan Trust, Series 2005-77T1-1A1 6.00% 02/25/2036 Countrywide Alternative Loan Trust, Series 2005-79CB-A5 5.50% 01/25/2036 Countrywide Alternative Loan Trust, Series 2005-85CB-2A6 21.08% # I/F 02/25/2036 Countrywide Alternative Loan Trust, Series 2005-86CB-A5 5.50% 02/25/2036 Countrywide Alternative Loan Trust, Series 2005-J10-1A11 5.50% 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J10-1A13 0.85% # 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J10-1A15 5.50% 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J11-1A3 5.50% 11/25/2035 Countrywide Alternative Loan Trust, Series 2005-J11-6A1 6.50% 09/25/2032 Countrywide Alternative Loan Trust, Series 2005-J13-2A5 0.63% # 11/25/2035 Countrywide Alternative Loan Trust, Series 2005-J13-2A6 4.87% # I/F I/O 11/25/2035 Countrywide Alternative Loan Trust, Series 2005-J1-5A3 5.50% 02/25/2035 Countrywide Alternative Loan Trust, Series 2005-J1-7A1 5.50% 01/25/2020 Countrywide Alternative Loan Trust, Series 2005-J2-1A5 0.65% # 04/25/2035 Countrywide Alternative Loan Trust, Series 2005-J2-1A6 4.85% # I/F I/O 04/25/2035 Countrywide Alternative Loan Trust, Series 2006-12CB-A3 5.75% # 05/25/2036 Countrywide Alternative Loan Trust, Series 2006-15CB-A1 6.50% 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-18CB-A12 0.75% # 07/25/2036 Countrywide Alternative Loan Trust, Series 2006-18CB-A13 5.35% # I/F I/O 07/25/2036 Countrywide Alternative Loan Trust, Series 2006-19CB-A12 0.55% # 08/25/2036 Countrywide Alternative Loan Trust, Series 2006-19CB-A13 5.45% # I/F I/O 08/25/2036 Countrywide Alternative Loan Trust, Series 2006-19CB-A15 6.00% 08/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A11 5.75% 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A14 7.00% # I/F I/O 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A22 6.00% 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A5 0.75% # 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-26CB-A17 6.25% 09/25/2036 Countrywide Alternative Loan Trust, Series 2006-26CB-A9 6.50% 09/25/2036 Countrywide Alternative Loan Trust, Series 2006-29T1-1A2 6.25% 10/25/2036 Countrywide Alternative Loan Trust, Series 2006-29T1-2A12 45.16% # I/F 10/25/2036 Countrywide Alternative Loan Trust, Series 2006-29T1-2A23 32.71% # I/F 10/25/2036 Countrywide Alternative Loan Trust, Series 2006-30T1-1A2 6.25% 11/25/2036 Countrywide Alternative Loan Trust, Series 2006-32CB-A1 0.82% # 11/25/2036 Countrywide Alternative Loan Trust, Series 2006-32CB-A2 5.18% # I/F I/O 11/25/2036 Countrywide Alternative Loan Trust, Series 2006-36T2-2A1 6.25% 12/25/2036 Countrywide Alternative Loan Trust, Series 2006-39CB-1A10 6.00% 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-39CB-2A2 6.40% # I/F I/O 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-39CB-2A4 0.60% # 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-40T1-1A11 6.00% 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-40T1-1A4 5.30% # I/F I/O 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-45T1-1A4 0.75% # 02/25/2037 Countrywide Alternative Loan Trust, Series 2006-45T1-1A5 5.25% # I/F I/O 02/25/2037 Countrywide Alternative Loan Trust, Series 2006-6CB-1A4 5.50% 05/25/2036 Countrywide Alternative Loan Trust, Series 2006-J1-1A3 5.50% 02/25/2036 Countrywide Alternative Loan Trust, Series 2006-J1-A10 5.50% 02/25/2036 Countrywide Alternative Loan Trust, Series 2006-J4-2A2 6.00% 07/25/2036 Countrywide Alternative Loan Trust, Series 2007-11T1-A24 38.99% # I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-16CB-2A1 0.60% # 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-16CB-2A2 53.32% # I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-17CB-1A10 29.20% # I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-18CB-2A25 6.00% 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-19-1A10 38.09% # I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-19-2A1 6.50% 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-21CB-2A2 27.79% # I/F 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-22-2A16 6.50% 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-23CB-A3 0.65% # 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-23CB-A4 6.35% # I/F I/O 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-4CB-2A1 7.00% 03/25/2037 Countrywide Alternative Loan Trust, Series 2007-5CB-1A18 5.50% # I/F I/O 04/25/2037 Countrywide Alternative Loan Trust, Series 2007-5CB-1A23 0.70% # 04/25/2037 Countrywide Alternative Loan Trust, Series 2007-8CB-A12 39.29% # I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-8CB-A8 39.17% # I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-1A4 0.65% # 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-1A5 5.35% # I/F I/O 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-1A6 6.00% 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-2A1 6.00% 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-3A1 5.50% 05/25/2022 Countrywide Alternative Loan Trust, Series 2007-HY5R-2A1A 2.56% # 03/25/2047 Countrywide Alternative Loan Trust, Series 2007-HY5R-2A1B 2.56% # 03/25/2047 Countrywide Asset-Backed Certificates, Series 2003-BC6-M1 0.98% # 11/25/2033 Countrywide Asset-Backed Certificates, Series 2005-13-AF3 5.05% # 04/25/2036 Countrywide Asset-Backed Certificates, Series 2006-2-2A2 0.34% # 06/25/2036 Countrywide Home Loans, Series 2002-32-2A6 5.00% 01/25/2018 Countrywide Home Loans, Series 2003-60-4A1 2.60% # 02/25/2034 Countrywide Home Loans, Series 2004-R2-1AF1 0.57% # ^ 11/25/2034 Countrywide Home Loans, Series 2004-R2-1AS 5.82% # ^ I/O 11/25/2034 Countrywide Home Loans, Series 2005-20-A5 5.50% 10/25/2035 Countrywide Home Loans, Series 2005-20-A8 5.25% 10/25/2035 Countrywide Home Loans, Series 2005-23-A1 5.50% 11/25/2035 Countrywide Home Loans, Series 2005-24-A8 5.50% 11/25/2035 Countrywide Home Loans, Series 2005-27-2A1 5.50% 12/25/2035 Countrywide Home Loans, Series 2005-28-A7 5.25% 01/25/2019 Countrywide Home Loans, Series 2005-HYB1-4A1 2.49% # 03/25/2035 Countrywide Home Loans, Series 2005-HYB8-1A1 2.50% # 12/20/2035 Countrywide Home Loans, Series 2005-J3-2A4 4.50% 09/25/2035 Countrywide Home Loans, Series 2005-J4-A5 5.50% 11/25/2035 Countrywide Home Loans, Series 2005-R1-1AF1 0.51% # ^ 03/25/2035 Countrywide Home Loans, Series 2005-R1-1AS 5.83% # ^ I/O 03/25/2035 Countrywide Home Loans, Series 2006-20-1A21 6.00% 02/25/2037 Countrywide Home Loans, Series 2006-J3-A4 5.50% 05/25/2036 Countrywide Home Loans, Series 2007-11-A1 6.00% 08/25/2037 Countrywide Home Loans, Series 2007-12-A9 5.75% 08/25/2037 Countrywide Home Loans, Series 2007-13-A110 6.00% 08/25/2037 Countrywide Home Loans, Series 2007-15-1A16 6.25% 09/25/2037 Countrywide Home Loans, Series 2007-15-1A29 6.25% 09/25/2037 Countrywide Home Loans, Series 2007-18-1A1 6.00% 11/25/2037 Countrywide Home Loans, Series 2007-3-A1 6.00% 04/25/2037 Countrywide Home Loans, Series 2007-3-A12 6.00% 04/25/2037 Countrywide Home Loans, Series 2007-4-1A39 6.00% 05/25/2037 Countrywide Home Loans, Series 2007-5-A2 5.75% 05/25/2037 Countrywide Home Loans, Series 2007-7-A1 6.00% 06/25/2037 Countrywide Home Loans, Series 2007-7-A2 5.75% 06/25/2037 Countrywide Home Loans, Series 2007-8-1A4 6.00% 01/25/2038 Countrywide Home Loans, Series 2007-8-1A9 6.00% # 01/25/2038 Countrywide Home Loans, Series 2007-9-A11 5.75% 07/25/2037 Countrywide Home Loans, Series 2007-J1-2A1 6.00% 02/25/2037 Countrywide Home Loans, Series 2007-J3-A1 0.65% # 07/25/2037 Countrywide Home Loans, Series 2007-J3-A2 5.35% # I/F I/O 07/25/2037 Credit Suisse First Boston Mortgage Backed Trust, Series 2006-3-A4B 6.11% # 11/25/2036 Credit Suisse First Boston Mortgage Backed Trust, Series 2006-4-A6A 5.68% # 12/25/2036 Credit Suisse First Boston Mortgage Backed Trust, Series 2007-1-1A1A 5.90% # 05/25/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2004-AR8-2A1 2.58% # 09/25/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-10-5A4 5.50% 11/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-10-5A5 5.50% 11/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-12-7A1 7.00% 01/25/2036 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-8-3A10 5.50% 09/25/2035 Credit Suisse Mortgage Capital Certificates, Series 2005-1R-2A5 5.75% ^ 12/26/2035 Credit Suisse Mortgage Capital Certificates, Series 2006-1-2A1 6.00% 02/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-3A1 6.50% 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-5A1 0.85% # 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-5A2 5.15% # I/F I/O 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-5A3 6.25% 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-5A4 6.00% 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-3-4A3 5.50% 04/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-3-4A4 5.50% 04/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-4-1A8 6.00% # 05/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-4-4A1 7.00% 05/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-4-6A1 6.00% 05/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-6-1A4 6.00% 07/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-6-3A1 7.00% 07/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-7-3A11 6.00% 08/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-7-7A5 6.00% 08/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-2A1 5.50% 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-3A1 6.00% 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-4A1 6.00% 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-6A14 6.00% 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-6A15 39.00% # I/F 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2007-1-1A4 6.13% # 02/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-1-3A1 6.00% 02/25/2022 Credit Suisse Mortgage Capital Certificates, Series 2007-1-5A14 6.00% 02/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-2-2A1 5.00% 03/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-5-2A5 5.00% 08/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-5-3A19 6.00% 08/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-5-3A9 6.00% 08/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2009-1R-4A2 2.90% # ^ 07/20/2035 Credit Suisse Mortgage Capital Certificates, Series 2010-17R-6A1 2.56% # ^ 06/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-1R-5A1 4.95% # ^ 01/27/2036 Credit Suisse Mortgage Capital Certificates, Series 2010-2R-4A17 6.43% # ^ 03/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-4R-3A17 6.75% # ^ 06/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-4R-8A17 6.75% # ^ 06/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-6R-2A6A 6.25% ^ 07/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-7R-4A17 6.67% # ^ 04/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-9R-2A5 4.00% ^ 02/27/2038 Credit Suisse Mortgage Capital Certificates, Series 2011-16R-6A1 2.42% # ^ 09/27/2035 Credit-Based Asset Servicing and Securitization LLC, Series 2005-CB6-A4 4.28% # 07/25/2035 Credit-Based Asset Servicing and Securitization LLC, Series 2007-MX1-A3 5.83% # ^ 12/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-4-A5 5.50% # 09/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-5-1A6 34.82% # I/F 11/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-5-2A1 0.35% # 11/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-5-2A2 5.15% # I/F I/O 11/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB2-A2 6.16% # 06/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A1A 6.01% # 10/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A3 5.90% # 10/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A3A1 5.90% # 10/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A6A1 5.87% # 10/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AF1-A3 0.33% # 04/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2007-1-1A3A 0.36% # 08/25/2037 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2007-OA5-A1B 0.37% # 08/25/2047 Deutsche Mortgage Securities, Inc., Series 2006-PR1-3A1 11.91% # ^ I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-4AI1 11.90% # ^ I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-4AI2 14.31% # ^ I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI1 18.89% # ^ I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI3 12.36% # ^ I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI4 11.91% # ^ I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2009-RS2-4A2 0.28% # ^ 04/26/2037 First Franklin Mortgage Loan Trust, Series 2006-FF1-2A3 0.39% # 01/25/2036 First Franklin Mortgage Loan Trust, Series 2006-FF3-A2B 0.55% # 02/25/2036 First Horizon Alternative Mortgage Securities, Series 2005-AA4-1A1 2.25% # 05/25/2035 First Horizon Alternative Mortgage Securities, Series 2005-FA5-1A4 5.50% 08/25/2035 First Horizon Alternative Mortgage Securities, Series 2005-FA8-1A4 5.50% 11/25/2035 First Horizon Alternative Mortgage Securities, Series 2005-FA8-2A1 5.00% 11/25/2020 First Horizon Alternative Mortgage Securities, Series 2006-FA1-1A12 6.00% 04/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA1-1A6 0.90% # 04/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA2-1A5 6.00% 05/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA7-A8 6.25% 12/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA8-1A5 6.00% 02/25/2037 First Horizon Alternative Mortgage Securities, Series 2006-RE1-A1 5.50% 05/25/2035 First Horizon Alternative Mortgage Securities, Series 2007-FA3-A4 6.00% 06/25/2037 First Horizon Alternative Mortgage Securities, Series 2007-FA4-1A13 6.25% 08/25/2037 First Horizon Alternative Mortgage Securities, Series 2007-FA4-1A5 6.25% 08/25/2037 First Horizon Asset Securities, Inc., Series 2007-1-A3 6.00% 03/25/2037 First Horizon Asset Securities, Inc., Series 2007-4-1A1 6.00% 08/25/2037 GMACM Mortgage Loan Trust, Series 2005-AR5-3A1 3.01% # 09/19/2035 GMACM Mortgage Loan Trust, Series 2005-J1-A14 5.50% 12/25/2035 GS Mortgage Securities Corporation, Series 2008-2R-1A1 7.50% # ^ 09/25/2036 GSAA Home Equity Trust, Series 2005-12-AF3 5.07% # 09/25/2035 GSAA Home Equity Trust, Series 2005-7-AF2 4.48% # 05/25/2035 GSAA Home Equity Trust, Series 2005-7-AF3 4.75% # 05/25/2035 GSAA Home Equity Trust, Series 2006-10-AF3 5.98% # 06/25/2036 GSAA Home Equity Trust, Series 2006-10-AF4 6.30% # 06/25/2036 GSAA Home Equity Trust, Series 2006-15-AF4 5.96% # 09/25/2036 GSAA Home Equity Trust, Series 2006-18-AF3A 5.77% # 11/25/2036 GSAA Home Equity Trust, Series 2006-18-AF6 5.68% # 11/25/2036 GSAA Home Equity Trust, Series 2007-10-A1A 6.00% 11/25/2037 GSAA Home Equity Trust, Series 2007-10-A2A 6.50% 11/25/2037 GSMPS Mortgage Loan Trust, Series 2005-RP2-1AF 0.50% # ^ 03/25/2035 GSMPS Mortgage Loan Trust, Series 2005-RP2-1AS 4.99% # ^ I/O 03/25/2035 GSMPS Mortgage Loan Trust, Series 2005-RP3-1AF 0.50% # ^ 09/25/2035 GSMPS Mortgage Loan Trust, Series 2005-RP3-1AS 4.84% # ^ I/O 09/25/2035 GSMPS Mortgage Loan Trust, Series 2006-RP1-1AS 4.70% # ^ I/O 01/25/2036 GSMPS Mortgage Loan Trust, Series 2006-RP1-AF1 0.50% # ^ 01/25/2036 GSR Mortgage Loan Trust, Series 2005-1F-1A2 5.50% 02/25/2035 GSR Mortgage Loan Trust, Series 2005-1F-3A3 6.00% 01/25/2035 GSR Mortgage Loan Trust, Series 2005-6F-3A5 6.00% 07/25/2035 GSR Mortgage Loan Trust, Series 2005-6F-3A9 6.75% # I/F I/O 07/25/2035 GSR Mortgage Loan Trust, Series 2005-6F-4A1 0.65% # 07/25/2035 GSR Mortgage Loan Trust, Series 2005-7F-3A1 0.65% # 09/25/2035 GSR Mortgage Loan Trust, Series 2005-8F-3A5 6.00% 11/25/2035 GSR Mortgage Loan Trust, Series 2005-8F-4A1 6.00% 11/25/2035 GSR Mortgage Loan Trust, Series 2006-1F-1A2 5.50% 02/25/2036 GSR Mortgage Loan Trust, Series 2006-2F-2A3 5.75% 02/25/2036 GSR Mortgage Loan Trust, Series 2006-2F-3A3 6.00% 02/25/2036 GSR Mortgage Loan Trust, Series 2006-6F-2A3 6.00% 07/25/2036 GSR Mortgage Loan Trust, Series 2006-7F-2A1 6.00% 08/25/2036 GSR Mortgage Loan Trust, Series 2006-7F-3A4 6.25% 08/25/2036 GSR Mortgage Loan Trust, Series 2006-9F-2A1 6.00% 10/25/2036 GSR Mortgage Loan Trust, Series 2006-9F-4A1 6.50% 10/25/2036 GSR Mortgage Loan Trust, Series 2006-9F-8A1 5.50% 08/25/2021 GSR Mortgage Loan Trust, Series 2006-OA1-2A1 0.34% # 08/25/2046 GSR Mortgage Loan Trust, Series 2007-1F-2A2 5.50% 01/25/2037 GSR Mortgage Loan Trust, Series 2007-4F-1A1 5.00% 07/25/2037 GSR Mortgage Loan Trust, Series 2007-4F-3A11 6.00% 07/25/2037 Harborview Mortgage Loan Trust, Series 2005-14-3A1A 2.72% # 12/19/2035 Harborview Mortgage Loan Trust, Series 2006-10-2A1A 0.34% # 11/19/2036 Home Equity Asset Trust, Series 2003-3-M1 1.44% # 08/25/2033 Home Equity Asset Trust, Series 2004-7-M2 1.14% # 01/25/2035 Homebanc Mortgage Trust, Series 2005-1-M2 0.64% # 03/25/2035 Homebanc Mortgage Trust, Series 2005-3-A1 0.39% # 07/25/2035 Homebanc Mortgage Trust, Series 2006-1-3A1 2.30% # 04/25/2037 HSI Asset Loan Obligation Trust, Series 2006-2-2A1 5.50% 12/25/2021 HSI Asset Loan Obligation Trust, Series 2007-2-3A6 6.00% 09/25/2037 HSI Asset Loan Obligation Trust, Series 2007-AR1-3A1 2.56% # 01/25/2037 IMPAC Trust, Series 2002-9F-A1 5.22% # 12/25/2032 IndyMac Mortgage Loan Trust, Series 2006-AR2-4A1 2.73% # 09/25/2036 IndyMac Mortgage Loan Trust, Series 2006-AR3-1A1 2.62% # 12/25/2036 IndyMac Mortgage Loan Trust, Series 2007-A1-A1 6.00% 08/25/2037 IndyMac Mortgage Loan Trust, Series 2007-A1-A7 6.00% 08/25/2037 IndyMac Mortgage Loan Trust, Series 2007-A3-A1 6.25% 11/25/2037 IndyMac Mortgage Loan Trust, Series 2007-AR3-3A1 5.48% # 07/25/2037 IndyMac Mortgage Loan Trust, Series 2007-F2-1A2 6.00% 07/25/2037 IndyMac Mortgage Loan Trust, Series 2007-F2-2A1 6.50% 07/25/2037 Jefferies & Company, Inc., Series 2010-R1-1A1 6.00% # ^ 03/26/2037 Jefferies & Company, Inc., Series 2010-R6-1A2 6.00% ^ 09/26/2037 JP Morgan Alternative Loan Trust, Series 2005-S1-2A11 6.00% 12/25/2035 JP Morgan Alternative Loan Trust, Series 2005-S1-2A9 6.00% 12/25/2035 JP Morgan Alternative Loan Trust, Series 2006-S1-1A8 5.75% 03/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S2-A4 6.19% # 05/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S4-A3A 5.78% # 12/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2006-CH2-AF3 5.13% # 10/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2006-WF1-A5 6.41% # 07/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2007-CH1-AF5 5.66% # 11/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2007-CH5-A3 0.26% # 05/25/2037 JP Morgan Mortgage Trust, Series 2005-A6-5A1 5.11% # 08/25/2035 JP Morgan Mortgage Trust, Series 2005-S2-2A13 5.50% 09/25/2035 JP Morgan Mortgage Trust, Series 2006-S2-3A3 6.00% 07/25/2036 JP Morgan Mortgage Trust, Series 2006-S3-1A2 6.00% 08/25/2036 JP Morgan Mortgage Trust, Series 2006-S3-1A21 0.53% # 08/25/2036 JP Morgan Mortgage Trust, Series 2006-S3-1A22 6.97% # I/F I/O 08/25/2036 JP Morgan Mortgage Trust, Series 2006-S3-1A9 6.00% 08/25/2036 JP Morgan Mortgage Trust, Series 2006-S4-A8 0.53% # 01/25/2037 JP Morgan Mortgage Trust, Series 2006-S4-A9 6.47% # I/F I/O 01/25/2037 JP Morgan Mortgage Trust, Series 2007-A2-2A1 2.58% # 04/25/2037 JP Morgan Mortgage Trust, Series 2007-S1-2A6 6.00% 03/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-1A1 5.50% 08/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-1A35 6.00% 08/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-1A9 6.00% 08/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-1A96 6.00% 08/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-1A97 6.00% 08/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-2A2 5.50% 08/25/2022 JP Morgan Resecuritization Trust, Series 2010-1-1A4 6.00% ^ 02/26/2037 JP Morgan Resecuritization Trust, Series 2010-2-3A9 6.00% ^ 07/26/2036 JP Morgan Resecuritization Trust, Series 2010-8-2A3 4.50% # ^ 11/26/2034 JP Morgan Resecuritization Trust, Series 2012-2-3A3 2.38% # ^ 10/26/2036 Lehman Mortgage Trust, Series 2005-2-3A5 5.50% 12/25/2035 Lehman Mortgage Trust, Series 2005-2-5A5 5.75% 12/25/2035 Lehman Mortgage Trust, Series 2005-3-2A1 6.00% 01/25/2036 Lehman Mortgage Trust, Series 2005-3-2A3 5.50% 01/25/2036 Lehman Mortgage Trust, Series 2005-3-2A7 6.00% 01/25/2036 Lehman Mortgage Trust, Series 2006-1-1A1 0.90% # 02/25/2036 Lehman Mortgage Trust, Series 2006-1-1A2 4.60% # I/F I/O 02/25/2036 Lehman Mortgage Trust, Series 2006-1-3A1 0.90% # 02/25/2036 Lehman Mortgage Trust, Series 2006-1-3A2 4.60% # I/F I/O 02/25/2036 Lehman Mortgage Trust, Series 2006-1-3A4 5.50% 02/25/2036 Lehman Mortgage Trust, Series 2006-4-1A3 5.25% # I/F I/O 08/25/2036 Lehman Mortgage Trust, Series 2006-4-1A4 6.00% 08/25/2036 Lehman Mortgage Trust, Series 2006-5-2A1 0.50% # 09/25/2036 Lehman Mortgage Trust, Series 2006-5-2A2 7.00% # I/F I/O 09/25/2036 Lehman Mortgage Trust, Series 2006-6-3A9 5.50% 10/25/2036 Lehman Mortgage Trust, Series 2006-6-4A5 6.00% 12/25/2036 Lehman Mortgage Trust, Series 2006-7-2A2 0.60% # 11/25/2036 Lehman Mortgage Trust, Series 2006-7-2A5 6.40% # I/F I/O 11/25/2036 Lehman Mortgage Trust, Series 2006-9-1A19 29.98% # I/F 01/25/2037 Lehman Mortgage Trust, Series 2006-9-1A5 0.75% # 01/25/2037 Lehman Mortgage Trust, Series 2006-9-1A6 5.00% # I/F I/O 01/25/2037 Lehman Mortgage Trust, Series 2006-9-2A1 0.53% # 01/25/2037 Lehman Mortgage Trust, Series 2006-9-2A2 6.47% # I/F I/O 01/25/2037 Lehman Mortgage Trust, Series 2007-10-2A1 6.50% 01/25/2038 Lehman Mortgage Trust, Series 2007-2-1A1 5.75% 02/25/2037 Lehman Mortgage Trust, Series 2007-4-2A11 0.48% # 05/25/2037 Lehman Mortgage Trust, Series 2007-4-2A8 6.52% # I/F I/O 05/25/2037 Lehman Mortgage Trust, Series 2007-4-2A9 0.48% # 05/25/2037 Lehman Mortgage Trust, Series 2007-5-11A1 5.52% # 06/25/2037 Lehman Mortgage Trust, Series 2007-5-3A4 5.00% 12/25/2035 Lehman Mortgage Trust, Series 2007-5-4A3 39.17% # I/F 08/25/2036 Lehman Mortgage Trust, Series 2007-5-7A3 7.50% 10/25/2036 Lehman Mortgage Trust, Series 2007-6-1A8 6.00% 07/25/2037 Lehman Mortgage Trust, Series 2008-2-1A6 6.00% 03/25/2038 Lehman XS Trust, Series 2005-10-2A3B 5.55% # 01/25/2036 Lehman XS Trust, Series 2005-4-2A3A 5.00% # 10/25/2035 Lehman XS Trust, Series 2006-5-2A4A 5.89% # 04/25/2036 Lehman XS Trust, Series 2007-1-2A1 5.64% # 02/25/2037 Long Beach Mortgage Loan Trust, Series 2006-WL1-2A3 0.39% # 01/25/2046 MASTR Adjustable Rate Mortgages Trust, Series 2005-2-2A1 2.51% # 03/25/2035 MASTR Adjustable Rate Mortgages Trust, Series 2005-6-5A1 2.44% # 07/25/2035 MASTR Adjustable Rate Mortgages Trust, Series 2007-1-2A1 3.05% # 11/25/2036 MASTR Adjustable Rate Mortgages Trust, Series 2007-2-A2 0.26% # 03/25/2047 MASTR Alternative Loans Trust, Series 2005-2-3A1 6.00% 03/25/2035 MASTR Alternative Loans Trust, Series 2005-5-2A3 5.50% 07/25/2025 MASTR Alternative Loans Trust, Series 2005-6-1A5 5.50% 12/25/2035 MASTR Alternative Loans Trust, Series 2006-3-1A2 6.25% 07/25/2036 MASTR Alternative Loans Trust, Series 2007-1-1A5 5.75% 10/25/2036 MASTR Alternative Loans Trust, Series 2007-1-2A7 6.00% 10/25/2036 MASTR Asset Backed Securities Trust, Series 2003-OPT1-M3 4.28% # 12/25/2032 MASTR Asset Backed Securities Trust, Series 2006-AM2-A3 0.32% # 06/25/2036 MASTR Asset Backed Securities Trust, Series 2006-NC1-A3 0.34% # 01/25/2036 MASTR Asset Securitization Trust, Series 2003-1-30B2 5.75% 02/25/2033 MASTR Asset Securitization Trust, Series 2007-1-1A1 5.50% 11/25/2037 MASTR Asset Securitization Trust, Series 2007-1-1A3 6.25% 11/25/2037 MASTR Seasoned Securitization Trust, Series 2005-2-1A4 6.00% 10/25/2032 MASTR Seasoned Securitization Trust, Series 2005-2-2A1 0.55% # 10/25/2032 Merrill Lynch Mortgage Investors Trust, Series 2006-3-1A 2.33% # 10/25/2036 Merrill Lynch Mortgage Investors Trust, Series 2006-F1-1A2 6.00% 04/25/2036 Morgan Stanley Capital, Inc., Series 2003-NC6-M2 3.08% # 06/25/2033 Morgan Stanley Mortgage Loan Trust, Series 2005-10-1A1 0.85% # 12/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2005-10-1A6 5.75% 12/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2005-10-2A1 5.54% # 12/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2005-6AR-1A1 0.43% # 11/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2006-11-1A6 6.23% # 08/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-11-2A1 6.00% 08/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-17XS-A3A 5.65% # 10/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2006-17XS-A6 5.58% # 10/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2006-2-2A3 5.75% 02/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-7-3A 5.39% # 06/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-7-4A4 6.00% 06/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-7-4A7 6.00% 06/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2007-13-6A1 6.00% 10/25/2037 Morgan Stanley Mortgage Loan Trust, Series 2007-14AR-2A3 2.38% # 10/25/2037 Morgan Stanley Mortgage Loan Trust, Series 2007-1XS-2A3 5.92% # 09/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2007-1XS-2A4A 6.08% # 09/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2007-3XS-1A2A 5.62% # 01/25/2047 Morgan Stanley Mortgage Loan Trust, Series 2007-3XS-2A3S 5.86% # 01/25/2047 Morgan Stanley Mortgage Loan Trust, Series 2007-3XS-2A4S 5.96% # 01/25/2047 Morgan Stanley Re-Remic Trust, Series 2010-R9-1A 4.00% # ^ 08/26/2036 Morgan Stanley Re-Remic Trust, Series 2010-R9-1B 6.77% # ^ 08/26/2036 Morgan Stanley Re-Remic Trust, Series 2010-R9-3C 6.33% # ^ 11/26/2036 Morgan Stanley Re-Remic Trust, Series 2011-R1-1A 5.94% # ^ 02/26/2037 MSCC Heloc Trust, Series 2007-1-A 0.25% # 12/25/2031 New York Mortgage Trust, Series 2005-2-A 0.48% # 08/25/2035 Newcastle Mortgage Securities Trust, Series 2006-1-A3 0.33% # 03/25/2036 Nomura Asset Acceptance Corporation, Series 2005-AP1-2A5 4.86% # 02/25/2035 Nomura Asset Acceptance Corporation, Series 2006-AF1-1A2 6.16% # 05/25/2036 Nomura Asset Acceptance Corporation, Series 2006-AF1-1A3 6.41% # 05/25/2036 Nomura Asset Acceptance Corporation, Series 2006-AP1-A2 5.52% # 01/25/2036 Nomura Asset Acceptance Corporation, Series 2006-AP1-A3 5.65% # 01/25/2036 Nomura Asset Acceptance Corporation, Series 2006-WF1-A2 5.76% # 06/25/2036 Nomura Home Equity Loan, Inc., Series 2006-AF1-A2 5.80% # 10/25/2036 Nomura Home Equity Loan, Inc., Series 2007-1-1A1 6.06% # 02/25/2037 Nomura Home Equity Loan, Inc., Series 2007-1-1A3 5.99% # 02/25/2037 Option One Mortgage Loan Trust, Series 2002-2-A 0.69% # 06/25/2032 Option One Mortgage Loan Trust, Series 2004-3-M3 1.13% # 11/25/2034 PFCA Home Equity Investment Trust, Series 2003-IFC5-A 4.08% # ^ 01/22/2035 PFCA Home Equity Investment Trust, Series 2003-IFC6-A 3.93% # ^ 04/22/2035 PHH Alternative Mortgage Trust, Series 2007-2-3A1 6.00% 05/25/2037 PHH Alternative Mortgage Trust, Series 2007-3-A2 0.34% # 07/25/2037 Popular ABS Mortgage Pass-Through Trust, Series 2005-5-AF6 4.67% # 11/25/2035 Prime Mortgage Trust, Series 2006-1-2A5 6.00% 06/25/2036 Prime Mortgage Trust, Series 2006-DR1-2A1 5.50% ^ 05/25/2035 Prime Mortgage Trust, Series 2006-DR1-2A2 6.00% ^ 05/25/2035 RAAC Series, Series 2007-SP2-A1 0.35% # 06/25/2047 RBSGC Structured Trust, Series 2008-B-A1 6.00% ^ 06/25/2037 Renaissance Home Equity Loan Trust, Series 2006-1-AF6 5.75% # 05/25/2036 Renaissance Home Equity Loan Trust, Series 2006-4-AF4 5.47% # 01/25/2037 Renaissance Home Equity Loan Trust, Series 2006-4-AF5 5.69% # 01/25/2037 Renaissance Home Equity Loan Trust, Series 2007-2-AF2 5.68% # 06/25/2037 Renaissance Home Equity Loan Trust, Series 2007-2-AF5 6.20% # 06/25/2037 Residential Accredit Loans, Inc., Series 2004-QS15-A1 5.25% 11/25/2034 Residential Accredit Loans, Inc., Series 2005-QS12-A11 49.48% # I/F 08/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-1A6 5.50% 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-2A1 0.85% # 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-2A2 4.90% # I/F I/O 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS14-2A1 6.00% 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS15-2A 6.00% 10/25/2035 Residential Accredit Loans, Inc., Series 2005-QS15-3A 6.00% 10/25/2035 Residential Accredit Loans, Inc., Series 2005-QS16-A1 0.85% # 11/25/2035 Residential Accredit Loans, Inc., Series 2005-QS16-A2 4.65% # I/F I/O 11/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A1 6.00% 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A10 6.00% 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A11 6.00% 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A2 1.00% # 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A4 5.00% # I/F I/O 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A6 6.00% 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS1-A5 5.50% 01/25/2035 Residential Accredit Loans, Inc., Series 2005-QS5-A3 5.70% 04/25/2035 Residential Accredit Loans, Inc., Series 2005-QS9-A1 0.65% # 06/25/2035 Residential Accredit Loans, Inc., Series 2005-QS9-A4 4.85% # I/F I/O 06/25/2035 Residential Accredit Loans, Inc., Series 2006-QS10-A4 5.75% 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS12-1A1 6.50% 09/25/2036 Residential Accredit Loans, Inc., Series 2006-QS12-2A18 5.75% 09/25/2036 Residential Accredit Loans, Inc., Series 2006-QS14-A18 6.25% 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS15-A1 6.50% 10/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A10 6.00% 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A11 6.00% 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A7 6.00% 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A8 6.00% 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A9 6.00% 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS17-A4 6.00% 12/25/2036 Residential Accredit Loans, Inc., Series 2006-QS17-A5 6.00% 12/25/2036 Residential Accredit Loans, Inc., Series 2006-QS1-A6 41.69% # I/F 01/25/2036 Residential Accredit Loans, Inc., Series 2006-QS3-1A11 6.00% 03/25/2036 Residential Accredit Loans, Inc., Series 2006-QS4-A8 8.00% # I/F 04/25/2036 Residential Accredit Loans, Inc., Series 2006-QS5-A3 6.00% 05/25/2036 Residential Accredit Loans, Inc., Series 2006-QS8-A1 6.00% 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS8-A5 5.40% # I/F I/O 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS9-1A6 5.15% # I/F I/O 07/25/2036 Residential Accredit Loans, Inc., Series 2007-QS11-A1 7.00% 10/25/2037 Residential Accredit Loans, Inc., Series 2007-QS1-1A2 5.30% # I/F I/O 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS1-1A4 6.00% 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS1-2A10 6.00% 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS2-A6 6.25% 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS3-A1 6.50% 02/25/2037 Residential Accredit Loans, Inc., Series 2007-QS3-A4 6.25% 02/25/2037 Residential Accredit Loans, Inc., Series 2007-QS5-A1 5.50% 03/25/2037 Residential Accredit Loans, Inc., Series 2007-QS5-A5 0.45% # 03/25/2037 Residential Accredit Loans, Inc., Series 2007-QS5-A8 6.55% # I/F I/O 03/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A102 5.75% 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A13 53.73% # I/F 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A45 5.75% 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A6 6.25% 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A77 54.57% # I/F 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS7-2A1 6.75% 06/25/2037 Residential Accredit Loans, Inc., Series 2007-QS9-A33 6.50% 07/25/2037 Residential Asset Mortgage Products, Inc., Series 2004-RS4-AI6 5.07% # 04/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RS5-AI6 5.55% # 05/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RS7-A3 2.72% # 07/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RS7-AI6 5.22% # 07/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RS9-AI4 4.77% # 10/25/2032 Residential Asset Mortgage Products, Inc., Series 2004-RS9-AI6 4.72% # 07/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RZ2-AI4 5.35% # 02/25/2033 Residential Asset Mortgage Products, Inc., Series 2005-RS1-AI5 5.41% # 01/25/2035 Residential Asset Mortgage Products, Inc., Series 2006-RS5-A3 0.32% # 09/25/2036 Residential Asset Mortgage Products, Inc., Series 2006-RX5-A3 0.40% # 08/25/2046 Residential Asset Mortgage Products, Inc., Series 2006-RZ3-A3 0.44% # 08/25/2036 Residential Asset Securities Corporation, Series 2002-KS1-AI6 6.08% # 06/25/2032 Residential Asset Securities Corporation, Series 2003-KS11-MI1 5.13% # 01/25/2034 Residential Asset Securities Corporation, Series 2005-AHL3-A2 0.39% # 11/25/2035 Residential Asset Securities Corporation, Series 2006-EMX5-A3 0.31% # 07/25/2036 Residential Asset Securities Corporation, Series 2006-KS4-A3 0.30% # 06/25/2036 Residential Asset Securitization Trust, Series 2005-A11-2A4 6.00% 10/25/2035 Residential Asset Securitization Trust, Series 2005-A12-A7 4.85% # I/F I/O 11/25/2035 Residential Asset Securitization Trust, Series 2005-A12-A8 0.70% # 11/25/2035 Residential Asset Securitization Trust, Series 2005-A15-5A3 5.75% 02/25/2036 Residential Asset Securitization Trust, Series 2005-A7-A3 5.50% 06/25/2035 Residential Asset Securitization Trust, Series 2005-A8CB-A11 6.00% 07/25/2035 Residential Asset Securitization Trust, Series 2005-A8CB-A2 4.85% # I/F I/O 07/25/2035 Residential Asset Securitization Trust, Series 2006-A10-A5 6.50% 09/25/2036 Residential Asset Securitization Trust, Series 2006-A1-1A3 6.00% 04/25/2036 Residential Asset Securitization Trust, Series 2006-A12-A1 6.25% 11/25/2036 Residential Asset Securitization Trust, Series 2006-A13-A1 6.25% 12/25/2036 Residential Asset Securitization Trust, Series 2006-A1-3A2 6.00% 04/25/2036 Residential Asset Securitization Trust, Series 2006-A14C-2A6 0.60% # 12/25/2036 Residential Asset Securitization Trust, Series 2006-A14C-2A7 6.40% # I/F I/O 12/25/2036 Residential Asset Securitization Trust, Series 2006-A2-A11 6.00% 01/25/2046 Residential Asset Securitization Trust, Series 2006-A4-2A5 6.00% 05/25/2036 Residential Asset Securitization Trust, Series 2006-A8-1A1 6.00% 08/25/2036 Residential Asset Securitization Trust, Series 2006-R1-A1 27.79% # I/F 01/25/2046 Residential Asset Securitization Trust, Series 2007-A2-1A2 6.00% 04/25/2037 Residential Asset Securitization Trust, Series 2007-A3-1A2 45.22% # I/F 04/25/2037 Residential Asset Securitization Trust, Series 2007-A5-1A4 5.95% # I/F I/O 05/25/2037 Residential Asset Securitization Trust, Series 2007-A5-1A6 0.55% # 05/25/2037 Residential Asset Securitization Trust, Series 2007-A5-2A3 6.00% 05/25/2037 Residential Asset Securitization Trust, Series 2007-A5-2A5 6.00% 05/25/2037 Residential Asset Securitization Trust, Series 2007-A6-1A2 6.00% 06/25/2037 Residential Asset Securitization Trust, Series 2007-A7-A1 6.00% 07/25/2037 Residential Asset Securitization Trust, Series 2007-A7-A6 6.00% 07/25/2037 Residential Funding Mortgage Securities Trust, Series 2003-S16-A1 4.75% 09/25/2018 Residential Funding Mortgage Securities Trust, Series 2005-S9-A10 6.25% 12/25/2035 Residential Funding Mortgage Securities Trust, Series 2005-S9-A6 5.75% 12/25/2035 Residential Funding Mortgage Securities Trust, Series 2005-S9-A8 5.50% 12/25/2035 Residential Funding Mortgage Securities Trust, Series 2006-S10-1A1 6.00% 10/25/2036 Residential Funding Mortgage Securities Trust, Series 2006-S11-A1 6.00% 11/25/2036 Residential Funding Mortgage Securities Trust, Series 2006-S5-A12 6.00% 06/25/2036 Residential Funding Mortgage Securities Trust, Series 2006-S5-A15 6.00% 06/25/2036 Residential Funding Mortgage Securities Trust, Series 2006-S9-A1 6.25% 09/25/2036 Residential Funding Mortgage Securities Trust, Series 2007-S1-A7 6.00% 01/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S2-A1 6.00% 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S2-A4 6.00% 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S2-A5 6.00% 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S2-A9 6.00% 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S3-1A4 6.00% 03/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S4-A1 6.00% 04/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S4-A2 6.00% 04/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S5-A1 6.00% 05/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S6-2A4 6.00% 06/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S7-A20 6.00% 07/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S8-1A1 6.00% 09/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-SA1-4A 5.99% # 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-SA2-2A1 3.04% # 04/25/2037 Saxon Asset Securities Trust, Series 2006-3-A3 0.32% # 10/25/2046 Sequoia Mortgage Trust, Series 2003-4-2A1 0.50% # 07/20/2033 Solstice Ltd., Series 2003-3A-A2 1.33% # ^ 09/15/2033 Soundview Home Equity Loan Trust, Series 2007-NS1-A2 0.30% # 01/25/2037 STARM Mortgage Loan Trust, Series 2007-2-1A1 2.74% # 04/25/2037 STARM Mortgage Loan Trust, Series 2007-3-1A1 2.59% # 06/25/2037 Structured Adjustable Rate Mortgage Loan Trust, Series 2004-12-8A 3.42% # 09/25/2034 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-1-8A1 5.43% # 02/25/2036 Structured Asset Securities Corporation, Series 2003-18XS-A6 4.54% # 06/25/2033 Structured Asset Securities Corporation, Series 2003-24A-1A3 2.45% # 07/25/2033 Structured Asset Securities Corporation, Series 2003-35-1A1 5.22% # 12/25/2033 Structured Asset Securities Corporation, Series 2004-11XS-2A2 5.15% # 06/25/2034 Structured Asset Securities Corporation, Series 2004-15-2A1 4.75% 09/25/2019 Structured Asset Securities Corporation, Series 2004-22-A2 5.17% # 01/25/2035 Structured Asset Securities Corporation, Series 2005-10-1A1 5.75% 06/25/2035 Structured Asset Securities Corporation, Series 2005-10-6A1 5.00% 06/25/2020 Structured Asset Securities Corporation, Series 2005-13-3A1 6.00% 09/25/2035 Structured Asset Securities Corporation, Series 2005-14-1A1 0.45% # 07/25/2035 Structured Asset Securities Corporation, Series 2005-14-1A4 23.85% # I/F 07/25/2035 Structured Asset Securities Corporation, Series 2005-14-4A1 5.75% 07/25/2035 Structured Asset Securities Corporation, Series 2005-15-1A1 5.50% 08/25/2035 Structured Asset Securities Corporation, Series 2005-15-2A7 5.50% 08/25/2035 Structured Asset Securities Corporation, Series 2005-15-3A1 5.08% # 08/25/2035 Structured Asset Securities Corporation, Series 2005-16-1A2 5.50% 09/25/2035 Structured Asset Securities Corporation, Series 2005-3-1A6 5.75% 03/25/2035 Structured Asset Securities Corporation, Series 2005-6-4A1 5.00% 05/25/2035 Suntrust Alternative Loan Trust, Series 2005-1F-2A3 5.75% 12/25/2035 Suntrust Alternative Loan Trust, Series 2006-1F-1A3 6.00% 04/25/2036 Thornburg Mortgage Securities Trust, Series 2003-6-A2 1.15% # 12/25/2033 Thornburg Mortgage Securities Trust, Series 2004-4-5A 4.82% # 12/25/2044 Thornburg Mortgage Securities Trust, Series 2007-1-A1 1.45% # 03/25/2037 Thornburg Mortgage Securities Trust, Series 2007-1-A2A 1.45% # 03/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-1-2A 6.00% 03/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-4-5A1 5.50% 06/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-5-CB12 48.93% # I/F 07/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-5-CB6 0.75% # 07/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-6-2A7 5.50% 08/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-7-3CB 6.50% 08/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-9-CX 5.50% I/O 11/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1-3A1 5.75% 02/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1-3A2 5.75% 02/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1-3A7 5.75% 02/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-1A8 5.75% 07/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-2CB1 6.00% 07/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-2CB6 6.00% 07/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-3A5 6.45% # 07/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-9-A7 5.41% # 10/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-AR10-1A1 2.34% # 09/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-AR15-1A 0.96% # 11/25/2046 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-AR6-2A3 4.63% # 08/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-3-A3 6.00% 04/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-4-1A1 5.50% 06/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-5-A11 38.57% # I/F 06/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-5-A6 6.00% 06/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-HY3-4A1 2.38% # 03/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-HY5-1A1 1.99% # 05/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-HY6-2A3 2.58% # 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA1-A10 6.00% 03/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA1-A3 6.00% 03/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA1-A5 6.00% 03/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA1-A6 6.00% 03/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-1A1 6.00% 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-3A1 0.50% # 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-3A2 6.50% # I/F I/O 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA3-1A4 5.75% 07/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA3-2A1 6.00% 07/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA3-2A4 6.00% 07/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA3-3A1 6.25% 07/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA3-4A3 6.50% 07/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA5-1A1 6.25% 11/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA5-2A1 6.00% 11/25/2022 Wells Fargo Mortgage Backed Securities Trust, Series 2004-Y-3A3 2.62% # 11/25/2034 Wells Fargo Mortgage Backed Securities Trust, Series 2005-17-1A1 5.50% 01/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2005-4-A7 23.29% # I/F 04/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-8-A1 5.50% 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR16-6A4 2.61% # 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2006-12-A3 6.00% 10/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-14-A1 6.00% 10/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-15-A1 6.00% 11/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-16-A2 5.00% 11/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-2-1A4 18.97% # I/F 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-2-3A1 5.75% 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-3-A11 5.50% 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-3-A6 5.50% 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-4-1A8 5.75% 04/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-4-2A2 5.50% 04/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-6-2A1 0.55% # 05/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-6-2A2 6.95% # I/F I/O 05/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-9-2A1 0.00% P/O 08/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-9-2A2 6.00% I/O 08/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-AR12-1A1 2.70% # 09/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-AR13-A2 2.61% # 09/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-AR4-2A1 5.59% # 04/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-1A18 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-2A11 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-11-A14 6.00% 08/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-11-A36 6.00% 08/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-11-A96 6.00% 08/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-14-1A1 6.00% 10/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-2-1A1 6.00% 03/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-2-1A18 5.75% 03/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-2-1A9 6.00% 03/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-2-3A2 5.25% 03/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-3-1A3 6.00% 04/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-4-A11 6.50% 04/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-4-A15 6.00% 04/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-4-A3 6.00% 04/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-4-A8 6.00% 04/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-5-1A6 23.83% # I/F 05/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-6-A4 6.00% 05/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-6-A6 6.00% 05/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A1 6.00% 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A32 5.75% 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A34 6.00% 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A36 6.00% 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A43 0.65% # 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A49 6.00% 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A8 0.65% # 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A9 38.09% # I/F 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A13 0.52% # 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A14 38.87% # I/F 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A16 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A2 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A20 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A22 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A3 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-2A9 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-9-1A5 5.50% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-AR9-A1 6.00% # 12/28/2037 Wells Fargo Mortgage Loan Trust, Series 2012-RR1-A1 2.85% # ^ 08/27/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $8,918,980,381) US Government / Agency Mortgage Backed Obligations - 46.9% Federal Home Loan Mortgage Corporation, Pool C03490 4.50% 08/01/2040 Federal Home Loan Mortgage Corporation, Pool C91388 3.50% 02/01/2032 Federal Home Loan Mortgage Corporation, Pool C91403 3.50% 03/01/2032 Federal Home Loan Mortgage Corporation, Pool C91413 3.50% 12/01/2031 Federal Home Loan Mortgage Corporation, Pool C91417 3.50% 01/01/2032 Federal Home Loan Mortgage Corporation, Pool C91447 3.50% 05/01/2032 Federal Home Loan Mortgage Corporation, Pool C91594 3.00% 01/01/2033 Federal Home Loan Mortgage Corporation, Pool C91596 3.00% 02/01/2033 Federal Home Loan Mortgage Corporation, Pool D98901 3.50% 01/01/2032 Federal Home Loan Mortgage Corporation, Pool D98923 3.50% 01/01/2032 Federal Home Loan Mortgage Corporation, Pool D99724 3.00% 11/01/2032 Federal Home Loan Mortgage Corporation, Pool G01840 5.00% 07/01/2035 Federal Home Loan Mortgage Corporation, Pool G04817 5.00% 09/01/2038 Federal Home Loan Mortgage Corporation, Pool G06172 5.50% 12/01/2038 Federal Home Loan Mortgage Corporation, Pool G06954 6.00% 05/01/2040 Federal Home Loan Mortgage Corporation, Pool G07011 6.00% 05/01/2040 Federal Home Loan Mortgage Corporation, Pool G08534 3.00% 06/01/2043 Federal Home Loan Mortgage Corporation, Pool G08537 3.00% 07/01/2043 Federal Home Loan Mortgage Corporation, Pool J22834 2.50% 03/01/2028 Federal Home Loan Mortgage Corporation, Pool Q16672 3.00% 03/01/2043 Federal Home Loan Mortgage Corporation, Pool Q23595 4.00% 12/01/2043 Federal Home Loan Mortgage Corporation, Pool Q24052 4.00% 01/01/2044 Federal Home Loan Mortgage Corporation, Pool Q24172 4.00% 01/01/2044 Federal Home Loan Mortgage Corporation, Pool Q24979 4.00% 02/01/2044 Federal Home Loan Mortgage Corporation, Pool T60392 4.00% 10/01/2041 Federal Home Loan Mortgage Corporation, Pool T60681 4.00% 05/01/2042 Federal Home Loan Mortgage Corporation, Pool T60782 3.50% 07/01/2042 Federal Home Loan Mortgage Corporation, Pool T60853 3.50% 09/01/2042 Federal Home Loan Mortgage Corporation, Pool T60854 3.50% 09/01/2042 Federal Home Loan Mortgage Corporation, Pool T65110 3.50% 10/01/2042 Federal Home Loan Mortgage Corporation, Pool T69016 5.00% 06/01/2041 Federal Home Loan Mortgage Corporation, Pool U60299 4.00% 11/01/2040 Federal Home Loan Mortgage Corporation, Series 2519-ZD 5.50% 11/15/2032 Federal Home Loan Mortgage Corporation, Series 2596-ZL 5.00% 04/15/2033 Federal Home Loan Mortgage Corporation, Series 267-30 3.00% 08/15/2042 Federal Home Loan Mortgage Corporation, Series 2684-ZN 4.00% 10/15/2033 Federal Home Loan Mortgage Corporation, Series 269-30 3.00% 08/15/2042 Federal Home Loan Mortgage Corporation, Series 274-30 3.00% 08/15/2042 Federal Home Loan Mortgage Corporation, Series 2750-ZT 5.00% 02/15/2034 Federal Home Loan Mortgage Corporation, Series 280-30 3.00% 09/15/2042 Federal Home Loan Mortgage Corporation, Series 2825-PZ 5.50% 07/15/2034 Federal Home Loan Mortgage Corporation, Series 284-300 3.00% 10/15/2042 Federal Home Loan Mortgage Corporation, Series 2898-JZ 5.00% 12/15/2034 Federal Home Loan Mortgage Corporation, Series 2899-AZ 5.00% 12/15/2034 Federal Home Loan Mortgage Corporation, Series 2909-Z 5.00% 12/15/2034 Federal Home Loan Mortgage Corporation, Series 2932-Z 5.00% 02/15/2035 Federal Home Loan Mortgage Corporation, Series 2990-JL 6.50% # I/F I/O 03/15/2035 Federal Home Loan Mortgage Corporation, Series 3002-SN 6.35% # I/F I/O 07/15/2035 Federal Home Loan Mortgage Corporation, Series 3030-SL 5.95% # I/F I/O 09/15/2035 Federal Home Loan Mortgage Corporation, Series 3045-DI 6.58% # I/F I/O 10/15/2035 Federal Home Loan Mortgage Corporation, Series 3116-Z 5.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3117-ZN 4.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3174-PZ 5.00% 01/15/2036 Federal Home Loan Mortgage Corporation, Series 3187-JZ 5.00% 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3188-ZK 5.00% 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-SE 6.35% # I/F I/O 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-Z 5.00% 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-ZC 5.00% 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3261-SA 6.28% # I/F I/O 01/15/2037 Federal Home Loan Mortgage Corporation, Series 3267-BA 5.80% 11/15/2036 Federal Home Loan Mortgage Corporation, Series 3275-SC 5.93% # I/F I/O 02/15/2037 Federal Home Loan Mortgage Corporation, Series 3315-HZ 6.00% 05/15/2037 Federal Home Loan Mortgage Corporation, Series 3326-GS 6.50% #I/F I/O 06/15/2037 Federal Home Loan Mortgage Corporation, Series 3351-ZC 5.50% 07/15/2037 Federal Home Loan Mortgage Corporation, Series 3355-BI 5.90% # I/F I/O 08/15/2037 Federal Home Loan Mortgage Corporation, Series 3369-Z 6.00% 09/15/2037 Federal Home Loan Mortgage Corporation, Series 3405-ZG 5.50% 01/15/2038 Federal Home Loan Mortgage Corporation, Series 3417-SI 6.03% # I/F I/O 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-GS 5.50% # I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-SG 5.50% # I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3451-S 5.88% # I/F I/O 02/15/2037 Federal Home Loan Mortgage Corporation, Series 3455-SC 5.91% # I/F I/O 06/15/2038 Federal Home Loan Mortgage Corporation, Series 3473-SM 5.92% # I/F I/O 07/15/2038 Federal Home Loan Mortgage Corporation, Series 3484-SE 5.70% # I/F I/O 08/15/2038 Federal Home Loan Mortgage Corporation, Series 3519-SD 5.40% # I/F I/O 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3524-LB 5.08% # 06/15/2038 Federal Home Loan Mortgage Corporation, Series 3530-GZ 4.50% 05/15/2039 Federal Home Loan Mortgage Corporation, Series 3541-EI 6.60% # I/F I/O 06/15/2039 Federal Home Loan Mortgage Corporation, Series 3545-SA 6.00% # I/F I/O 06/15/2039 Federal Home Loan Mortgage Corporation, Series 3549-SA 5.65% # I/F I/O 07/15/2039 Federal Home Loan Mortgage Corporation, Series 3577-LS 7.05% # I/F I/O 08/15/2035 Federal Home Loan Mortgage Corporation, Series 3582-SA 5.85% # I/F I/O 10/15/2049 Federal Home Loan Mortgage Corporation, Series 3583-GB 4.50% 10/15/2039 Federal Home Loan Mortgage Corporation, Series 3606-CS 6.20% # I/F I/O 12/15/2039 Federal Home Loan Mortgage Corporation, Series 3616-SG 6.20% # I/F I/O 03/15/2032 Federal Home Loan Mortgage Corporation, Series 3626-AZ 5.50% 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3631-SE 6.25% # I/F I/O 05/15/2039 Federal Home Loan Mortgage Corporation, Series 3641-Z 5.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3654-ZB 5.50% 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3666-VZ 5.50% 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3667-SB 6.30% # I/F I/O 05/15/2040 Federal Home Loan Mortgage Corporation, Series 3688-CM 4.00% 07/15/2029 Federal Home Loan Mortgage Corporation, Series 3702-SG 5.90% # I/F I/O 08/15/2032 Federal Home Loan Mortgage Corporation, Series 3704-EI 5.00% I/O 12/15/2036 Federal Home Loan Mortgage Corporation, Series 3712-SG 24.24% # I/F 08/15/2040 Federal Home Loan Mortgage Corporation, Series 3724-CM 5.50% 06/15/2037 Federal Home Loan Mortgage Corporation, Series 3725-CS 5.85% # I/F I/O 05/15/2040 Federal Home Loan Mortgage Corporation, Series 3726-SA 5.90% # I/F I/O 09/15/2040 Federal Home Loan Mortgage Corporation, Series 3738-BP 4.00% 12/15/2038 Federal Home Loan Mortgage Corporation, Series 3741-SC 9.70% # I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3745-SY 9.70% # I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3752-BS 9.70% # I/F 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3758-SM 9.70% # I/F 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3768-ZX 5.00% 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3771-AL 4.00% 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3779-BY 3.50% 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3779-DZ 4.50% 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-LB 4.00% 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3779-SH 9.50% # I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-YA 3.50% 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3783-AC 4.00% 01/15/2031 Federal Home Loan Mortgage Corporation, Series 3786-SG 9.20% # I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3788-AY 3.50% 01/15/2031 Federal Home Loan Mortgage Corporation, Series 3790-Z 4.00% 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3795-VZ 4.00% 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3798-SD 9.30% # I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3800-VZ 4.50% 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3803-ZM 4.00% 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3806-CZ 5.50% 07/15/2034 Federal Home Loan Mortgage Corporation, Series 3808-DB 3.50% 02/15/2031 Federal Home Loan Mortgage Corporation, Series 3812-EY 3.50% 02/15/2031 Federal Home Loan Mortgage Corporation, Series 3818-CZ 4.50% 03/15/2041 Federal Home Loan Mortgage Corporation, Series 3819-ZU 5.50% 07/15/2034 Federal Home Loan Mortgage Corporation, Series 3824-EY 3.50% 03/15/2031 Federal Home Loan Mortgage Corporation, Series 3828-SW 12.74% # I/F 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3829-VZ 4.00% 03/15/2041 Federal Home Loan Mortgage Corporation, Series 3843-PZ 5.00% 04/15/2041 Federal Home Loan Mortgage Corporation, Series 3843-SC 12.89% # I/F 04/15/2041 Federal Home Loan Mortgage Corporation, Series 3845-LS 12.89% # I/F 03/15/2041 Federal Home Loan Mortgage Corporation, Series 3863-ZA 5.50% 08/15/2034 Federal Home Loan Mortgage Corporation, Series 3870-PB 4.50% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3871-LZ 5.50% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3872-BA 4.00% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3877-EY 4.50% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3877-GY 4.50% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3877-ZU 4.50% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3888-ZG 4.00% 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3888-ZU 4.50% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3900-SB 5.82% # I/F I/O 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3901-VZ 4.00% 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3910-GZ 5.00% 08/15/2041 Federal Home Loan Mortgage Corporation, Series 3910-ZE 5.00% 10/15/2034 Federal Home Loan Mortgage Corporation, Series 3919-KL 4.50% 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3919-ZJ 4.00% 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3924-US 9.26% # I/F 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3942-JZ 4.00% 10/15/2041 Federal Home Loan Mortgage Corporation, Series 3944-AZ 4.00% 10/15/2041 Federal Home Loan Mortgage Corporation, Series 3946-SM 14.24% # I/F 10/15/2041 Federal Home Loan Mortgage Corporation, Series 3957-DZ 3.50% 11/15/2041 Federal Home Loan Mortgage Corporation, Series 3964-VM 4.00% 11/15/2034 Federal Home Loan Mortgage Corporation, Series 3969-AB 4.00% 10/15/2033 Federal Home Loan Mortgage Corporation, Series 3982-AZ 3.50% 01/15/2042 Federal Home Loan Mortgage Corporation, Series 3990-ZA 3.50% 01/15/2042 Federal Home Loan Mortgage Corporation, Series 3999-ZB 4.00% 02/15/2042 Federal Home Loan Mortgage Corporation, Series 4016-KZ 4.00% 03/15/2042 Federal Home Loan Mortgage Corporation, Series 4050-BC 2.00% 05/15/2041 Federal Home Loan Mortgage Corporation, Series 4057-ZA 4.00% 06/15/2042 Federal Home Loan Mortgage Corporation, Series 4084-TZ 4.00% 07/15/2042 Federal Home Loan Mortgage Corporation, Series 4097-TG 2.00% 05/15/2039 Federal Home Loan Mortgage Corporation, Series 4097-ZA 3.50% 08/15/2042 Federal Home Loan Mortgage Corporation, Series 4109-GE 4.50% 10/15/2041 Federal Home Loan Mortgage Corporation, Series 4109-KD 3.00% 05/15/2032 Federal Home Loan Mortgage Corporation, Series 4121-AV 3.00% 12/15/2035 Federal Home Loan Mortgage Corporation, Series 4160-HP 2.50% 01/15/2033 Federal Home Loan Mortgage Corporation, Series 4162-ZJ 3.00% 02/15/2033 Federal Home Loan Mortgage Corporation, Series 4174-Z 3.50% 03/15/2043 Federal Home Loan Mortgage Corporation, Series 4179-AZ 4.00% 01/15/2041 Federal Home Loan Mortgage Corporation, Series 4186-ZJ 3.00% 03/15/2033 Federal Home Loan Mortgage Corporation, Series 4189-ML 3.00% 04/15/2038 Federal Home Loan Mortgage Corporation, Series 4212-US 5.22% # I/F 06/15/2043 Federal Home Loan Mortgage Corporation, Series 4223-US 5.25% # I/F 07/15/2043 Federal Home Loan Mortgage Corporation, Series 4250-BZ 3.00% 09/15/2033 Federal Home Loan Mortgage Corporation, Series 4267-BZ 4.00% 10/15/2040 Federal Home Loan Mortgage Corporation, Series R003-ZA 5.50% 10/15/2035 Federal National Mortgage Association, Series 2002-70-QZ 5.50% 11/25/2032 Federal National Mortgage Association, Series 2002-75-ZG 5.50% 11/25/2032 Federal National Mortgage Association, Series 2003-117-KS 6.95% # I/F I/O 08/25/2033 Federal National Mortgage Association, Series 2003-129-ZT 5.50% 01/25/2034 Federal National Mortgage Association, Series 2003-29-ZL 5.00% 04/25/2033 Federal National Mortgage Association, Series 2003-64-ZG 5.50% 07/25/2033 Federal National Mortgage Association, Series 2003-84-PZ 5.00% 09/25/2033 Federal National Mortgage Association, Series 2003-W17-1A7 5.75% 08/25/2033 Federal National Mortgage Association, Series 2004-46-PJ 5.85% # I/F I/O 03/25/2034 Federal National Mortgage Association, Series 2004-51-XP 7.55% # I/F I/O 07/25/2034 Federal National Mortgage Association, Series 2004-W10-A6 5.75% 08/25/2034 Federal National Mortgage Association, Series 2004-W4-A5 5.50% 06/25/2034 Federal National Mortgage Association, Series 2005-107-EG 4.50% 01/25/2026 Federal National Mortgage Association, Series 2005-37-ZK 4.50% 05/25/2035 Federal National Mortgage Association, Series 2005-87-SE 5.90% # I/F I/O 10/25/2035 Federal National Mortgage Association, Series 2005-87-SG 6.55% # I/F I/O 10/25/2035 Federal National Mortgage Association, Series 2006-101-SA 6.43% # I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2006-123-LI 6.17% # I/F I/O 01/25/2037 Federal National Mortgage Association, Series 2006-16-HZ 5.50% 03/25/2036 Federal National Mortgage Association, Series 2006-56-SM 6.60% # I/F I/O 07/25/2036 Federal National Mortgage Association, Series 2006-60-YI 6.42% # I/F I/O 07/25/2036 Federal National Mortgage Association, Series 2006-93-SN 6.45% # I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2007-109-VZ 5.00% 10/25/2035 Federal National Mortgage Association, Series 2007-116-BI 6.10% # I/F I/O 05/25/2037 Federal National Mortgage Association, Series 2007-14-PS 6.66% # I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2007-2-SH 32.09% # I/F 08/25/2036 Federal National Mortgage Association, Series 2007-30-OI 6.29% # I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2007-30-SI 5.96% # I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2007-32-SG 5.95% # I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2007-57-SX 6.47% # I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2007-60-VZ 6.00% 07/25/2037 Federal National Mortgage Association, Series 2007-71-GZ 6.00% 07/25/2047 Federal National Mortgage Association, Series 2007-75-ID 5.72% # I/F I/O 08/25/2037 Federal National Mortgage Association, Series 2007-93-SB 4.00% # I/F I/O 01/25/2036 Federal National Mortgage Association, Series 2007-9-SD 6.50% # I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2008-27-B 5.50% 04/25/2038 Federal National Mortgage Association, Series 2008-29-ZA 4.50% 04/25/2038 Federal National Mortgage Association, Series 2008-48-BE 5.00% 06/25/2034 Federal National Mortgage Association, Series 2008-48-SD 5.85% # I/F I/O 06/25/2037 Federal National Mortgage Association, Series 2008-53-LI 6.00% # I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2008-57-SE 5.85% # I/F I/O 02/25/2037 Federal National Mortgage Association, Series 2008-5-MS 6.10% # I/F I/O 02/25/2038 Federal National Mortgage Association, Series 2008-61-SC 5.85% # I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2008-62-SC 5.85% # I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2008-65-SA 5.85% # I/F I/O 08/25/2038 Federal National Mortgage Association, Series 2008-81-LP 5.50% 09/25/2038 Federal National Mortgage Association, Series 2009-106-EZ 4.50% 01/25/2040 Federal National Mortgage Association, Series 2009-111-SE 6.10% # I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2009-16-MZ 5.00% 03/25/2029 Federal National Mortgage Association, Series 2009-42-SI 5.85% # I/F I/O 06/25/2039 Federal National Mortgage Association, Series 2009-42-SX 5.85% # I/F I/O 06/25/2039 Federal National Mortgage Association, Series 2009-47-SA 5.95% # I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-48-WS 5.80% # I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-49-S 6.60% # I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-51-BZ 4.50% 07/25/2039 Federal National Mortgage Association, Series 2009-54-EZ 5.00% 07/25/2039 Federal National Mortgage Association, Series 2009-70-SA 5.65% # I/F I/O 09/25/2039 Federal National Mortgage Association, Series 2009-80-PM 4.50% 10/25/2039 Federal National Mortgage Association, Series 2009-83-Z 4.50% 10/25/2039 Federal National Mortgage Association, Series 2009-85-ES 7.08% # I/F I/O 01/25/2036 Federal National Mortgage Association, Series 2009-85-JS 6.60% # I/F I/O 10/25/2039 Federal National Mortgage Association, Series 2009-90-IB 5.57% # I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2009-94-BC 5.00% 11/25/2039 Federal National Mortgage Association, Series 2010-101-SA 4.33% # I/F I/O 09/25/2040 Federal National Mortgage Association, Series 2010-101-ZC 4.50% 09/25/2040 Federal National Mortgage Association, Series 2010-101-ZH 4.50% 07/25/2040 Federal National Mortgage Association, Series 2010-10-SA 6.20% # I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2010-10-ZA 4.50% 02/25/2040 Federal National Mortgage Association, Series 2010-111-S 5.80% # I/F I/O 10/25/2050 Federal National Mortgage Association, Series 2010-116-Z 4.00% 10/25/2040 Federal National Mortgage Association, Series 2010-117-SA 4.35% # I/F I/O 10/25/2040 Federal National Mortgage Association, Series 2010-120-KD 4.00% 10/25/2040 Federal National Mortgage Association, Series 2010-121-SD 4.35% # I/F I/O 10/25/2040 Federal National Mortgage Association, Series 2010-126-SU 53.34% # I/F 11/25/2040 Federal National Mortgage Association, Series 2010-126-SX 14.55% # I/F 11/25/2040 Federal National Mortgage Association, Series 2010-128-HZ 4.00% 11/25/2040 Federal National Mortgage Association, Series 2010-132-Z 4.50% 11/25/2040 Federal National Mortgage Association, Series 2010-137-VS 14.55% # I/F 12/25/2040 Federal National Mortgage Association, Series 2010-142-AV 4.00% 11/25/2029 Federal National Mortgage Association, Series 2010-142-AZ 4.00% 12/25/2040 Federal National Mortgage Association, Series 2010-150-ZA 4.00% 01/25/2041 Federal National Mortgage Association, Series 2010-153-VB 4.00% 05/25/2027 Federal National Mortgage Association, Series 2010-16-SA 5.30% # I/F I/O 03/25/2040 Federal National Mortgage Association, Series 2010-21-DZ 5.00% 03/25/2040 Federal National Mortgage Association, Series 2010-21-KS 4.80% # I/F I/O 03/25/2040 Federal National Mortgage Association, Series 2010-2-GS 6.30% # I/F I/O 12/25/2049 Federal National Mortgage Association, Series 2010-2-MS 6.10% # I/F I/O 02/25/2050 Federal National Mortgage Association, Series 2010-31-SA 4.85% # I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-31-VZ 4.00% 04/25/2040 Federal National Mortgage Association, Series 2010-34-PS 4.78% # I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-35-ES 6.30% # I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-35-SV 6.30% # I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-46-MS 4.80% # I/F I/O 05/25/2040 Federal National Mortgage Association, Series 2010-49-ZW 4.50% 05/25/2040 Federal National Mortgage Association, Series 2010-4-SK 6.08% # I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2010-58-ES 12.08% # I/F 06/25/2040 Federal National Mortgage Association, Series 2010-59-MS 5.62% # I/F I/O 06/25/2040 Federal National Mortgage Association, Series 2010-59-PS 6.30% # I/F I/O 03/25/2039 Federal National Mortgage Association, Series 2010-59-SC 4.85% # I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2010-60-VZ 5.00% 10/25/2039 Federal National Mortgage Association, Series 2010-61-EL 4.50% 06/25/2040 Federal National Mortgage Association, Series 2010-64-EZ 5.00% 06/25/2040 Federal National Mortgage Association, Series 2010-76-ZK 4.50% 07/25/2040 Federal National Mortgage Association, Series 2010-79-CZ 4.00% 07/25/2040 Federal National Mortgage Association, Series 2010-79-VZ 4.50% 07/25/2040 Federal National Mortgage Association, Series 2010-84-ZC 4.50% 08/25/2040 Federal National Mortgage Association, Series 2010-84-ZD 4.50% 08/25/2040 Federal National Mortgage Association, Series 2010-84-ZG 4.50% 08/25/2040 Federal National Mortgage Association, Series 2010-90-SA 5.70% # I/F I/O 08/25/2040 Federal National Mortgage Association, Series 2010-94-Z 4.50% 08/25/2040 Federal National Mortgage Association, Series 2010-99-SG 24.25% # I/F 09/25/2040 Federal National Mortgage Association, Series 2010-9-DS 5.15% # I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2011-106-LZ 3.50% 10/25/2041 Federal National Mortgage Association, Series 2011-110-LS 9.80% # I/F 11/25/2041 Federal National Mortgage Association, Series 2011-111-EZ 5.00% 11/25/2041 Federal National Mortgage Association, Series 2011-111-VZ 4.00% 11/25/2041 Federal National Mortgage Association, Series 2011-131-PB 4.50% 12/25/2041 Federal National Mortgage Association, Series 2011-16-AL 3.50% 03/25/2031 Federal National Mortgage Association, Series 2011-17-NY 3.50% 03/25/2031 Federal National Mortgage Association, Series 2011-17-SA 6.32% #I/F I/O 03/25/2041 Federal National Mortgage Association, Series 2011-25-KY 3.00% 04/25/2026 Federal National Mortgage Association, Series 2011-27-BS 8.70% #I/F 04/25/2041 Federal National Mortgage Association, Series 2011-29-AL 3.50% 04/25/2031 Federal National Mortgage Association, Series 2011-2-GZ 4.00% 02/25/2041 Federal National Mortgage Association, Series 2011-2-VD 4.00% 07/25/2027 Federal National Mortgage Association, Series 2011-36-VZ 4.50% 05/25/2041 Federal National Mortgage Association, Series 2011-37-Z 4.50% 05/25/2041 Federal National Mortgage Association, Series 2011-38-BZ 4.00% 05/25/2041 Federal National Mortgage Association, Series 2011-39-CB 3.00% 05/25/2026 Federal National Mortgage Association, Series 2011-40-LZ 4.50% 05/25/2041 Federal National Mortgage Association, Series 2011-42-MZ 4.50% 05/25/2041 Federal National Mortgage Association, Series 2011-45-ZA 4.00% 05/25/2031 Federal National Mortgage Association, Series 2011-45-ZB 4.50% 05/25/2041 Federal National Mortgage Association, Series 2011-48-SC 8.90% # I/F 06/25/2041 Federal National Mortgage Association, Series 2011-58-SA 6.40% # I/F I/O 07/25/2041 Federal National Mortgage Association, Series 2011-59-MA 4.50% 07/25/2041 Federal National Mortgage Association, Series 2011-60-EL 3.00% 07/25/2026 Federal National Mortgage Association, Series 2011-63-ZE 4.00% 08/25/2038 Federal National Mortgage Association, Series 2011-64-DB 4.00% 07/25/2041 Federal National Mortgage Association, Series 2011-74-KL 5.00% 06/25/2040 Federal National Mortgage Association, Series 2011-77-Z 3.50% 08/25/2041 Federal National Mortgage Association, Series 2011-8-AV 4.00% 01/25/2030 Federal National Mortgage Association, Series 2011-99-CZ 4.50% 10/25/2041 Federal National Mortgage Association, Series 2011-99-DZ 5.00% 10/25/2041 Federal National Mortgage Association, Series 2012-104-Z 3.50% 09/25/2042 Federal National Mortgage Association, Series 2012-111-LB 3.50% 05/25/2041 Federal National Mortgage Association, Series 2012-111-MJ 4.00% 04/25/2042 Federal National Mortgage Association, Series 2012-114-DC 2.00% 08/25/2039 Federal National Mortgage Association, Series 2012-122-AD 2.00% 02/25/2040 Federal National Mortgage Association, Series 2012-122-DB 3.00% 11/25/2042 Federal National Mortgage Association, Series 2012-125-LA 3.00% 11/25/2042 Federal National Mortgage Association, Series 2012-133-PB 6.50% 04/25/2042 Federal National Mortgage Association, Series 2012-144-PT 4.42% # 11/25/2049 Federal National Mortgage Association, Series 2012-14-BZ 4.00% 03/25/2042 Federal National Mortgage Association, Series 2012-15-PZ 4.00% 03/25/2042 Federal National Mortgage Association, Series 2012-20-ZT 3.50% 03/25/2042 Federal National Mortgage Association, Series 2012-30-DZ 4.00% 04/25/2042 Federal National Mortgage Association, Series 2012-31-Z 4.00% 04/25/2042 Federal National Mortgage Association, Series 2012-63-EB 2.00% 08/25/2040 Federal National Mortgage Association, Series 2012-74-Z 4.00% 07/25/2042 Federal National Mortgage Association, Series 2012-86-ZC 3.50% 08/25/2042 Federal National Mortgage Association, Series 2012-96-VZ 3.50% 09/25/2042 Federal National Mortgage Association, Series 2012-98-BG 4.50% 08/25/2040 Federal National Mortgage Association, Series 2012-99-QE 3.00% 09/25/2042 Federal National Mortgage Association, Series 2013-41-ZH 3.00% 05/25/2033 Federal National Mortgage Association, Series 2013-51-HS 5.22% # I/F 04/25/2043 Federal National Mortgage Association, Series 2013-53-AB 1.50% 03/25/2028 Federal National Mortgage Association, Series 2013-58-SC 5.77% # I/F 06/25/2043 Federal National Mortgage Association, Series 2013-6-ZH 1.50% 02/25/2043 Federal National Mortgage Association, Series 2013-81-ZQ 3.00% 08/25/2043 Federal National Mortgage Association, Series 2014-46-NZ 3.00% 06/25/2043 Federal National Mortgage Association, Series 400-S4 5.30% # I/F I/O 11/25/2039 Federal National Mortgage Association, Series 412-A3 3.00% 08/25/2042 Federal National Mortgage Association Pass-Thru, Pool 555743 5.00% 09/01/2033 Federal National Mortgage Association Pass-Thru, Pool 735141 5.50% 01/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735230 5.50% 02/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735382 5.00% 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735402 5.00% 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735484 5.00% 05/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735667 5.00% 07/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735893 5.00% 10/01/2035 Federal National Mortgage Association Pass-Thru, Pool 745275 5.00% 02/01/2036 Federal National Mortgage Association Pass-Thru, Pool 745571 4.00% 01/01/2019 Federal National Mortgage Association Pass-Thru, Pool 888695 5.00% 08/01/2037 Federal National Mortgage Association Pass-Thru, Pool 888968 5.00% 08/01/2035 Federal National Mortgage Association Pass-Thru, Pool 889509 6.00% 05/01/2038 Federal National Mortgage Association Pass-Thru, Pool 889662 6.00% 06/01/2038 Federal National Mortgage Association Pass-Thru, Pool 890549 4.00% 11/01/2043 Federal National Mortgage Association Pass-Thru, Pool 929321 5.50% 03/01/2038 Federal National Mortgage Association Pass-Thru, Pool 931104 5.00% 05/01/2039 Federal National Mortgage Association Pass-Thru, Pool 961410 6.00% 01/01/2038 Federal National Mortgage Association Pass-Thru, Pool 975116 5.00% 05/01/2038 Federal National Mortgage Association Pass-Thru, Pool 982036 6.00% 05/01/2038 Federal National Mortgage Association Pass-Thru, Pool 985190 6.00% 08/01/2038 Federal National Mortgage Association Pass-Thru, Pool 986864 6.50% 08/01/2038 Federal National Mortgage Association Pass-Thru, Pool 987316 6.50% 09/01/2038 Federal National Mortgage Association Pass-Thru, Pool 995070 5.50% 08/01/2037 Federal National Mortgage Association Pass-Thru, Pool 995112 5.50% 07/01/2036 Federal National Mortgage Association Pass-Thru, Pool 995203 5.00% 07/01/2035 Federal National Mortgage Association Pass-Thru, Pool 995581 6.00% 01/01/2039 Federal National Mortgage Association Pass-Thru, Pool 995849 5.00% 08/01/2036 Federal National Mortgage Association Pass-Thru, Pool AB2123 4.00% 01/01/2031 Federal National Mortgage Association Pass-Thru, Pool AB2370 4.50% 09/01/2035 Federal National Mortgage Association Pass-Thru, Pool AB3713 4.00% 10/01/2031 Federal National Mortgage Association Pass-Thru, Pool AB3796 3.50% 11/01/2031 Federal National Mortgage Association Pass-Thru, Pool AB3850 4.00% 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool AB3923 4.00% 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool AB4167 3.50% 01/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB4261 3.50% 01/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB5084 3.50% 05/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB5156 3.50% 05/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB5212 3.50% 05/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB5243 4.00% 05/01/2042 Federal National Mortgage Association Pass-Thru, Pool AB5911 3.00% 08/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB6349 3.00% 10/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB6750 3.00% 10/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB6751 3.00% 10/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB7077 3.00% 11/01/2042 Federal National Mortgage Association Pass-Thru, Pool AB7344 3.00% 12/01/2032 Federal National Mortgage Association Pass-Thru, Pool AB7776 3.00% 02/01/2043 Federal National Mortgage Association Pass-Thru, Pool AB8418 3.00% 02/01/2033 Federal National Mortgage Association Pass-Thru, Pool AB8520 3.00% 02/01/2033 Federal National Mortgage Association Pass-Thru, Pool AB8703 3.00% 03/01/2038 Federal National Mortgage Association Pass-Thru, Pool AB8858 3.00% 04/01/2033 Federal National Mortgage Association Pass-Thru, Pool AB9020 3.00% 04/01/2038 Federal National Mortgage Association Pass-Thru, Pool AB9197 3.00% 05/01/2033 Federal National Mortgage Association Pass-Thru, Pool AB9406 3.00% 05/01/2033 Federal National Mortgage Association Pass-Thru, Pool AB9409 3.00% 05/01/2033 Federal National Mortgage Association Pass-Thru, Pool AC1032 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD0189 5.50% 02/01/2039 Federal National Mortgage Association Pass-Thru, Pool AD0500 5.50% 09/01/2036 Federal National Mortgage Association Pass-Thru, Pool AD2177 4.50% 06/01/2030 Federal National Mortgage Association Pass-Thru, Pool AD6438 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD7018 5.00% 04/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD7859 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AH1140 4.50% 12/01/2040 Federal National Mortgage Association Pass-Thru, Pool AH4437 4.00% 01/01/2041 Federal National Mortgage Association Pass-Thru, Pool AH7309 4.00% 02/01/2031 Federal National Mortgage Association Pass-Thru, Pool AH9323 4.00% 04/01/2026 Federal National Mortgage Association Pass-Thru, Pool AI8889 4.00% 08/01/2041 Federal National Mortgage Association Pass-Thru, Pool AI9831 4.00% 09/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ1265 4.00% 09/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ1399 4.00% 09/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ1467 4.00% 10/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ3392 4.00% 10/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ3854 4.00% 10/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ4118 4.00% 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ4131 4.00% 10/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ5172 4.00% 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ7677 3.50% 12/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ8334 4.00% 12/01/2041 Federal National Mortgage Association Pass-Thru, Pool AK0713 3.50% 01/01/2032 Federal National Mortgage Association Pass-Thru, Pool AK4039 4.00% 02/01/2042 Federal National Mortgage Association Pass-Thru, Pool AK4763 4.00% 02/01/2042 Federal National Mortgage Association Pass-Thru, Pool AK9438 4.00% 03/01/2042 Federal National Mortgage Association Pass-Thru, Pool AK9439 4.00% 03/01/2042 Federal National Mortgage Association Pass-Thru, Pool AK9446 4.50% 03/01/2042 Federal National Mortgage Association Pass-Thru, Pool AL1485 6.00% 01/01/2040 Federal National Mortgage Association Pass-Thru, Pool AL1548 6.00% 07/01/2039 Federal National Mortgage Association Pass-Thru, Pool AL1554 6.00% 01/01/2040 Federal National Mortgage Association Pass-Thru, Pool AL1690 6.00% 05/01/2041 Federal National Mortgage Association Pass-Thru, Pool AL1744 6.00% 10/01/2040 Federal National Mortgage Association Pass-Thru, Pool AL1745 6.00% 03/01/2040 Federal National Mortgage Association Pass-Thru, Pool AL1793 6.00% 01/01/2041 Federal National Mortgage Association Pass-Thru, Pool AL3038 3.00% 01/01/2033 Federal National Mortgage Association Pass-Thru, Pool AL3699 3.00% 06/01/2043 Federal National Mortgage Association Pass-Thru, Pool AL3883 3.00% 07/01/2043 Federal National Mortgage Association Pass-Thru, Pool AL4292 4.50% 04/01/2026 Federal National Mortgage Association Pass-Thru, Pool AL4312 4.00% 10/01/2043 Federal National Mortgage Association Pass-Thru, Pool AO2980 4.00% 05/01/2042 Federal National Mortgage Association Pass-Thru, Pool AP4787 3.50% 09/01/2042 Federal National Mortgage Association Pass-Thru, Pool AP4789 3.50% 09/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA0264 4.50% 12/01/2029 Federal National Mortgage Association Pass-Thru, Pool MA0315 4.50% 01/01/2025 Federal National Mortgage Association Pass-Thru, Pool MA0353 4.50% 03/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0406 4.50% 05/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0445 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool MA0459 4.00% 07/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0468 5.00% 07/01/2040 Federal National Mortgage Association Pass-Thru, Pool MA0502 4.00% 08/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0517 4.00% 09/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0534 4.00% 10/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0536 4.00% 10/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0580 4.00% 11/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0587 4.00% 12/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0616 4.00% 01/01/2031 Federal National Mortgage Association Pass-Thru, Pool MA0896 4.00% 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool MA0919 3.50% 12/01/2031 Federal National Mortgage Association Pass-Thru, Pool MA0949 3.50% 01/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA0976 3.50% 02/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1010 3.50% 03/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1039 3.50% 04/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1059 3.50% 05/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1068 3.50% 05/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1084 3.50% 06/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1093 3.50% 06/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1094 4.00% 06/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1107 3.50% 07/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1117 3.50% 07/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1136 3.50% 08/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1138 3.50% 08/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1179 3.50% 09/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1201 3.50% 10/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1209 3.50% 10/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1237 3.00% 11/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1242 3.50% 11/01/2042 Federal National Mortgage Association Pass-Thru, Pool MA1275 3.00% 12/01/2032 Federal National Mortgage Association Pass-Thru, Pool MA1338 3.00% 02/01/2033 Federal National Mortgage Association Pass-Thru, Pool MA1366 3.00% 03/01/2033 Federal National Mortgage Association Pass-Thru, Pool MA1401 3.00% 04/01/2033 Federal National Mortgage Association Pass-Thru, Pool MA1459 3.00% 06/01/2033 Federal National Mortgage Association Pass-Thru, Pool MA1490 3.00% 07/01/2033 Federal National Mortgage Association Pass-Thru, Pool MA3894 4.00% 09/01/2031 Government National Mortgage Association, Series 2003-67-SP 6.95% # I/F I/O 08/20/2033 Government National Mortgage Association, Series 2003-86-ZK 5.00% 10/20/2033 Government National Mortgage Association, Series 2004-49-Z 6.00% 06/20/2034 Government National Mortgage Association, Series 2004-80-PH 5.00% 07/20/2034 Government National Mortgage Association, Series 2004-83-CS 5.93% # I/F I/O 10/20/2034 Government National Mortgage Association, Series 2005-21-Z 5.00% 03/20/2035 Government National Mortgage Association, Series 2005-39-ZB 5.00% 07/20/2034 Government National Mortgage Association, Series 2006-24-CX 38.84% # I/F 05/20/2036 Government National Mortgage Association, Series 2007-26-SJ 4.54% # I/F I/O 04/20/2037 Government National Mortgage Association, Series 2008-2-SM 6.35% # I/F I/O 01/16/2038 Government National Mortgage Association, Series 2008-42-AI 7.54% # I/F I/O 05/16/2038 Government National Mortgage Association, Series 2008-43-SH 6.18% # I/F I/O 05/20/2038 Government National Mortgage Association, Series 2008-51-SC 6.10% # I/F I/O 06/20/2038 Government National Mortgage Association, Series 2008-51-SE 6.10% # I/F I/O 06/16/2038 Government National Mortgage Association, Series 2008-82-SM 5.90% # I/F I/O 09/20/2038 Government National Mortgage Association, Series 2008-83-SD 6.41% # I/F I/O 11/16/2036 Government National Mortgage Association, Series 2009-106-VZ 4.50% 11/20/2039 Government National Mortgage Association, Series 2009-10-NS 6.50% # I/F I/O 02/16/2039 Government National Mortgage Association, Series 2009-24-SN 5.95% # I/F I/O 09/20/2038 Government National Mortgage Association, Series 2009-32-ZE 4.50% 05/16/2039 Government National Mortgage Association, Series 2009-35-DZ 4.50% 05/20/2039 Government National Mortgage Association, Series 2009-41-ZQ 4.50% 06/16/2039 Government National Mortgage Association, Series 2009-48-Z 5.00% 06/16/2039 Government National Mortgage Association, Series 2009-50-KP 4.50% 06/20/2039 Government National Mortgage Association, Series 2009-69-TS 6.05% # I/F I/O 04/16/2039 Government National Mortgage Association, Series 2009-75-GZ 4.50% 09/20/2039 Government National Mortgage Association, Series 2009-87-IG 6.59% # I/F I/O 03/20/2037 Government National Mortgage Association, Series 2010-106-PS 5.90% # I/F I/O 03/20/2040 Government National Mortgage Association, Series 2010-166-SJ 9.50% # I/F 12/20/2040 Government National Mortgage Association, Series 2010-1-SA 5.60% # I/F I/O 01/16/2040 Government National Mortgage Association, Series 2010-25-ZB 4.50% 02/16/2040 Government National Mortgage Association, Series 2010-26-QS 6.10% #I/F I/O 02/20/2040 Government National Mortgage Association, Series 2010-42-AY 5.00% 11/20/2039 Government National Mortgage Association, Series 2010-42-ES 5.53% #I/F I/O 04/20/2040 Government National Mortgage Association, Series 2010-61-AS 6.40% #I/F I/O 09/20/2039 Government National Mortgage Association, Series 2010-62-SB 5.60% #I/F I/O 05/20/2040 Government National Mortgage Association, Series 2010-62-ZG 5.50% 05/16/2040 Government National Mortgage Association, Series 2011-12-PO 0.00% P/O 12/20/2040 Government National Mortgage Association, Series 2011-18-SN 9.19% # I/F 12/20/2040 Government National Mortgage Association, Series 2011-18-YS 9.19% # I/F 12/20/2040 Government National Mortgage Association, Series 2011-51-UZ 4.50% 04/20/2041 Government National Mortgage Association, Series 2011-69-OC 0.00% P/O 05/20/2041 Government National Mortgage Association, Series 2011-69-SB 5.20% #I/F I/O 05/20/2041 Government National Mortgage Association, Series 2011-71-ZA 4.50% 02/20/2041 Government National Mortgage Association, Series 2011-72-AS 5.23% #I/F I/O 05/20/2041 Government National Mortgage Association, Series 2011-72-DO 0.00% P/O 03/16/2033 Government National Mortgage Association, Series 2011-72-SK 6.00% #I/F I/O 05/20/2041 Government National Mortgage Association, Series 2012-105-SE 6.05% #I/F I/O 01/20/2041 Government National Mortgage Association, Series 2012-52-PN 2.00% 12/20/2039 Government National Mortgage Association, Series 2013-182-WZ 2.50% 12/20/2043 Government National Mortgage Association, Series 2014-39-SK 6.05% # I/F I/O 03/20/2044 Government National Mortgage Association, Series 2014-59-DS 6.10% #I/F I/O 04/16/2044 Total US Government / Agency Mortgage Backed Obligations (Cost $15,511,589,321) US Government Bonds and Notes - 5.8% United States Treasury Notes 1.63% 11/15/2022 United States Treasury Notes 2.00% 02/15/2023 Total US Government Bonds and Notes (Cost $1,993,414,737) Short Term Investments - 11.0% BlackRock Institutional Liquidity Funds FedFund Portfolio 0.01% ♦ Federal Home Loan Banks 0.14% 10/16/2014 Federal Home Loan Banks 0.08% 10/23/2014 Federal Home Loan Banks 0.08% 12/03/2014 Federal Home Loan Banks 0.09% 02/19/2015 Federal Home Loan Banks 0.10% 03/30/2015 Federal Home Loan Banks 0.13% 05/29/2015 Federal Home Loan Discount Note 0.00% 07/02/2014 Federal Home Loan Discount Note 0.00% 07/09/2014 Federal Home Loan Discount Note 0.00% 07/14/2014 Federal Home Loan Discount Note 0.00% 07/18/2014 Federal Home Loan Discount Note 0.00% 07/23/2014 Federal Home Loan Discount Note 0.00% 07/28/2014 Federal Home Loan Discount Note 0.00% 07/30/2014 Federal Home Loan Discount Note 0.00% 08/01/2014 Federal Home Loan Discount Note 0.00% 08/04/2014 Federal Home Loan Discount Note 0.00% 08/06/2014 Federal Home Loan Discount Note 0.00% 08/08/2014 Federal Home Loan Discount Note 0.00% 08/15/2014 Federal Home Loan Discount Note 0.00% 08/22/2014 Federal Home Loan Discount Note 0.00% 08/25/2014 Federal Home Loan Discount Note 0.00% 08/28/2014 Federal Home Loan Discount Note 0.00% 08/29/2014 Federal Home Loan Discount Note 0.00% 09/03/2014 Federal Home Loan Discount Note 0.00% 09/19/2014 Federal Home Loan Discount Note 0.00% 09/24/2014 Federal Home Loan Discount Note 0.00% 09/29/2014 Fidelity Institutional Government Portfolio 0.01% ♦ Morgan Stanley Institutional Liquidity Fund 0.04% ♦ Total Short Term Investments (Cost $3,693,851,960) Total Investments - 100.6% (Cost $33,283,851,786) Liabilities in Excess of Other Assets - (0.6)% NET ASSETS - 100.0% # Variable rate security.Rate disclosed as of June 30, 2014. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by DoubleLine Capital LP (the “Adviser”), unless otherwise noted, under procedures established by the Fund’s Board of Trustees.At June 30, 2014, the value of these securities amounted to $3,458,284,290 or 10.3% of net assets. I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of reference interest rates P/O Principal only security ♦ Seven-day yield as of June 30, 2014 The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. DoubleLine Core Fixed Income Fund Schedule of Investments June 30, 2014 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Collateralized Loan Obligations - 4.1% ALM Loan Funding, Series 2011-4A-C % # ^ 07/18/2022 Apidos Ltd., Series 2013-16A-B % # ^ 01/19/2025 Apidos Ltd., Series 2014-18A-C % # ^ 07/22/2026 Apidos Ltd., Series 2014-18A-D % # ^ 07/22/2026 ARES Ltd., Series 2012-2A-D % # ^ 10/12/2023 ARES Ltd., Series 2013-1A-D % # ^ 04/15/2025 Babson Ltd., Series 2012-1A-C % # ^ 04/15/2022 BlueMountain Ltd., Series 2012-1A-E % # ^ 07/20/2023 Brookside Mill Ltd., Series 2013-1A-C1 % # ^ 04/17/2025 Brookside Mill Ltd., Series 2013-1A-D % # ^ 04/17/2025 Brookside Mill Ltd., Series 2013-1A-E % # ^ 04/17/2025 Cent Ltd., Series 2013-18A-D % # ^ 07/23/2025 Cent Ltd., Series 2013-18A-E % # ^ 07/23/2025 Chatham Light Ltd., Series 2005-2A-C % # ^ 08/03/2019 Dryden Senior Loan Fund, Series 2012-24A-D % # ^ 11/15/2023 Dryden Senior Loan Fund, Series 2012-25A-E % # ^ 01/15/2025 Dryden Senior Loan Fund, Series 2013-28A-B1L % # ^ 08/15/2025 Emerson Park Ltd., Series 2013-1A-C1 % # ^ 07/15/2025 Flatiron Ltd., Series 2014-1A-B % # ^ 07/17/2026 Flatiron Ltd., Series 2014-1A-C % # ^ 07/17/2026 Four Corners Ltd., Series 2006-3A-D % # ^ 07/22/2020 Galaxy Ltd., Series 2013-15A-B % # ^ 04/15/2025 Galaxy Ltd., Series 2013-15A-C % # ^ 04/15/2025 Galaxy Ltd., Series 2013-15A-D % # ^ 04/15/2025 GLG Ore Hill Ltd., Series 2013-1A-A % # ^ 07/15/2025 GoldenTree Loan Opportunities Ltd., Series 2007-4A-D % # ^ 08/18/2022 GoldenTree Loan Opportunities Ltd., Series 2012-6A-D % # ^ 04/17/2022 Halcyon Loan Advisors Funding Ltd., Series 2014-1A-C % # ^ 04/18/2026 ING Ltd., Series 2013-3A-B % # ^ 01/18/2026 LCM LP, Series 11A-D2 % # ^ 04/19/2022 LCM LP, Series 12A-E % # ^ 10/19/2022 LCM LP, Series 14A-D % # ^ 07/15/2025 LCM LP, Series 15A-C % # ^ 08/25/2024 LCM LP, Series 16A-D % # ^ 07/15/2026 LCM LP, Series 4X-D % # 07/12/2017 Madison Park Funding Ltd., Series 2012-9X-C1 % # 08/15/2022 Madison Park Funding Ltd., Series 2014-13A-D % # ^ 01/19/2025 Madison Park Funding Ltd., Series 2014-13X E % # 01/19/2025 Magnetite Ltd., Series 2012-7A-D % # ^ 01/15/2025 Nomad Ltd., Series 2013-1A-B % # ^ 01/15/2025 Nomad Ltd., Series 2013-1A-C % # ^ 01/15/2025 North End Ltd., Series 2013-1A-D % # ^ 07/17/2025 OCP Ltd., Series 2013-3A-B % # ^ 01/17/2025 Octagon Investment Partners Ltd., Series 2013-1A-D % # ^ 07/17/2025 Octagon Investment Partners Ltd., Series 2013-1A-E % # ^ 07/17/2025 OHA Intrepid Leverage Loan Fund Ltd., Series 2011-1AR-DR % # ^ 04/20/2021 Race Point Ltd., Series 2013-8A-B % # ^ 02/20/2025 Saturn Ltd., Series 2007-1A-D % # ^ 05/13/2022 Venture Ltd., Series 2012-10A-C % # ^ 07/20/2022 Venture Ltd., Series 2012-10A-D % # ^ 07/20/2022 WhiteHorse Ltd., Series 2006-1A-B1L % # ^ 05/01/2018 Wind River Ltd., Series 2013-1A-C % # ^ 04/20/2025 Total Collateralized Loan Obligations (Cost $77,383,556) Foreign Corporate Bonds - 17.7% Abengoa Transmision Sur S.A. % ^ 04/30/2043 Aeropuerto Internacional de Tocumen S.A. % 10/09/2023 Aeropuertos Dominicanos % ^ 11/13/2019 Aeropuertos Dominicanos % 11/13/2019 AES Andres Dominicana Ltd. % 11/12/2020 AES Andres Dominicana Ltd. % ^ 11/12/2020 AES El Salvador Trust % 03/28/2023 Agromercantil Senior Trust % ^ 04/10/2019 Agromercantil Senior Trust % 04/10/2019 Ajecorp B.V. % 05/14/2022 Alfa Bond Issuance % 09/26/2019 Australia and New Zealand Banking Group Ltd. % ^ 01/12/2021 Automotores Gildemeister S.A. % 05/24/2021 Avianca Holdings S.A. % 05/10/2020 Avianca Holdings S.A. % ^ 05/10/2020 B Communications Ltd. % ^ 02/15/2021 Banco Davivienda S.A. % 07/09/2022 Banco de Bogota S.A. % ^ 02/19/2023 Banco de Bogota S.A. % 02/19/2023 Banco de Costa Rica % 08/12/2018 Banco de Credito del Peru % # ^ 04/24/2027 Banco de Credito del Peru % # 04/24/2027 Banco do Brasil S.A. % # † 10/20/2020 Banco do Brasil S.A. % # ^ † 06/18/2024 Banco GNB Sudameris S.A. % 07/30/2022 Banco Inbursa S.A. % ^ 06/06/2024 Banco International del Peru S.A.A. % # ^ 03/19/2029 Banco International del Peru S.A.A. % # 04/23/2070 Banco Nacional de Costa Rica % 11/01/2018 Banco Nacional de Costa Rica % 11/01/2023 Banco Regional SAECA % ^ 01/24/2019 Banco Regional SAECA % 01/24/2019 Bancolombia S.A. % 07/26/2020 Bank Of Montreal % 09/11/2017 Bantrab Senior Trust % 11/14/2020 BBVA Bancomer S.A. % # 05/17/2022 BP Capital Markets PLC % 03/10/2019 BP Capital Markets PLC % 11/06/2022 BR Malls International Finance Ltd. % † 01/21/2016 Braskem America Finance Company % 07/22/2041 Braskem Finance Ltd. % 02/03/2024 British Telecommunications PLC % 01/15/2018 Camposol S.A. % ^ 02/02/2017 Camposol S.A. % 02/02/2017 Cementos Progreso Trust % ^ 11/06/2023 Cementos Progreso Trust % 11/06/2023 Cencosud S.A. % ^ 01/20/2023 Cencosud S.A. % 01/20/2023 Cia Minera Milpo S.A.A. % ^ 03/28/2023 Columbus International, Inc. % ^ 03/30/2021 Columbus International, Inc. % 03/30/2021 Comcel Trust % ^ 02/06/2024 Comcel Trust % 02/06/2024 CorpGroup Banking S.A. % ^ 03/15/2023 Corporacion Azucarera del Peru S.A. % 08/02/2022 Corporacion Pesquera Inca S.A.C. % 02/10/2017 Corporacion Pesquera Inca S.A.C. % ^ 02/10/2017 Cosan Luxembourg S.A. % 03/14/2023 Cosan Overseas Ltd. % † 11/05/2015 Credito Real S.A.B. de C.V. % ^ 03/13/2019 Delek & Avner Tamar Bond Ltd. % ^ 12/30/2025 Diageo Capital PLC % 05/11/2017 Digicel Ltd. % 02/15/2020 Digicel Ltd. % 04/01/2022 Digicel Ltd. % ^ 04/01/2022 Ecopetrol S.A. % 05/28/2045 ENA Norte Trust % 04/25/2023 ESAL GmbH % 02/05/2023 ESAL GmbH % ^ 02/05/2023 Fermaca Enterprises S. de R.L. de C.V. % ^ 03/30/2038 Ferreycorp S.A.A. % ^ 04/26/2020 Freeport-McMoRan Copper & Gold, Inc. % 03/15/2020 Fresnillo PLC % ^ 11/13/2023 Fresnillo PLC % 11/13/2023 Grupo Aval Ltd. % ^ 09/26/2022 Grupo Aval Ltd. % 09/26/2022 Grupo Cementos de Chihuahua S.A.B de C.V. % 02/08/2020 Grupo Elektra S.A.B. de C.V. % 08/06/2018 Grupo Idesa S.A. de C.V. % ^ 12/18/2020 Grupo KUO S.A.B. de C.V. % 12/04/2022 Grupo KUO S.A.B. de C.V. % ^ 12/04/2022 IIRSA Norte Finance Ltd. % 05/30/2024 Industrial Senior Trust % ^ 11/01/2022 Industrial Senior Trust % 11/01/2022 Inkia Energy Ltd. % 04/04/2021 Inkia Energy Ltd. % ^ 04/04/2021 Instituto Costarricense de Electricidad % ^ 11/10/2021 Instituto Costarricense de Electricidad % 11/10/2021 Intelsat S.A. % 06/01/2021 Ixe Banco S.A. % 10/14/2020 JBS Investments GmbH % ^ 04/03/2024 Korea Development Bank % 08/10/2015 Maestro Peru S.A. % 09/26/2019 Magnesita Finance Ltd. % † 04/05/2017 Marfrig Holdings B.V. % ^ 06/24/2019 Metalsa S.A. de C.V. % 04/24/2023 Mexichem S.A.B. de C.V. % 09/19/2042 Mexico Generadora de Energia % 12/06/2032 Millicom International Cellular S.A. % 05/22/2020 Millicom International Cellular S.A. % 10/15/2021 Minerva Luxembourg S.A. % # ^ † 04/03/2019 Minerva Luxembourg S.A. % 01/31/2023 Minerva Luxembourg S.A. % ^ 01/31/2023 Minsur S.A. % ^ 02/07/2024 Nakilat, Inc. % 12/31/2033 Nakilat, Inc. % 12/31/2033 OAS Financial Ltd. % # ^ † 04/25/2018 Odebrecht Finance Ltd. % † 09/14/2015 Odebrecht Finance Ltd. % 06/26/2042 Office Cherifien des Phosphates % ^ 04/25/2024 Orange S.A. % 09/14/2016 Oversea-Chinese Banking Coporation % # ^ 10/15/2024 Pacific Rubiales Energy Corporation % 03/28/2023 Pacific Rubiales Energy Corporation % ^ 03/28/2023 Pesquera Exalmar S.A.A. % ^ 01/31/2020 Pesquera Exalmar S.A.A. % 01/31/2020 Petroleos Mexicanos % 06/15/2035 Reliance Holdings, Inc. % 02/14/2022 Reliance Industries Ltd. % † 02/05/2018 Rio Oil Finance Trust % ^ 07/06/2024 Royal KPN N.V. % 10/01/2030 Scotiabank Peru S.A. % # 12/13/2027 SMU S.A. % ^ 02/08/2020 Southern Copper Corporation % 04/16/2040 Southern Copper Corporation % 11/08/2042 SUAM Finance B.V. % ^ 04/17/2024 SUAM Finance B.V. % 04/17/2024 Telefonica Celular del Paraguay S.A. % ^ 12/13/2022 Telefonica Celular del Paraguay S.A. % 12/13/2022 Teva Pharmaceutical Finance Company B.V. % 12/18/2022 TransCanada PipeLines Ltd. % 03/01/2034 Transportadora de Gas Internacional S.A. % 03/20/2022 TV Azteca S.A.B. de C.V. % 09/18/2020 United Overseas Bank Ltd. % # 09/19/2024 Vedanta Resources PLC % 06/07/2021 Vedanta Resources PLC % ^ 05/31/2023 VimpelCom Holdings B.V. % ^ 02/13/2023 Volcan Cia Minera S.A.A. % 02/02/2022 Total Foreign Corporate Bonds (Cost $323,681,872) Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - 0.6% Corporacion Andina de Fomento % 01/15/2016 Costa Rica Government International Bond % ^ 04/04/2044 United Mexican States % 10/02/2023 Total Foreign Government Bonds and Notes, Supranationals and Foreign Agencies (Cost $10,485,715) Non-Agency Commercial Mortgage Backed Obligations - 7.3% BAMLL Commercial Mortgage Securities Trust, Series 2012-CLRN-B % # ^ 08/15/2029 BAMLL Commercial Mortgage Securities Trust, Series 2012-CLRN-D % # ^ 08/15/2029 BAMLL Commercial Mortgage Securities Trust, Series 2014-IP-E % # ^ 06/15/2028 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-T18-AJ % # 02/13/2042 CD Commercial Mortgage Trust, Series 2006-CD3-AM % 10/15/2048 CD Commercial Mortgage Trust, Series 2007-CD4-AMFX % # 12/11/2049 CD Commercial Mortgage Trust, Series 2007-CD5-XP % # ^ I/O 11/15/2044 Citigroup Commercial Mortgage Trust, Series 2008-C7-AM % # 12/10/2049 Citigroup Commercial Mortgage Trust, Series 2012-GC8-XA % # ^ I/O 09/10/2045 COBALT Commercial Mortgage Trust, Series 2007-C2-AJFX % # 04/15/2047 Commercial Mortgage Pass-Through Certificates, Series 2002-LC4-XA % # ^ I/O 12/10/2044 Commercial Mortgage Pass-Through Certificates, Series 2006-C8-AM % 12/10/2046 Commercial Mortgage Pass-Through Certificates, Series 2010-C1-XPA % # ^ I/O 07/10/2046 Commercial Mortgage Pass-Through Certificates, Series 2012-CR3-XA % # I/O 10/15/2045 Commercial Mortgage Pass-Through Certificates, Series 2014-CR15-D % # ^ 02/10/2047 Credit Suisse First Boston Mortgage Securities Corporation, Series 1998-C2-F % # ^ 11/15/2030 Credit Suisse First Boston Mortgage Securities Corporation, Series 2001-CF2-G % ^ 02/15/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C6-AJ % # 12/15/2040 Credit Suisse Mortgage Capital Certificates, Series 2006-C3-AM % # 06/15/2038 Credit Suisse Mortgage Capital Certificates, Series 2006-C4-AM % 09/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2006-C5-AM % 12/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2006-TF2A-A2 % # ^ 10/15/2021 Credit Suisse Mortgage Capital Certificates, Series 2007-C4-A1AM % # 09/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2009-RR2-IQB % # ^ 04/16/2049 DBRR Trust, Series 2011-C32-A3B % # ^ 06/17/2049 DBRR Trust, Series 2012-EZ1-B % ^ 09/25/2045 DBUBS Mortgage Trust, Series 2011-LC2A-XA % # ^ I/O 07/10/2044 Extended Stay America Trust, Series 2013-ESFL-DFL % # ^ 12/05/2031 Extended Stay America Trust, Series 2013-ESHM-M % ^ 12/05/2019 GE Capital Commercial Mortgage Corporation, Series 2005-C2-B % # 05/10/2043 GMAC Commercial Mortgage Securities, Inc., Series 2006-C1-AM % # 11/10/2045 Greenwich Capital Commercial Funding Corporation, Series 2007-GG11-AJ % # 12/10/2049 Greenwich Capital Commercial Funding Corporation, Series 2007-GG11-AM % # 12/10/2049 Greenwich Capital Commercial Funding Corporation, Series 2007-GG9-AMFX % 03/10/2039 GS Mortgage Securities Corporation, Series 2006-GG6-AJ % # 04/10/2038 GS Mortgage Securities Corporation, Series 2006-GG6-XC % # ^ I/O 04/10/2038 GS Mortgage Securities Corporation, Series 2011-GC5-XA % # ^ I/O 08/10/2044 GS Mortgage Securities Corporation, Series 2012-GC6-XA % # ^ I/O 01/10/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-C3-A4 % 01/15/2042 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2005-CB12-B % # 09/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP8-X % # I/O 05/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP9-AM % 05/15/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB18-AMFX % 06/12/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CIBC19-AM % # 02/12/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-LD12-AM % # 02/15/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2009-IWST-XB % # ^ I/O 12/05/2027 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2009-RR2-GEB % ^ 12/13/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-C4-XA % # ^ I/O 07/15/2046 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-C8-XA % # I/O 10/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-CBX-XA % # I/O 06/15/2045 LB Commercial Mortgage Trust, Series 2007-C3-AMFL % # ^ 07/15/2044 LB-UBS Commercial Mortgage Trust, Series 2005-C3-AM % 07/15/2040 LB-UBS Commercial Mortgage Trust, Series 2006-C7-XCL % # ^ I/O 11/15/2038 LB-UBS Commercial Mortgage Trust, Series 2006-C7-XW % # ^ I/O 11/15/2038 LB-UBS Commercial Mortgage Trust, Series 2007-C1-AJ % 02/15/2040 Merrill Lynch Mortgage Trust, Series 2006-C1-AJ % # 05/12/2039 Merrill Lynch Mortgage Trust, Series 2006-C2-AJ % # 08/12/2043 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-4-A2FL % # 12/12/2049 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2007-5-AM % 08/12/2048 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C5-XA % # ^ I/O 08/15/2045 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2014-C14-D % # ^ 02/15/2047 Morgan Stanley Capital, Inc., Series 2006-HQ8-AJ % # 03/12/2044 Morgan Stanley Capital, Inc., Series 2007-HQ12-A2FL % # 04/12/2049 Morgan Stanley Capital, Inc., Series 2007-IQ13-AM % 03/15/2044 Morgan Stanley Capital, Inc., Series 2011-C1-XA % # ^ I/O 09/15/2047 SMA Issuer LLC, Series 2012-LV1-A % ^ 08/20/2025 TIAA Seasoned Commercial Mortgage Trust, Series 2007-C4-AJ % # 08/15/2039 UBS-Barclays Commercial Mortgage Trust, Series 2012-C3-XA % # ^ I/O 08/10/2049 Wachovia Bank Commercial Mortgage Trust, Series 2006-C27-XC % # ^ I/O 07/15/2045 Wachovia Bank Commercial Mortgage Trust, Series 2006-C28-AJ % # 10/15/2048 Wachovia Bank Commercial Mortgage Trust, Series 2006-C29-IO % # I/O 11/15/2048 Wachovia Bank Commercial Mortgage Trust, Series 2007-C30-AJ % # 12/15/2043 Wachovia Bank Commercial Mortgage Trust, Series 2007-C33-AM % # 02/15/2051 Wachovia Bank Commercial Mortgage Trust, Series 2007-C33-B % # 02/15/2051 WF-RBS Commercial Mortgage Trust, Series 2012-C9-XA % # ^ I/O 11/15/2045 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $137,875,036) Non-Agency Residential Collateralized Mortgage Obligations - 12.8% ACE Securities Corporation, Series 2006-NC1-A2C % # 12/25/2035 Adjustable Rate Mortgage Trust, Series 2007-3-1A1 % # ^ 11/25/2037 American General Mortgage Loan Trust, Series 2010-1-A3 % # ^ 03/25/2058 Banc of America Funding Corporation, Series 2005-G-A3 % # 10/20/2035 Banc of America Funding Corporation, Series 2006-2-6A2 % 03/25/2036 Banc of America Funding Corporation, Series 2006-6-1A2 % 08/25/2036 BCAP LLC Trust, Series 2009-RR13-6A5 % # ^ 04/26/2037 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-1A3A % 10/25/2036 Chase Mortgage Finance Trust, Series 2007-A2-6A4 % # 07/25/2037 Chase Mortgage Finance Trust, Series 2007-S3-2A1 % 05/25/2037 Citicorp Mortgage Securities, Inc., Series 2005-1-1A4 % 02/25/2035 Citicorp Residential Mortgage Securities, Inc., Series 2006-2-A5 % # 09/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2006-WF2-A2C % # 05/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2008-AR4-2A1B % # ^ 11/25/2038 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-5A4 % # ^ 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-6A4 % # ^ 12/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2011-12-3A1 % # ^ 09/25/2047 CitiMortgage Alternative Loan Trust, Series 2006-A2-A2 % 05/25/2036 CitiMortgage Alternative Loan Trust, Series 2006-A5-3A3 % 10/25/2036 CitiMortgage Alternative Loan Trust, Series 2007-A1-1A7 % 01/25/2037 Countrywide Alternative Loan Trust, Series 2005-20CB-1A1 % 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-28CB-3A6 % 08/25/2035 Countrywide Alternative Loan Trust, Series 2005-46CB-A22 % 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J10-1A13 % # 10/25/2035 Countrywide Alternative Loan Trust, Series 2006-26CB-A9 % 09/25/2036 Countrywide Alternative Loan Trust, Series 2007-12T1-A1 % 06/25/2037 Countrywide Alternative Loan Trust, Series 2007-16CB-2A1 % # 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-16CB-2A2 % # I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-17CB-1A10 % # I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-18CB-2A17 % 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-23CB-A3 % # 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-23CB-A4 % # I/F I/O 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-4CB-2A1 % 03/25/2037 Countrywide Asset-Backed Certificates, Series 2005-13-AF3 % # 04/25/2036 Countrywide Home Loans, Series 2002-32-2A6 % 01/25/2018 Countrywide Home Loans, Series 2005-28-A7 % 01/25/2019 Countrywide Home Loans, Series 2007-10-A5 % 07/25/2037 Countrywide Home Loans, Series 2007-15-1A16 % 09/25/2037 Countrywide Home Loans, Series 2007-3-A17 % 04/25/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-10-5A5 % 11/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-8-1A3 % 09/25/2035 Credit Suisse Mortgage Capital Certificates, Series 2006-4-6A1 % 05/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-4-7A1 % 05/25/2021 Credit Suisse Mortgage Capital Certificates, Series 2007-1-3A1 % 02/25/2022 Credit Suisse Mortgage Capital Certificates, Series 2007-2-2A1 % 03/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-4R-3A17 % # ^ 06/26/2037 Deutsche Mortgage Securities, Inc., Series 2006-PR1-3A1 % # ^ I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-4AI2 % # ^ I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI4 % # ^ I/F 04/15/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA2-1A5 % 05/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-RE1-A1 % 05/25/2035 GSAA Home Equity Trust, Series 2005-7-AF5 % # 05/25/2035 GSAA Home Equity Trust, Series 2007-10-A1A % 11/25/2037 GSAA Home Equity Trust, Series 2007-10-A2A % 11/25/2037 GSR Mortgage Loan Trust, Series 2006-2F-5A1 % 01/25/2021 GSR Mortgage Loan Trust, Series 2006-3F-4A1 % 03/25/2036 GSR Mortgage Loan Trust, Series 2007-1F-2A2 % 01/25/2037 HSI Asset Loan Obligation Trust, Series 2006-2-2A1 % 12/25/2021 JP Morgan Alternative Loan Trust, Series 2006-S2-A4 % # 05/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S3-A4 % # 08/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S3-A6 % # 08/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S4-A6 % # 12/25/2036 JP Morgan Mortgage Trust, Series 2007-S3-1A7 % 08/25/2037 JP Morgan Resecuritization Trust, Series 2011-2-2A3 % # ^ 07/26/2036 Lehman Mortgage Trust, Series 2005-1-2A4 % 11/25/2035 Lehman Mortgage Trust, Series 2006-3-1A5 % 07/25/2036 Lehman Mortgage Trust, Series 2006-9-1A19 % # I/F 01/25/2037 Lehman Mortgage Trust, Series 2007-10-2A1 % 01/25/2038 Lehman Mortgage Trust, Series 2007-2-1A1 % 02/25/2037 MASTR Alternative Loans Trust, Series 2005-2-3A1 % 03/25/2035 MASTR Alternative Loans Trust, Series 2007-1-2A7 % 10/25/2036 MASTR Asset Securitization Trust, Series 2003-2-30B2 % 04/25/2033 MASTR Asset Securitization Trust, Series 2006-2-1A11 % # 06/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2004-1-1A1 % 11/25/2018 Morgan Stanley Mortgage Loan Trust, Series 2005-7-7A4 % 11/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2006-7-3A % # 06/25/2036 Morgan Stanley Re-Remic Trust, Series 2010-R6-5C % # ^ 05/26/2037 Nomura Asset Acceptance Corporation, Series 2006-AP1-A2 % # 01/25/2036 Nomura Home Equity Loan, Inc., Series 2006-AF1-A2 % # 10/25/2036 Nomura Home Equity Loan, Inc., Series 2007-1-1A1 % # 02/25/2037 Option One Mortgage Loan Trust, Series 2004-3-M3 % # 11/25/2034 PHH Alternative Mortgage Trust, Series 2007-2-4A1 % 05/25/2022 Residential Accredit Loans, Inc., Series 2004-QS15-A1 % 11/25/2034 Residential Accredit Loans, Inc., Series 2005-QS14-3A3 % 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS1-A5 % 01/25/2035 Residential Accredit Loans, Inc., Series 2006-QS10-A4 % 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS6-1A15 % 06/25/2036 Residential Accredit Loans, Inc., Series 2006-QS6-2A1 % 06/25/2021 Residential Accredit Loans, Inc., Series 2007-QS3-A4 % 02/25/2037 Residential Accredit Loans, Inc., Series 2007-QS9-A33 % 07/25/2037 Residential Asset Mortgage Products, Inc., Series 2005-RS1-AI5 % # 01/25/2035 Residential Asset Securitization Trust, Series 2005-A10-A3 % 09/25/2035 Residential Asset Securitization Trust, Series 2005-A11-2A4 % 10/25/2035 Residential Asset Securitization Trust, Series 2005-A7-A3 % 06/25/2035 Residential Asset Securitization Trust, Series 2006-A6-1A1 % 07/25/2036 Residential Asset Securitization Trust, Series 2006-R1-A1 % # I/F 01/25/2046 Residential Funding Mortgage Securities Trust, Series 2006-S10-1A2 % 10/25/2036 Residential Funding Mortgage Securities Trust, Series 2006-S11-A3 % 11/25/2036 Residential Funding Mortgage Securities Trust, Series 2007-S2-A4 % 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S3-1A4 % 03/25/2037 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-4-7A1 % # 05/25/2036 Structured Asset Securities Corporation, Series 2003-35-1A1 % # 12/25/2033 Structured Asset Securities Corporation, Series 2005-14-1A1 % # 07/25/2035 Structured Asset Securities Corporation, Series 2005-16-1A3 % 09/25/2035 Structured Asset Securities Corporation, Series 2005-RF1-A % # ^ 03/25/2035 Structured Asset Securities Corporation, Series 2005-RF1-AIO % # ^ I/O 03/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-1-2A % 03/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1-3A1 % 02/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-8-A6 % # 10/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-AR19-2A % # 01/25/2047 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-3-A6 % 04/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-5-A11 % # I/F 06/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-5-A3 % 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA5-1A1 % 11/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2005-17-1A1 % 01/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR14-A6 % # 08/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR16-6A4 % # 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2006-2-3A1 % 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-7-2A1 % 06/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-1A5 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-2A11 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-11-A96 % 08/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-14-1A1 % 10/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-4-A16 % 04/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-5-1A1 % 05/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A1 % 06/25/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $227,836,774) US Corporate Bonds - 14.7% Actavis Funding SCS % ^ 06/15/2044 Activision Blizzard, Inc. % ^ 09/15/2021 Alere, Inc. % 06/15/2020 Altria Group, Inc. % 08/09/2022 American Axle & Manufacturing, Inc. % 10/15/2022 American Express Credit Corporation % 07/27/2018 American Express Credit Corporation % 03/18/2019 Arrow Electronics, Inc. % 11/01/2015 Ashland, Inc. % 08/15/2022 AT&T, Inc. % 09/01/2040 Atlas Pipeline Partners LP % 11/15/2021 Avis Budget Car Rental LLC % 04/01/2023 BB&T Corporation % 02/01/2019 Becton Dickinson and Company % 11/08/2021 Berkshire Hathaway Energy Company % 05/15/2037 Berkshire Hathaway Energy Company % 09/15/2037 Berry Plastics Corporation % 05/15/2022 Biomet, Inc. % 08/01/2020 Boeing Company % 03/15/2039 Boston Properties LP % 11/15/2020 Boston Properties LP % 05/15/2021 Burlington Northern Santa Fe LLC % 03/15/2023 CCO Holdings LLC % 09/30/2022 Cinemark USA, Inc. % 06/15/2021 CIT Group, Inc. % 08/15/2022 Coca-Cola Company % 09/01/2016 CommScope, Inc. % ^ 06/15/2021 ConocoPhillips Company % 02/01/2039 Covidien International Finance S.A. % 06/15/2023 Delphi Corporation % 03/15/2024 Devon Energy Corporation % 01/15/2019 Devon Energy Corporation % 07/15/2021 DIRECTV Holdings LLC % 04/01/2024 Dow Chemical Company % 11/15/2022 Duke Energy Corporation % 09/15/2021 Ecolab, Inc. % 12/08/2016 Equinix, Inc. % 07/15/2021 ERP Operating LP % 07/01/2044 Ford Motor Company % 07/16/2031 Gates Global LLC % ^ 07/15/2022 General Electric Capital Corporation % 01/09/2017 Gilead Sciences, Inc. % 04/01/2024 Glencore Funding LLC % ^ 01/15/2019 Glencore Funding LLC % ^ 04/29/2019 Goldman Sachs Group, Inc. % 01/24/2022 Goodyear Tire & Rubber Company % 05/15/2022 Gray Television, Inc. % 10/01/2020 H.J. Heinz Company % 10/15/2020 Halliburton Company % 09/15/2019 HCA, Inc. % 03/15/2019 HD Supply, Inc. % 07/15/2020 Hexion Finance Corporation % 04/15/2020 Hilcorp Energy LP % ^ 12/01/2024 IASIS Healthcare LLC % 05/15/2019 Icahn Enterprises LP % 03/15/2019 Illinois Tool Works, Inc. % 09/15/2021 JP Morgan Chase & Company % 05/13/2024 Kellogg Company % 04/01/2031 Kinder Morgan Energy Partners LP % 01/15/2038 Kroger Company % 04/15/2022 Liberty Mutual Group, Inc. % ^ 05/01/2042 LifePoint Hospitals, Inc. % ^ 12/01/2021 Louisiana-Pacific Corporation % 06/01/2020 Macy’s Retail Holdings, Inc. % 02/15/2023 Manitowoc Company, Inc. % 11/01/2020 Mattel, Inc. % 11/01/2016 MetLife, Inc. % 08/13/2042 MGM Resorts International % 12/15/2021 Microsoft Corporation % 11/15/2022 Morgan Stanley % 02/25/2023 Motorola Solutions, Inc. % 11/15/2017 MPT Operating Partnership LP % 02/15/2022 National Rural Utilities Cooperative Finance Corporation % 11/01/2018 NCL Corporation Ltd. % 02/15/2018 Newfield Exploration Company % 01/30/2022 Oasis Petroleum, Inc. % ^ 03/15/2022 ONEOK Partners LP % 02/01/2041 Oracle Corporation % 10/15/2017 Oracle Corporation % 01/15/2019 Phillips 66 % 05/01/2042 Plains Exploration & Production Company % 11/15/2020 PNC Funding Corporation % 08/11/2020 PNC Funding Corporation % 03/08/2022 Post Holdings, Inc. % ^ 02/15/2022 Revlon Consumer Products Corporation % 02/15/2021 Reynolds Group Issuer LLC % 10/15/2020 RR Donnelley & Sons Company % 03/15/2021 Safway Group Holding LLC % ^ 05/15/2018 Sally Holdings LLC % 06/01/2022 SBA Communications Corporation % 10/01/2019 Seagate HDD % ^ 01/01/2025 Sealed Air Corporation % ^ 12/01/2020 Select Medical Corporation % 06/01/2021 Service Corporation International % 01/15/2022 Simon Property Group LP % 02/01/2020 SM Energy Company % 01/15/2024 Smithfield Foods, Inc. % ^ 08/01/2021 Southern Power Company % 07/15/2015 Southern Star Central Corporation % ^ 07/15/2022 Southwest Airlines Company % 03/01/2017 Spectrum Brands, Inc. % 11/15/2022 Terex Corporation % 05/15/2021 Toll Brothers Finance Corporation % 02/15/2022 TransDigm, Inc. % ^ 07/15/2022 Tyson Foods, Inc. % 06/15/2022 Ultra Petroleum Corporation % ^ 12/15/2018 United Rentals North America, Inc. % 04/15/2022 United Technologies Corporation % 06/01/2022 Verizon Communications, Inc. % 09/15/2016 Wal-Mart Stores, Inc. % 10/25/2020 Wal-Mart Stores, Inc. % 04/22/2024 Waste Management, Inc. % 11/30/2039 WCI Communities, Inc. % 08/15/2021 WCI Communities, Inc. % ^ 08/15/2021 WellPoint, Inc. % 07/15/2018 Wells Fargo & Company % 04/01/2021 Wells Fargo & Company % 03/08/2022 Wynn Las Vegas LLC % 08/15/2020 Xerox Corporation % 02/15/2015 Xerox Corporation % 03/15/2017 Total US Corporate Bonds (Cost $270,633,961) US Government / Agency Mortgage Backed Obligations - 15.9% Federal Home Loan Mortgage Corporation, Pool G01840 % 07/01/2035 Federal Home Loan Mortgage Corporation, Pool G04817 % 09/01/2038 Federal Home Loan Mortgage Corporation, Pool G08537 % 07/01/2043 Federal Home Loan Mortgage Corporation, Pool N7-0081 % 07/01/2038 Federal Home Loan Mortgage Corporation, Pool T60854 % 09/01/2042 Federal Home Loan Mortgage Corporation, Pool U60299 % 11/01/2040 Federal Home Loan Mortgage Corporation, Series 2692-SC % # I/F 07/15/2033 Federal Home Loan Mortgage Corporation, Series 2722-PS % # I/F 12/15/2033 Federal Home Loan Mortgage Corporation, Series 2750-ZT % 02/15/2034 Federal Home Loan Mortgage Corporation, Series 3002-SN % # I/F I/O 07/15/2035 Federal Home Loan Mortgage Corporation, Series 3045-DI % # I/F I/O 10/15/2035 Federal Home Loan Mortgage Corporation, Series 3116-Z % 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3117-ZN % 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-ZC % 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3275-SC % # I/F I/O 02/15/2037 Federal Home Loan Mortgage Corporation, Series 3382-SB % # I/F I/O 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3384-S % # I/F I/O 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3417-SX % # I/F I/O 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-GS % # I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-SG % # I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3524-LB % # 06/15/2038 Federal Home Loan Mortgage Corporation, Series 3562-WS % # I/F I/O 08/15/2039 Federal Home Loan Mortgage Corporation, Series 3582-SA % # I/F I/O 10/15/2049 Federal Home Loan Mortgage Corporation, Series 3606-CS % # I/F I/O 12/15/2039 Federal Home Loan Mortgage Corporation, Series 3616-SG % # I/F I/O 03/15/2032 Federal Home Loan Mortgage Corporation, Series 3626-AZ % 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3666-SC % # I/F I/O 05/15/2040 Federal Home Loan Mortgage Corporation, Series 3666-VZ % 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3688-CM % 07/15/2029 Federal Home Loan Mortgage Corporation, Series 3745-SY % # I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-DZ % 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-YA % 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3780-YS % # I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3786-SG % # I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3795-VZ % 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3798-SD % # I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3805-KS % # I/F 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3806-CZ % 07/15/2034 Federal Home Loan Mortgage Corporation, Series 3808-DB % 02/15/2031 Federal Home Loan Mortgage Corporation, Series 3818-CZ % 03/15/2041 Federal Home Loan Mortgage Corporation, Series 3819-ZU % 07/15/2034 Federal Home Loan Mortgage Corporation, Series 3824-EY % 03/15/2031 Federal Home Loan Mortgage Corporation, Series 3828-SW % # I/F 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3863-ZA % 08/15/2034 Federal Home Loan Mortgage Corporation, Series 3888-ZG % 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3910-GZ % 08/15/2041 Federal Home Loan Mortgage Corporation, Series 3967-ZP % 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3972-AZ % 12/15/2041 Federal Home Loan Mortgage Corporation, Series 4057-ZA % 06/15/2042 Federal Home Loan Mortgage Corporation, Series 4096-DZ % 08/15/2042 Federal Home Loan Mortgage Corporation, Series 4291-MS % # I/F I/O 01/15/2054 Federal Home Loan Mortgage Corporation, Series R003-ZA % 10/15/2035 Federal National Mortgage Association, Series 2003-117-KS % # I/F I/O 08/25/2033 Federal National Mortgage Association, Series 2003-W17-1A7 % 08/25/2033 Federal National Mortgage Association, Series 2005-20-QH % 03/25/2035 Federal National Mortgage Association, Series 2006-101-SA % # I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2006-56-SM % # I/F I/O 07/25/2036 Federal National Mortgage Association, Series 2007-116-BI % # I/F I/O 05/25/2037 Federal National Mortgage Association, Series 2007-30-OI % # I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2008-29-ZA % 04/25/2038 Federal National Mortgage Association, Series 2008-62-SC % # I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2009-111-EZ % 01/25/2040 Federal National Mortgage Association, Series 2009-111-SE % # I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2009-16-MZ % 03/25/2029 Federal National Mortgage Association, Series 2009-48-WS % # I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-62-PS % # I/F I/O 08/25/2039 Federal National Mortgage Association, Series 2009-77-ZA % 10/25/2039 Federal National Mortgage Association, Series 2009-83-Z % 10/25/2039 Federal National Mortgage Association, Series 2010-101-ZH % 07/25/2040 Federal National Mortgage Association, Series 2010-109-BS % # I/F 10/25/2040 Federal National Mortgage Association, Series 2010-112-ZA % 10/25/2040 Federal National Mortgage Association, Series 2010-121-SD % # I/F I/O 10/25/2040 Federal National Mortgage Association, Series 2010-137-VS % # I/F 12/25/2040 Federal National Mortgage Association, Series 2010-150-ZA % 01/25/2041 Federal National Mortgage Association, Series 2010-31-SA % # I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-34-PS % # I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-35-SP % # I/F I/O 04/25/2050 Federal National Mortgage Association, Series 2010-35-SV % # I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-37-MY % 04/25/2040 Federal National Mortgage Association, Series 2010-59-PS % # I/F I/O 03/25/2039 Federal National Mortgage Association, Series 2010-59-SC % # I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2010-60-VZ % 10/25/2039 Federal National Mortgage Association, Series 2010-64-EZ % 06/25/2040 Federal National Mortgage Association, Series 2010-7-PE % 02/25/2040 Federal National Mortgage Association, Series 2010-90-GS % # I/F I/O 08/25/2040 Federal National Mortgage Association, Series 2010-99-SG % # I/F 09/25/2040 Federal National Mortgage Association, Series 2011-141-PZ % 01/25/2042 Federal National Mortgage Association, Series 2011-18-UZ % 03/25/2041 Federal National Mortgage Association, Series 2011-25-KY % 04/25/2026 Federal National Mortgage Association, Series 2011-29-AL % 04/25/2031 Federal National Mortgage Association, Series 2011-59-MA % 07/25/2041 Federal National Mortgage Association, Series 2011-63-ZE % 08/25/2038 Federal National Mortgage Association, Series 2011-88-SB % # I/F 09/25/2041 Federal National Mortgage Association, Series 400-S4 % #I/F I/O 11/25/2039 Federal National Mortgage Association Pass-Thru, Pool 555743 % 09/01/2033 Federal National Mortgage Association Pass-Thru, Pool 735382 % 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735383 % 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735402 % 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735484 % 05/01/2035 Federal National Mortgage Association Pass-Thru, Pool 931104 % 05/01/2039 Federal National Mortgage Association Pass-Thru, Pool 995112 % 07/01/2036 Federal National Mortgage Association Pass-Thru, Pool 995203 % 07/01/2035 Federal National Mortgage Association Pass-Thru, Pool AB2123 % 01/01/2031 Federal National Mortgage Association Pass-Thru, Pool AB2370 % 09/01/2035 Federal National Mortgage Association Pass-Thru, Pool AC1032 % 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD2177 % 06/01/2030 Federal National Mortgage Association Pass-Thru, Pool AH7309 % 02/01/2031 Federal National Mortgage Association Pass-Thru, Pool MA0264 % 12/01/2029 Federal National Mortgage Association Pass-Thru, Pool MA0282 % 12/01/2039 Federal National Mortgage Association Pass-Thru, Pool MA0353 % 03/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0468 % 07/01/2040 Government National Mortgage Association, Pool 752494 % 09/20/2039 Government National Mortgage Association, Series 2003-67-SP % # I/F I/O 08/20/2033 Government National Mortgage Association, Series 2008-82-SM % # I/F I/O 09/20/2038 Government National Mortgage Association, Series 2009-32-ZE % 05/16/2039 Government National Mortgage Association, Series 2009-35-DZ % 05/20/2039 Government National Mortgage Association, Series 2009-75-GZ % 09/20/2039 Government National Mortgage Association, Series 2009-75-HZ % 09/20/2039 Government National Mortgage Association, Series 2010-25-ZB % 02/16/2040 Government National Mortgage Association, Series 2011-45-GZ % 03/20/2041 Government National Mortgage Association, Series 2011-70-WS % # I/F 12/20/2040 Government National Mortgage Association, Series 2011-71-ZA % 02/20/2041 Total US Government / Agency Mortgage Backed Obligations (Cost $288,696,697) US Government Bonds and Notes - 16.9% United States Treasury Bonds % 02/15/2044 United States Treasury Bonds % 08/15/2041 United States Treasury Notes % 07/31/2014 United States Treasury Notes % 09/30/2014 United States Treasury Notes % 06/30/2019 United States Treasury Notes % 08/31/2019 United States Treasury Notes % 06/30/2020 United States Treasury Notes % 08/15/2022 United States Treasury Notes % 11/15/2023 Total US Government Bonds and Notes (Cost $313,966,742) Affiliated Mutual Funds - 5.6% (a) DoubleLine Floating Rate Fund Total Affiliated Mutual Funds (Cost $103,628,896) Short Term Investments - 4.1% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Fidelity Institutional Government Portfolio % ♦ Morgan Stanley Institutional Liquidity Fund % ♦ Total Short Term Investments (Cost $76,814,989) Total Investments - 99.7% (Cost $1,831,004,238) Other Assets in Excess of Liabilities - 0.3% NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed as of June 30, 2014. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund’s Board of Trustees.At June 30, 2014, the value of these securities amounted to $328,460,339 or 17.5% of net assets. I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of reference interest rates (a) Institutional class shares held ♦ Seven-day yield as of June 30, 2014 † Perpetual Maturity The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. COUNTRY BREAKDOWN as a % of Net Assets: United States 81.4% Mexico 2.9% Colombia 2.3% Peru 2.2% Brazil 2.1% Guatemala 1.3% Chile 0.9% Costa Rica 0.7% United Kingdom 0.6% India 0.5% Canada 0.4% Netherlands 0.4% Dominican Republic 0.4% Singapore 0.4% Russia 0.3% Australia 0.3% Supranational 0.3% South Korea 0.3% Barbados 0.3% Israel 0.3% Jamaica 0.3% Paraguay 0.2% Qatar 0.2% France 0.2% Indonesia 0.1% Panama 0.1% Morocco 0.1% El Salvador 0.1% Luxembourg 0.1% Other Assets and Liabilities 0.3% 100.0% INVESTMENT BREAKDOWN as a % of Net Assets: US Government Bonds and Notes 16.9% US Government / Agency Mortgage Backed Obligations 15.9% Non-Agency Residential Collateralized Mortgage Obligations 12.8% Non-Agency Commercial Mortgage Backed Obligations 7.3% Banking 6.0% Affiliated Mutual Funds 5.6% Collateralized Loan Obligations 4.1% Short Term Investments 4.1% Telecommunications 2.9% Oil& Gas 2.6% Consumer Products 1.9% Utilities 1.8% Chemicals/Plastics 1.8% Mining 1.5% Healthcare 1.2% Finance 1.1% Financial Intermediaries 1.1% Transportation 1.0% Building and Development 0.9% Business Equipment and Services 0.9% Automotive 0.8% Retail 0.8% Food/Drug Retailers 0.6% Foreign Government Bonds and Notes, Supranationals and Foreign Agencies 0.6% Real Estate 0.5% Insurance 0.5% Energy 0.5% Software 0.5% Construction 0.5% Media 0.4% Beverage and Tobacco 0.4% Conglomerates 0.3% Pharmaceuticals 0.3% Industrial 0.3% Hotels/Motels/Inns and Casinos 0.2% Environmental Control 0.2% Air Transport 0.2% Food Products 0.2% Machinery and Tools 0.1% Electronics/Electric 0.1% Leisure 0.1% Containers and Glass Products 0.1% Cosmetics/Toiletries 0.1% Other Assets and Liabilities 0.3% 100.0% DoubleLine Emerging Markets Fixed Income Fund Schedule of Investments June 30, 2014 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Foreign Corporate Bonds - 99.0% Barbados - 1.9% Columbus International, Inc. % ^ 03/30/2021 Columbus International, Inc. % 03/30/2021 Brazil - 14.3% Banco do Brasil S.A. % # † 10/20/2020 Banco do Brasil S.A. % # ^ † 06/18/2024 BR Malls International Finance Ltd. % † 01/21/2016 Braskem America Finance Company % 07/22/2041 Braskem Finance Ltd. % † 10/04/2015 Braskem Finance Ltd. % 02/03/2024 Cosan Luxembourg S.A. % ^ 03/14/2023 Cosan Luxembourg S.A. % 03/14/2023 Cosan Overseas Ltd. % † 11/05/2015 ESAL GmbH % ^ 02/05/2023 ESAL GmbH % 02/05/2023 GTL Trade Finance, Inc. % ^ 04/29/2024 JBS Investments GmbH % ^ 04/03/2024 Magnesita Finance Ltd. % † 04/05/2017 Minerva Luxembourg S.A. % # ^ † 04/03/2019 Minerva Luxembourg S.A. % ^ 01/31/2023 Minerva Luxembourg S.A. % 01/31/2023 OAS Financial Ltd. % # † 04/25/2018 Odebrecht Finance Ltd. % † 09/14/2015 Odebrecht Finance Ltd. % 06/26/2042 Rio Oil Finance Trust % ^ 07/06/2024 Chile - 5.7% Automotores Gildemeister S.A. % 05/24/2021 Cencosud S.A. % ^ 01/20/2023 CFR International S.A. % 12/06/2022 CorpGroup Banking S.A. % ^ 03/15/2023 SMU S.A. % ^ 02/08/2020 SUAM Finance B.V. % ^ 04/17/2024 SUAM Finance B.V. % 04/17/2024 China - 0.5% Noble Group Ltd. % 01/29/2020 Colombia - 14.5% Avianca Holdings S.A. % ^ 05/10/2020 Avianca Holdings S.A. % 05/10/2020 Banco Davivienda S.A. % 07/09/2022 Banco de Bogota S.A. % ^ 02/19/2023 Banco de Bogota S.A. % 02/19/2023 Banco GNB Sudameris S.A. % ^ 05/02/2018 Banco GNB Sudameris S.A. % 07/30/2022 Bancolombia S.A. % 07/26/2020 Bancolombia S.A. % 09/11/2022 Ecopetrol S.A. % 05/28/2045 Grupo Aval Ltd. % ^ 09/26/2022 Grupo Aval Ltd. % 09/26/2022 Millicom International Cellular S.A. % 05/22/2020 Millicom International Cellular S.A. % 10/15/2021 Oleoducto Central S.A. % ^ 05/07/2021 Pacific Rubiales Energy Corporation % ^ 12/12/2021 Pacific Rubiales Energy Corporation % 12/12/2021 Pacific Rubiales Energy Corporation % 03/28/2023 Transportadora de Gas Internacional S.A. % 03/20/2022 Costa Rica - 4.1% Banco de Costa Rica % 08/12/2018 Banco Nacional de Costa Rica % 11/01/2018 Banco Nacional de Costa Rica % 11/01/2023 Instituto Costarricense de Electricidad % ^ 11/10/2021 Instituto Costarricense de Electricidad % 11/10/2021 Dominican Republic - 2.7% Aeropuertos Dominicanos % ^ 11/13/2019 Aeropuertos Dominicanos % 11/13/2019 AES Andres Dominicana Ltd. % ^ 11/12/2020 AES Andres Dominicana Ltd. % 11/12/2020 El Salvador - 0.6% AES El Salvador Trust % 03/28/2023 Guatemala - 8.1% Agromercantil Senior Trust % ^ 04/10/2019 Agromercantil Senior Trust % 04/10/2019 Bantrab Senior Trust % 11/14/2020 Cementos Progreso Trust % ^ 11/06/2023 Cementos Progreso Trust % 11/06/2023 Comcel Trust % ^ 02/06/2024 Comcel Trust % 02/06/2024 Industrial Senior Trust % ^ 11/01/2022 Industrial Senior Trust % 11/01/2022 India - 3.0% Reliance Holdings, Inc. % 02/14/2022 Reliance Industries Ltd. % † 02/05/2018 Reliance Industries Ltd. % 01/15/2027 Vedanta Resources PLC % 06/07/2021 Vedanta Resources PLC % ^ 05/31/2023 Israel - 1.7% B Communications Ltd. % ^ 02/15/2021 Delek & Avner Tamar Bond Ltd. % ^ 12/30/2025 Jamaica - 1.8% Digicel Ltd. % 02/15/2020 Digicel Ltd. % ^ 04/01/2022 Digicel Ltd. % 04/01/2022 Malaysia - 0.1% IOI Investment BHD % 06/27/2022 Mexico - 15.1% Banco Inbursa S.A. % ^ 06/06/2024 BBVA Bancomer S.A. % # 05/17/2022 Credito Real S.A.B. de C.V. % ^ 03/13/2019 Fermaca Enterprises S. de R.L. de C.V. % ^ 03/30/2038 Fresnillo PLC % ^ 11/13/2023 Fresnillo PLC % 11/13/2023 Grupo Cementos de Chihuahua S.A.B de C.V. % 02/08/2020 Grupo Elektra S.A.B. de C.V. % 08/06/2018 Grupo Idesa S.A. de C.V. % ^ 12/18/2020 Grupo KUO S.A.B. de C.V. % ^ 12/04/2022 Grupo KUO S.A.B. de C.V. % 12/04/2022 Ixe Banco S.A. % 10/14/2020 Metalsa S.A. de C.V. % 04/24/2023 Mexichem S.A.B. de C.V. % 09/19/2042 Mexico Generadora de Energia % 12/06/2032 TV Azteca S.A.B. de C.V. % 09/18/2020 Morocco - 0.7% Office Cherifien des Phosphates % ^ 04/25/2024 Netherlands - 1.7% Marfrig Holdings B.V. % ^ 06/24/2019 Panama - 1.2% Aeropuerto Internacional de Tocumen S.A. % 10/09/2023 ENA Norte Trust % 04/25/2023 Paraguay - 1.3% Banco Regional SAECA % ^ 01/24/2019 Banco Regional SAECA % 01/24/2019 Telefonica Celular del Paraguay S.A. % ^ 12/13/2022 Peru - 14.2% Abengoa Transmision Sur S.A. % ^ 04/30/2043 Abengoa Transmision Sur S.A. % 04/30/2043 Ajecorp B.V. % 05/14/2022 Banco de Credito del Peru % # ^ 04/24/2027 Banco de Credito del Peru % # 04/24/2027 Banco International del Peru S.A.A. % # ^ 03/19/2029 Banco International del Peru S.A.A. % # 03/19/2029 Banco International del Peru S.A.A. % # 04/23/2070 Camposol S.A. % ^ 02/02/2017 Camposol S.A. % 02/02/2017 Cia Minera Milpo S.A.A. % ^ 03/28/2023 Corporacion Azucarera del Peru S.A. % 08/02/2022 Corporacion Pesquera Inca S.A.C. % ^ 02/10/2017 Corporacion Pesquera Inca S.A.C. % 02/10/2017 Ferreycorp S.A.A. % ^ 04/26/2020 IIRSA Norte Finance Ltd. % 05/30/2024 Inkia Energy Ltd. % 04/04/2021 Maestro Peru S.A. % 09/26/2019 Minsur S.A. % ^ 02/07/2024 Pesquera Exalmar S.A.A. % ^ 01/31/2020 Pesquera Exalmar S.A.A. % 01/31/2020 Scotiabank Peru S.A. % # ^ 12/13/2027 Scotiabank Peru S.A. % # 12/13/2027 Southern Copper Corporation % 04/16/2040 Southern Copper Corporation % 11/08/2042 Volcan Cia Minera S.A.A. % 02/02/2022 Qatar - 1.4% Nakilat, Inc. % 12/31/2033 Nakilat, Inc. % 12/31/2033 Ooredoo International Finance Ltd. % 01/31/2028 Russia - 2.0% Alfa Bond Issuance % 09/26/2019 VimpelCom Holdings B.V. % ^ 02/13/2023 Singapore - 2.4% Oversea-Chinese Banking Coporation % # ^ 10/15/2024 United Overseas Bank Ltd. % # 09/19/2024 Total Foreign Corporate Bonds (Cost $646,494,211) Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - 0.3% Costa Rica Government International Bond % ^ 04/04/2044 Total Foreign Government Bonds and Notes, Supranationals and Foreign Agencies (Cost $2,000,000) Short Term Investments - 0.6% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Fidelity Institutional Government Portfolio % ♦ Morgan Stanley Institutional Liquidity Fund % ♦ Total Short Term Investments (Cost $4,004,960) Total Investments - 99.9% (Cost $652,499,171) Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At June 30, 2014, the value of these securities amounted to $298,570,686 or 44.4% of net assets. # Variable rate security.Rate disclosed as of June 30, 2014. ♦ Seven-day yield as of June 30, 2014 † Perpetual Maturity The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. INDUSTRY BREAKDOWN as a % of Net Assets: Banking 23.2% Telecommunications 10.1% Consumer Products 9.3% Utilities 8.3% Mining 7.8% Oil & Gas 6.7% Finance 6.4% Chemicals/Plastics 5.7% Building and Development 4.6% Transportation 3.8% Construction 3.3% Conglomerates 2.4% Food/Drug Retailers 1.6% Automotive 1.6% Retail 1.4% Media 1.0% Short Term Investments 0.6% Industrial 0.5% Beverage and Tobacco 0.5% Real Estate 0.4% Foreign Government Bonds and Notes, Supranationals and Foreign Agencies 0.3% Financial Intermediaries 0.3% Pharmaceuticals 0.1% Other Assets and Liabilities 0.1% 100.0% DoubleLine Multi-Asset Growth Fund Schedule of Investments June 30, 2014 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Collateralized Loan Obligations - 3.6% Brookside Mill Ltd., Series 2013-1A-E % # ^ 04/17/2025 Brookside Mill Ltd., Series 2013-1A-SUB % # ^ @ 04/17/2025 Cent Ltd., Series 2013-18A-D % # ^ 07/23/2025 Cent Ltd., Series 2013-18A-E % # ^ 07/23/2025 Cent Ltd., Series 2013-18A-SUB % # ^ @ 07/23/2025 Madison Park Funding Ltd., Series 2014-13A-D % # ^ 01/19/2025 Total Collateralized Loan Obligations (Cost $5,205,654) Foreign Corporate Bonds - 1.7% Petroleos de Venezuela S.A. % 10/28/2014 Total Foreign Corporate Bonds (Cost $2,478,469) Municipal Bonds - 1.5% Commonwealth of Puerto Rico % 07/01/2035 Total Municipal Bonds (Cost $2,247,755) Non-Agency Residential Collateralized Mortgage Obligations - 8.1% Adjustable Rate Mortgage Trust, Series 2006-1-2A1 % # 03/25/2036 Banc of America Alternative Loan Trust, Series 2006-7-A4 % # 10/25/2036 BCAP LLC Trust, Series 2007-AA2-2A5 % 04/25/2037 BCAP LLC Trust, Series 2009-RR4-1A2 % # ^ 06/26/2037 BCAP LLC Trust, Series 2010-RR6-1A20 % # ^ 08/26/2022 ChaseFlex Trust, Series 2007-M1-2F4 % # 08/25/2037 Citicorp Mortgage Securities, Inc., Series 2007-2-3A1 % 02/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2009-7-2A2 % ^ 10/25/2021 CitiMortgage Alternative Loan Trust, Series 2007-A6-1A11 % 06/25/2037 Countrywide Alternative Loan Trust, Series 2006-32CB-A16 % 11/25/2036 Countrywide Alternative Loan Trust, Series 2006-J1-2A1 % 02/25/2036 Countrywide Alternative Loan Trust, Series 2007-17CB-1A10 % # I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-21CB-2A2 % # I/F 09/25/2037 Countrywide Home Loans, Series 2007-10-A5 % 07/25/2037 Countrywide Home Loans, Series 2007-4-1A5 % 05/25/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-8-1A3 % 09/25/2035 Credit Suisse Mortgage Capital Certificates, Series 2006-9-4A1 % 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2010-7R-4A17 % # ^ 04/26/2037 Deutsche Mortgage Securities, Inc., Series 2006-PR1-3A1 % # ^ I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI4 % # ^ I/F 04/15/2036 First Horizon Alternative Mortgage Securities, Series 2007-FA2-1A3 % 04/25/2037 GSAA Home Equity Trust, Series 2006-15-AF3B % # 09/25/2036 GSR Mortgage Loan Trust, Series 2006-2F-2A20 % # I/F 02/25/2036 JP Morgan Alternative Loan Trust, Series 2005-S1-2A11 % 12/25/2035 JP Morgan Alternative Loan Trust, Series 2006-S1-1A3 % 03/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2006-CH2-AF3 % # 10/25/2036 Lavender Trust, Series 2010-R12A-A3 % ^ 06/26/2037 Lehman Mortgage Trust, Series 2006-4-1A3 % # I/F I/O 08/25/2036 Lehman Mortgage Trust, Series 2006-4-1A4 % 08/25/2036 Lehman Mortgage Trust, Series 2007-5-11A1 % # 06/25/2037 Lehman XS Trust, Series 2005-1-3A3A % # 07/25/2035 Long Beach Mortgage Loan Trust, Series 2005-WL2-M1 % # 08/25/2035 MASTR Resecuritization Trust, Series 2008-4-A1 % # ^ 06/27/2036 Morgan Stanley Mortgage Loan Trust, Series 2007-13-6A1 % 10/25/2037 Residential Accredit Loans, Inc., Series 2006-QS10-A9 % 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS13-1A8 % 09/25/2036 Residential Accredit Loans, Inc., Series 2006-QS2-1A4 % 02/25/2036 Residential Accredit Loans, Inc., Series 2006-QS7-A4 % # 06/25/2036 Residential Accredit Loans, Inc., Series 2006-QS7-A5 % # I/F I/O 06/25/2036 Residential Accredit Loans, Inc., Series 2006-QS8-A4 % # 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS8-A5 % # I/F I/O 08/25/2036 Residential Asset Mortgage Products, Inc., Series 2004-RS2-MII1 % # 02/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RS9-AI4 % # 10/25/2032 Residential Asset Securitization Trust, Series 2005-A12-A12 % 11/25/2035 Residential Asset Securitization Trust, Series 2006-A16-1A3 % 02/25/2037 Residential Asset Securitization Trust, Series 2007-A1-A8 % 03/25/2037 Residential Asset Securitization Trust, Series 2007-A5-2A5 % 05/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-8-A6 % # 10/25/2036 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $11,093,894) US Government / Agency Mortgage Backed Obligations - 3.8% Federal Home Loan Mortgage Corporation, Series 3261-SA % # I/F I/O 01/15/2037 Federal Home Loan Mortgage Corporation, Series 3317-DS % # I/F 05/15/2037 Federal Home Loan Mortgage Corporation, Series 3355-BI % # I/F I/O 08/15/2037 Federal Home Loan Mortgage Corporation, Series 3384-S % # I/F I/O 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3384-SG % #I/F I/O 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3417-SX % # I/F I/O 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-GS % # I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-TG % # I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3500-SA % # I/F I/O 01/15/2039 Federal Home Loan Mortgage Corporation, Series 3523-SM % # I/F I/O 04/15/2039 Federal Home Loan Mortgage Corporation, Series 3562-WS % #I/F I/O 08/15/2039 Federal Home Loan Mortgage Corporation, Series 3728-SV % # I/F I/O 09/15/2040 Federal Home Loan Mortgage Corporation, Series 3758-S % # I/F I/O 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-DZ % 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3780-YS % #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3815-ST % # I/F I/O 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3900-SB % # I/F I/O 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3923-CZ % 09/15/2041 Federal National Mortgage Association, Series 2006-101-SA % # I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2006-123-LI % # I/F I/O 01/25/2037 Federal National Mortgage Association, Series 2007-39-AI % # I/F I/O 05/25/2037 Federal National Mortgage Association, Series 2007-57-SX % # I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2009-49-S % # I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-86-CI % # I/F I/O 09/25/2036 Federal National Mortgage Association, Series 2009-90-IA % # I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2009-90-IB % # I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2010-39-SL % # I/F I/O 05/25/2040 Federal National Mortgage Association, Series 2011-5-PS % # I/F I/O 11/25/2040 Federal National Mortgage Association, Series 2012-30-DZ % 04/25/2042 Federal National Mortgage Association, Series 2013-53-ZC % 06/25/2043 Federal National Mortgage Association, Series 2013-55-KS % #I/F 06/25/2043 Federal National Mortgage Association, Series 2013-55-VZ % 06/25/2043 Government National Mortgage Association, Series 2009-6-SM % # I/F I/O 02/20/2038 Government National Mortgage Association, Series 2011-12-PO % P/O 12/20/2040 Government National Mortgage Association, Series 2011-45-GZ % 03/20/2041 Government National Mortgage Association, Series 2011-7-LS % #I/F 12/20/2040 Total US Government / Agency Mortgage Backed Obligations (Cost $5,559,868) Exchange Traded Funds and Common Stock - 24.7% Aberdeen Japan Equity Fund, Inc. First Trust ISE-Revere Natural Gas Index Fund Industrial Select SPDR Fund iShares MSCI EMU ETF Market Vectors Agribusiness ETF Nuveen Floating Rate Income Fund PowerShares Senior Loan Portfolio ETF Trust SPDR EURO STOXX 50 ETF WisdomTree India Earnings Fund Total Exchange Traded Funds and Common Stock (Cost $33,863,697) Affiliated Mutual Funds - 30.1% (a) DoubleLine Core Fixed Income Fund DoubleLine Emerging Markets Fixed Income Fund DoubleLine Floating Rate Fund DoubleLine Total Return Bond Fund Total Affiliated Mutual Funds (Cost $44,430,569) Purchased Options - 1.8% Crude Oil Call, Expiration November 2014, Strike Price $115.00 Crude Oil Call, Expiration November 2014, Strike Price $118.00 Euro / U.S. Dollar Put, Expiration November 2014, Strike Price $1.34 10 Gold Call, Expiration December 2014, Strike Price $2,000.00 23 iShares MSCI Emerging Markets ETF Call, Expiration December 2014, Strike Price $46.00 iShares Russell 2all, Expiration August 2014, Strike Price $114.00 iShares Russell 2all, Expiration September 2014, Strike Price $118.00 Market Vectors Gold Miners ETF Call, Expiration September 2014, Strike Price $23.00 U.S. Dollar / Chinese Renminbi Call, Expiration March 2016, Strike Price $6.23 U.S. Dollar / Chinese Renminbi Put, Expiration March 2016, Strike Price $6.23 Total Purchased Options (Cost $2,441,860) Short Term Investments - 22.8% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Fidelity Institutional Government Portfolio % ♦ Morgan Stanley Institutional Liquidity Fund % ♦ United States Treasury Bills % 09/04/2014 United States Treasury Bills % 11/06/2014 Total Short Term Investments (Cost $33,225,320) Total Investments - 98.1% (Cost $140,547,086) Other Assets in Excess of Liabilities - 1.9% NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed as of June 30, 2014. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At June 30, 2014, the value of these securities amounted to $8,744,114 or 6.0% of net assets. I/F Inverse floating rate security whose interest rate moves in the opposite direction of reference interest rates I/O Interest only security P/O Principal only security (a) Institutional class shares held ♦ Seven-day yield as of June 30, 2014 @ Security pays interest at rates that represent residual cashflows available after more senior tranches have been paid.The interest rate disclosed reflects the estimated rate in effect as of June 30, 2014. The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Futures Contracts - Long Contracts Security Description Expiration Month Unrealized Appreciation (Depreciation) $ 68 Hard Red Winter Wheat Future 09/2014 ) 73 Wheat Future 09/2014 ) S&Puture 09/2014 Nikkei-225 Stock Average Future 09/2014 mini MSCI EAFE Index Future 09/2014 $ Total Return Swaps - Long Reference Entity Counterparty Notional Amount Termination Date Unrealized Appreciation (Depreciation) $ S&P GSCI Brent Crude Official Close Index Morgan Stanley 07/03/2014 ) S&P GSCI Crude Oil Official Close Index Morgan Stanley 07/03/2014 ) S&P GSCI Gold Official Close Index Morgan Stanley 07/03/2014 S&P GSCI Unleaded Gasoline OfficialClose Index Morgan Stanley 07/03/2014 ) S&P GSCI Copper OfficialClose Index Morgan Stanley 07/03/2014 S&P GSCI Natural Gas Official Close Index Morgan Stanley 07/03/2014 NYSE Arca Natural Gas Index Goldman Sachs 09/26/2014 $ Total Return Swaps - Short Reference Entity Counterparty Notional Amount Termination Date Unrealized Appreciation (Depreciation) $ S&P GSCI Corn Official Close Index Morgan Stanley 07/03/2014 S&P GSCI Cotton Official Close Index Morgan Stanley 07/03/2014 S&P GSCI Aluminum Official Close Index Morgan Stanley 07/03/2014 S&P GSCI Coffee Official Close Index Morgan Stanley 07/03/2014 S&P GSCI Sugar Official Close Index Morgan Stanley 07/03/2014 S&P GSCI Wheat Official Close Index Morgan Stanley 07/03/2014 $ DoubleLine Low Duration Bond Fund Schedule of Investments June 30, 2014 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Asset Backed Obligations - 1.4% Access Group, Inc., Series 2007-A-B % # 02/25/2037 SoFi Professional Loan Program, Series 2013-A-A % ^ 12/25/2029 Total Asset Backed Obligations (Cost $27,308,267) Bank Loans - 9.8% Activision Blizzard, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 10/13/2020 Calpine Construction Finance LP, Guaranteed Senior Secured 1st Lien Delayed-Draw Term Loan, Tranche B1 % # 05/04/2020 CBS Outdoor Americas Capital LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 02/01/2021 CIH International, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 06/05/2020 DaVita HealthCare Partners, Inc. Senior Secured 1st Lien Term Loan, Tranche B % # 06/24/2021 Delta Air Lines, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B1 % # 10/18/2018 Goodyear Tire & Rubber Company, Guaranteed Senior Secured 2nd Lien Term Loan % # 04/30/2019 H.J. Heinz Company, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B2 % # 06/05/2020 HCA, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B4 % # 05/01/2018 Hilton Worldwide Finance LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 10/26/2020 Huntsman International LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 04/19/2017 Jazz Pharmaceuticals, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 06/12/2018 KAR Auction Services, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B2 % # 03/11/2021 Las Vegas Sands LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 12/18/2020 MEG Energy Corporation, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 03/31/2020 Nielsen Finance LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B2 % # 04/15/2021 NRG Energy, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 07/02/2018 Pinnacle Foods Finance LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche G % # 04/29/2020 Regal Cinemas Corporation, Guaranteed Senior Secured 1st Lien Term Loan % # 08/23/2017 Ruby Western Pipeline Holdings LLC, Senior Secured 1st Lien Term Loan, Tranche B % # 03/27/2020 SBA Senior Finance LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 03/24/2021 Sealed Air Corporation, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B1 % # 10/03/2018 Southwire Company, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 02/10/2021 Terex Corporation, Guaranteed Senior Secured 1st Lien Term Loan % # 04/28/2017 Tomkins LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B2 % # 09/29/2016 Vantiv LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 06/11/2021 Virgin Media Investment Holdings Ltd., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 06/08/2020 WMG Acquisition Corporation, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 07/01/2020 WR Grace & Company, Senior Secured 1st Lien Delayed-Draw Term Loan % # & 02/03/2021 WR Grace & Company, Senior Secured 1st Lien Term Loan, Tranche B % # 02/03/2021 Total Bank Loans (Cost $191,612,703) Collateralized Loan Obligations - 20.7% ACA Ltd., Series 2006-1A-A1 % # ^ 07/25/2018 ACAS Ltd., Series 2007-1X-A1S % # ^ 04/20/2021 ACAS Ltd., Series 2014-1A-A % # ^ 07/18/2026 Apidos Ltd., Series 2006-3A-A1 % # ^ 06/12/2020 Apidos Ltd., Series 2013-16A-X % # ^ 01/19/2025 Apidos Ltd., Series 2014-17A-X % # ^ 04/17/2026 ARES Ltd., Series 2006-6RA-A2 % # 03/12/2018 ARES Ltd., Series 2007-3RA-A2 % # ^ 04/16/2021 Atrium Corporation, Series 4A-A1A % # ^ 06/08/2019 Atrium Corporation, Series 4A-A2 % # ^ 06/08/2019 Atrium Corporation, Series 4X-A1A % # 06/08/2019 Avenue Ltd., Series 2005-2A-A2L % # ^ 10/30/2017 Avenue Ltd., Series 2005-2A-B1L % # ^ 10/30/2017 Avenue Ltd., Series 2006-3A-A1L % # ^ 07/20/2018 Avenue Ltd., Series 2007-6A-A1 % # ^ 07/17/2019 Avery Point Ltd., Series 2014-1A-A % # ^ 04/25/2026 Avery Point Ltd., Series 2014-1A-B1 % # ^ 04/25/2026 Avery Point Ltd., Series 2014-1A-X % # ^ 04/25/2026 Babson, Inc., Series 2005-2A-A2 % # ^ 07/20/2019 Babson, Inc., Series 2007-1X-A2A % # 01/18/2021 Black Diamond Ltd., Series 2005-1A-A1 % # ^ 06/20/2017 BlackRock Senior Income, Series 2005-2A-B % # ^ 05/25/2017 BlackRock Senior Income, Series 2005-2A-C % # ^ 05/25/2017 BlackRock Senior Income, Series 2006-4A-A % # ^ 04/20/2019 BlackRock Senior Income, Series 2007-5A-A3 % # ^ 08/13/2019 BlueMountain Ltd., Series 2005-1A-A2 % # ^ 11/15/2017 BMI Trust, Series 2013-1AR-A1R % # ^ 08/01/2021 Brookside Mill Ltd., Series 2013-1A-X % # ^ 04/17/2025 Callidus Debt Partners Fund Ltd., Series 2006-5A-A1B % # ^ 11/20/2020 Carlyle Global Market Strategies Ltd., Series 2013-2A-D % # ^ 04/18/2025 Carlyle Global Market Strategies Ltd., Series 2013-4A-A1 % # ^ 10/15/2025 Carlyle Global Market Strategies Ltd., Series 2014-1A-X % # ^ 04/17/2025 Carlyle High Yield Partners Ltd., Series 2006-8A-A1 % # ^ 05/21/2021 Carlyle High Yield Partners Ltd., Series 2006-8A-A2A % # ^ 05/21/2021 Catamaran Ltd., Series 2012-1A-A % # ^ 12/20/2023 Catamaran Ltd., Series 2014-1A-A1 % # ^ 04/20/2026 Catamaran Ltd., Series 2014-1A-A2 % # ^ 04/20/2026 Catamaran Ltd., Series 2014-1A-B % # ^ 04/20/2026 Cent Ltd., Series 2005-10A-A1 % # ^ 12/15/2017 Cent Ltd., Series 2013-18A-A % # ^ 07/23/2025 Chatham Light Ltd., Series 2005-2A-A1 % # ^ 08/03/2019 Chatham Light Ltd., Series 2005-2A-A2 % # ^ 08/03/2019 ColumbusNova Ltd., Series 2006-1A-D % # ^ 07/18/2018 ColumbusNova Ltd., Series 2007-1A-A1 % # ^ 05/16/2019 Covenant Credit Partners Ltd., Series 2014-1A-A % # ^ 07/20/2026 Covenant Credit Partners Ltd., Series 2014-1A-X % # ^ 07/20/2017 Denali Capital Ltd., Series 6A-A1L % # ^ 04/21/2020 Dryden Leveraged Loan, Series 2005-8A-B % # ^ 05/22/2017 Dryden Senior Loan Fund, Series 2012-25A-D % # ^ 01/15/2025 Eaton Vance Ltd., Series 2007-9A-A2 % # ^ 04/20/2019 Four Corners Ltd., Series 2006-3A-A % # ^ 07/22/2020 Franklin Ltd., Series 2006-5A-A2 % # ^ 06/15/2018 Galaxy Ltd., Series 2012-12X-A % # 05/19/2023 Gannett Peak Ltd., Series 2006-1A-A1A % # ^ 10/27/2020 GoldenTree Loan Opportunities Ltd., Series 2012-6A-D % # ^ 04/17/2022 GoldenTree Loan Opportunities Ltd., Series 2014-8A-A % # ^ 04/19/2026 GSC Partners Fund Ltd., Series 2006-7A-C % # ^ 05/25/2020 Gulf Stream-Sextant Ltd., Series 2006-1A-A2 % # ^ 08/21/2020 Halcyon Loan Advisors Funding Ltd., Series 2012-1X-A2 % # 08/15/2023 Halcyon Loan Advisors Funding Ltd., Series 2014-1A-X % # ^ 04/18/2026 Halcyon Loan Advisors Funding Ltd., Series 2014-2A-C % # ^ 04/28/2025 ING Ltd., Series 2012-1RA-A1R % # ^ 03/14/2022 ING Ltd., Series 2012-1RA-A2R % # ^ 03/14/2022 ING Ltd., Series 2012-4A-A1 % # ^ 10/15/2023 Jamestown Ltd., Series 2014-4A-A1A % # ^ 07/15/2026 KKR Financial Corporation, Series 2005-1A-A1 % # ^ 04/26/2017 KKR Financial Corporation, Series 2006-1A-A1 % # ^ 08/25/2018 KKR Financial Corporation, Series 2007-1A-A % # ^ 05/15/2021 KKR Financial Corporation, Series 2007-AA-A % # ^ 10/15/2017 KKR Financial Corporation, Series 2013-1A-A1 % # ^ 07/15/2025 Landmark Ltd., Series 2005-6X-E % # 01/14/2018 Landmark Ltd., Series 2006-7A-A1L % # ^ 07/15/2018 Landmark Ltd., Series 2006-8A-A1 % # ^ 10/19/2020 LCM LP, Series 10AR-AR % # ^ 04/15/2022 LCM LP, Series 10AR-BR % # ^ 04/15/2022 LCM LP, Series 10AR-CR % # ^ 04/15/2022 LCM LP, Series 11A-B % # ^ 04/19/2022 LCM LP, Series 12A-A % # ^ 10/19/2022 LCM LP, Series 15A-A % # ^ 08/25/2024 LCM LP, Series 15A-C % # ^ 08/25/2024 LCM LP, Series 16A-A % # ^ 07/15/2026 LCM LP, Series 5A-A1 % # ^ 03/21/2019 Madison Park Funding Ltd., Series 2014-13A-X % # ^ 01/19/2025 Mountain Capital Ltd., Series 2005-4A-A1L % # ^ 03/15/2018 Mountain Hawk Ltd., Series 2014-A3-A % # ^ 04/18/2025 NewMark Capital Funding Ltd., Series 2013-1A-A2 % # ^ 06/02/2025 NewMark Capital Funding Ltd., Series 2013-A1-A1 % # ^ 06/02/2025 NOB Hill Ltd., Series 2006-1X-A1 % # 08/15/2018 Oak Hill Credit Partners, Series 2012-7A-A % # ^ 11/20/2023 Ocean Trails, Series 2013-4A-A % # ^ 08/13/2025 OZLM Ltd., Series 2014-6A-A1 % # ^ 04/17/2026 Pacific Bay Ltd., Series 2003-1A-A2 % # ^ 11/04/2038 Race Point Ltd., Series 2006-3-A % # ^ 04/15/2020 Race Point Ltd., Series 2007-4A-A1A % # ^ 08/01/2021 Sands Point Funding Ltd., Series 2006-1A-A1 % # ^ 07/18/2020 Shackleton Ltd., Series 2014-5A-X % # ^ 05/07/2026 Slater Mill Loan Fund, Series 2012-1A-B % # ^ 08/17/2022 Venture Ltd., Series 2005-1A-A2 % # ^ 11/22/2018 Venture Ltd., Series 2014-16A-A1L % # ^ 04/15/2026 Venture Ltd., Series 2014-17A-A % # ^ 07/15/2026 Venture Ltd., Series 2014-17A-B2 % # ^ 07/15/2026 Vitesse Ltd., Series 2006-1A-A1L % # ^ 08/17/2020 Wasatch Ltd., Series 2006-1A-A1B % # ^ 11/14/2022 Washington Mill Ltd., Series 2014-1A-A1 % # ^ 04/20/2026 Washington Mill Ltd., Series 2014-1A-B1 % # ^ 04/20/2026 Washington Mill Ltd., Series 2014-1A-C % # ^ 04/20/2026 Washington Mill Ltd., Series 2014-1A-X % # ^ 04/20/2026 Westwood Ltd., Series 2007-2A-A1 % # ^ 04/25/2022 WhiteHorse Ltd., Series 2012-1A-B1L % # ^ 02/03/2025 WhiteHorse Ltd., Series 2013-1A-A1L % # ^ 11/24/2025 WhiteHorse Ltd., Series 2014-1A-X % # ^ 05/01/2026 Wind River Ltd., Series 2013-2A-A1 % # ^ 01/18/2026 Total Collateralized Loan Obligations (Cost $401,828,270) Foreign Corporate Bonds - 18.7% Agromercantil Senior Trust % ^ 04/10/2019 Agromercantil Senior Trust % 04/10/2019 Andrade Gutierrez International S.A. % ^ 04/30/2018 Andrade Gutierrez International S.A. % 04/30/2018 Australia and New Zealand Banking Group Ltd. % ^ 03/01/2016 Banco Davivienda S.A. % 01/29/2018 Banco Davivienda S.A. % ^ 01/29/2018 Banco de Bogota S.A. % 01/15/2017 Banco de Bogota S.A. % ^ 01/15/2017 Banco de Chile % 06/15/2016 Banco de Costa Rica % 08/12/2018 Banco de Credito e Inversiones % 09/13/2017 Banco GNB Sudameris S.A. % 05/02/2018 Banco GNB Sudameris S.A. % ^ 05/02/2018 Banco International del Peru S.A.A. % 10/07/2020 Banco Latinoamericano de Comercio Exterior S.A. % 04/04/2017 Banco Latinoamericano de Comercio Exterior S.A. % ^ 04/04/2017 Banco Mercantil del Norte % # 10/13/2021 Banco Nacional de Costa Rica % 11/01/2018 Banco Regional SAECA % 01/24/2019 Banco Santander % # 01/19/2016 Banco Santander % # 06/07/2018 Bancolombia S.A. % 05/25/2017 Bancolombia S.A. % 07/26/2020 Bank Of Montreal % 07/15/2016 Bank Of Nova Scotia % 07/15/2016 Bank Of Nova Scotia % 01/12/2017 BBVA Banco Continental S.A. % 04/08/2018 BBVA Bancomer S.A. % 03/10/2016 BBVA Bancomer S.A. % # 05/17/2022 BP Capital Markets PLC % 10/01/2015 BP Capital Markets PLC % 05/05/2017 British Telecommunications PLC % 06/28/2016 Celulosa Arauco y Constitucion S.A. % 04/20/2015 Cemex S.A.B. de C.V. % # 10/15/2018 CNPC General Capital Ltd. % # ^ 05/14/2017 Corpbanca S.A. % 01/15/2018 DBS Bank Ltd. % # 07/15/2021 Delek & Avner Tamar Bond Ltd. % ^ 12/30/2018 Diageo Capital PLC % 05/11/2017 Ecopetrol S.A. % 09/18/2018 Embraer Overseas Ltd. % 01/24/2017 Empresas Publicas de Medellin % 07/29/2019 ENA Norte Trust % 04/25/2023 Fondo Mivivienda S.A. % ^ 04/02/2019 Fondo Mivivienda S.A. % 04/02/2019 Freeport-McMoRan Copper & Gold, Inc. % 03/15/2018 Global Bank Corporation % 10/05/2017 Globo Communicacao e Participacoes S.A. % # 05/11/2022 Grupo Aval Ltd. % ^ 02/01/2017 Grupo Aval Ltd. % 02/01/2017 Grupo Cementos de Chihuahua S.A.B de C.V. % 02/08/2020 Grupo Televisa S.A.B % 05/15/2018 Interoceanica IV Finance Ltd. % 11/30/2018 Inversiones CMPC S.A. % 01/19/2018 IOI Ventures BHD % 03/16/2015 Korea Development Bank % 08/10/2015 Korea Development Bank % 03/09/2016 LPG International, Inc. % 12/20/2015 Marfrig Holdings B.V. % ^ 06/24/2019 Millicom International Cellular S.A. % 10/15/2021 National Australia Bank Ltd. % 08/07/2015 National Australia Bank Ltd. % ^ 07/27/2016 Noble Group Ltd. % 03/20/2018 Orange S.A. % 09/16/2015 Orange S.A. % 09/14/2016 Oversea-Chinese Banking Corporation % # 11/18/2019 Pacific Rubiales Energy Corporation % ^ 01/26/2019 Pacific Rubiales Energy Corporation % 01/26/2019 PCCW-HKT Capital No 4 Ltd. % 02/24/2016 Peru Enhanced Pass-Through Finance Ltd. % 05/31/2018 Petrobras Global Finance B.V. % # 05/20/2016 Petrobras Global Finance B.V. % 05/20/2016 Petroleos Mexicanos % 07/18/2018 Petroleos Mexicanos % # 07/18/2018 Prime Holdings Labuan Ltd. % 09/22/2014 Raizen Energy Finance Ltd. % 02/01/2017 Ras Laffan Liquefied Natural Gas Company % 09/30/2020 Sigma Alimentos S.A. % 04/14/2018 Sinopec Group Overseas Development Ltd. % # ^ 04/10/2019 SK Telecom Company Ltd. % 05/01/2018 Sociedad Quimica y Minera S.A. % 04/15/2016 Southern Copper Corporation % 07/27/2015 Southern Copper Corporation % 09/01/2016 Tanner Servicios Financieros S.A. % ^ 03/13/2018 Tanner Servicios Financieros S.A. % 03/13/2018 Telemovil Finance Company Ltd. % 10/01/2017 United Overseas Bank Ltd. % # 09/03/2019 Westpac Banking Corporation % 09/25/2015 Westpac Banking Corporation % 08/14/2017 WPP Finance % 09/15/2014 Total Foreign Corporate Bonds (Cost $359,331,240) Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - 0.9% Banco Nacional de Desenvolvimento Economico e Social % ^ 09/26/2016 Banco Nacional de Desenvolvimento Economico e Social % 06/16/2018 Banco Nacional de Desenvolvimento Economico e Social % 04/14/2019 Brazilian Government International Bond % 01/15/2018 Caixa Economica Federal % 11/06/2017 Colombia Government International Bond % # 11/16/2015 Colombia Government International Bond % 02/15/2016 Corporacion Andina de Fomento % 01/15/2016 Total Foreign Government Bonds and Notes, Supranationals and Foreign Agencies (Cost $17,764,153) Non-Agency Commercial Mortgage Backed Obligations - 15.8% Asset Securitization Corporation, Series 1997-D4-PS1 % # I/O 04/14/2029 BAMLL Commercial Mortgage Securities Trust, Series 2012-CLRN-A % # ^ 08/15/2029 Banc of America Commercial Mortgage Trust, Series 2005-3-AM % 07/10/2043 Banc of America Commercial Mortgage Trust, Series 2006-5-AM % 09/10/2047 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR4-A3 % # 06/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-PWR8-A4 % 06/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-PWR8-AJ % 06/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-T18-AJ % # 02/13/2042 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW12-AAB % # 09/11/2038 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW13-AJ % # 09/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-PW17-AAB % 06/11/2050 Boca Hotel Portfolio Trust, Series 2013-BOCA-A % # ^ 08/15/2026 Boca Hotel Portfolio Trust, Series 2013-BOCA-D % # ^ 08/15/2026 Capital Trust, Series 2005-3A-A2 % ^ 06/25/2035 CD Commercial Mortgage Trust, Series 2007-CD5-XP % # ^ I/O 11/15/2044 Citigroup Commercial Mortgage Trust, Series 2005-C3-AM % # 05/15/2043 COBALT Commercial Mortgage Trust, Series 2007-C2-AJFX % # 04/15/2047 Commercial Mortgage Pass-Through Certificates, Series 2006-FL12-B % # ^ 12/15/2020 Commercial Mortgage Pass-Through Certificates, Series 2012-CR2-XA % # I/O 08/15/2045 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-A % # ^ 11/17/2026 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-XACP % # ^ I/O 12/17/2014 Commercial Mortgage Pass-Through Certificates, Series 2012-MVP-XBCP % # ^ I/O 12/17/2014 Commercial Mortgage Pass-Through Certificates, Series 2014-KY0-E % # ^ 06/11/2027 Commercial Mortgage Pass-Through Certificates, Series 2014-KY0-F % # ^ 06/11/2027 Commercial Mortgage Pass-Through Certificates, Series 2014-TWC-C % # ^ 02/13/2032 Credit Suisse First Boston Mortgage Securities Corporation, Series 1998-C2-F % # ^ 11/15/2030 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C2-AMFX % 04/15/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C6-AM % # 12/15/2040 Credit Suisse Mortgage Capital Certificates, Series 2006-C4-AM % 09/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2006-TF2A-A2 % # ^ 10/15/2021 Credit Suisse Mortgage Capital Certificates, Series 2006-TF2A-KERB % # ^ 09/15/2021 Credit Suisse Mortgage Capital Certificates, Series 2006-TFL2A-KERE % # ^ 09/15/2021 Credit Suisse Mortgage Capital Certificates, Series 2007-C4-A1AM % # 09/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2007-TFLA-G % # ^ 02/15/2022 Credit Suisse Mortgage Capital Certificates, Series 2014-SURF-E % # ^ 02/15/2029 DBRR Trust, Series 2012-EZ1-A % ^ 09/25/2045 DBRR Trust, Series 2012-EZ1-B % ^ 09/25/2045 DDR Corporation, Series 2009-DDR1-A % ^ 10/14/2022 Del Coronado Trust, Series 2013-HDC-A % # ^ 03/15/2026 Del Coronado Trust, Series 2013-HDC-B % # ^ 03/15/2026 Extended Stay America Trust, Series 2013-ESH5-A15 % ^ 12/05/2031 GE Capital Commercial Mortgage Corporation, Series 2005-C2-B % # 05/10/2043 Greenwich Capital Commercial Funding Corporation, Series 2006-FL4A-D %# ^ 11/05/2021 Greenwich Capital Commercial Funding Corporation, Series 2006-FL4A-G % # ^ 11/05/2021 GS Mortgage Securities Corporation, Series 2012-GCJ7-A1 % 05/10/2045 GS Mortgage Securities Corporation, Series 2013-KYO-A % # ^ 11/08/2029 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-CB8-A1A % ^ 01/12/2039 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-LN2-A2 % 07/15/2041 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2005-CB12-B % # 09/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB14-ASB % # 12/12/2044 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB15-ASB % # 06/12/2043 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB17-ASB % 12/12/2043 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP9-AM % 05/15/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CIBC19-AM % # 02/12/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2010-C1-A1 % ^ 06/15/2043 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-PLSD-A1 % ^ 11/13/2044 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-A % # ^ 10/15/2025 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-B % # ^ 10/15/2025 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-PHH-C % # ^ 10/15/2025 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2013-ALC-A % # ^ 07/17/2026 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2013-ALC-B % # ^ 07/17/2026 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2013-FL3-A1 % # ^ 04/15/2028 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2013-FL3-A2 % # ^ 04/15/2028 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2013-JWRZ-A % # ^ 04/15/2030 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2013-JWRZ-D % # ^ 04/15/2030 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2014-FBLU-B % # ^ 12/15/2028 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2014-INN-C % # ^ 06/15/2029 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2014-INN-D % # ^ 06/15/2029 LB-UBS Commercial Mortgage Trust, Series 2004-C6-A6 % # 08/15/2029 LB-UBS Commercial Mortgage Trust, Series 2005-C2-AJ % # 04/15/2030 LB-UBS Commercial Mortgage Trust, Series 2005-C7-AJ % # 11/15/2040 LB-UBS Commercial Mortgage Trust, Series 2006-C7-AM % 11/15/2038 Merrill Lynch Mortgage Trust, Series 2004-KEY2-A4 % # 08/12/2039 Merrill Lynch Mortgage Trust, Series 2005-CIP1-AM % # 07/12/2038 Merrill Lynch Mortgage Trust, Series 2005-CKI1-AJ % # 11/12/2037 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-4-A2FL % # 12/12/2049 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C5-XA % # ^ I/O 08/15/2045 Morgan Stanley Capital, Inc., Series 2005-HQ6-AAB % # 08/13/2042 Morgan Stanley Capital, Inc., Series 2005-HQ7-AJ %# 11/14/2042 Morgan Stanley Capital, Inc., Series 2005-IQ10-AJ % # 09/15/2042 Morgan Stanley Capital, Inc., Series 2005-T17-A5 % 12/13/2041 Morgan Stanley Capital, Inc., Series 2005-T19-AJ % # 06/12/2047 Morgan Stanley Capital, Inc., Series 2006-HQ10-X1 % # ^ I/O 11/12/2041 Morgan Stanley Capital, Inc., Series 2006-XLF-J % # ^ 07/15/2019 Morgan Stanley Capital, Inc., Series 2007-T25-AAB % 11/12/2049 Morgan Stanley Capital, Inc., Series 2007-XLF9-J % # ^ 12/15/2020 Morgan Stanley Re-Remic Trust, Series 2012-IO-AXA % ^ 03/27/2051 RBS Greenwich Capital Mortgage Loan Trust, Series 2010-MB1-C % # ^ 04/15/2024 RREF LLC, Series 2013-LT2-A % ^ 05/22/2028 SMA Issuer LLC, Series 2012-LV1-A % ^ 08/20/2025 Wachovia Bank Commercial Mortgage Trust, Series 2005-C17-A4 % # 03/15/2042 Wachovia Bank Commercial Mortgage Trust, Series 2006-C26-APB % 06/15/2045 Wachovia Bank Commercial Mortgage Trust, Series 2007-C30-AM % 12/15/2043 WF-RBS Commercial Mortgage Trust, Series 2011-C3-A1 % ^ 03/15/2044 WF-RBS Commercial Mortgage Trust, Series 2012-C8-XA % # ^ I/O 08/15/2045 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $308,948,850) Non-Agency Residential Collateralized Mortgage Obligations - 8.9% ACE Securities Corporation, Series 2006-NC1-A2C % # 12/25/2035 Banc of America Funding Corporation, Series 2005-E-6A1 % # 05/20/2035 Banc of America Funding Corporation, Series 2012-R4-A % # ^ 03/04/2039 Banc of America Funding Corporation, Series 2012-R5-A % # ^ 10/03/2039 Banc of America Mortgage Securities, Inc., Series 2005-E-2A1 % # 06/25/2035 BCAP LLC Trust, Series 2009-RR13-6A5 % # ^ 04/26/2037 BCAP LLC Trust, Series 2011-RR12-2A5 % # ^ 12/26/2036 BCAP LLC Trust, Series 2013-RR1-4A2 % # ^ 08/26/2037 Bear Stearns Asset Backed Securities Trust, Series 2004-AC2-2A % 05/25/2034 Bear Stearns Asset Backed Securities Trust, Series 2005-3-A1 % # 09/25/2035 Carrington Mortgage Loan Trust, Series 2007-RFC1-A1 % # 12/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2007-WFHE2-A3 % # 03/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2010-12-3A1 % ^ 04/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-5A6 % ^ 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2011-12-1A1 % # ^ 04/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2011-12-3A1 % # ^ 09/25/2047 Countrywide Alternative Loan Trust, Series 2004-28CB-1A1 % 01/25/2035 Countrywide Alternative Loan Trust, Series 2007-HY5R-2A1A % # 03/25/2047 Countrywide Asset-Backed Certificates, Series 2005-15-1AF6 % # 04/25/2036 Countrywide Asset-Backed Certificates, Series 2006-2-2A2 %# 06/25/2036 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-11-5A1 % # 12/25/2020 Credit Suisse Mortgage Capital Certificates, Series 2009-13R-2A1 % ^ 01/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-18R-4A2 % # ^ 04/26/2038 Credit Suisse Mortgage Capital Certificates, Series 2010-1R-5A1 % # ^ 01/27/2036 Credit Suisse Mortgage Capital Certificates, Series 2011-16R-6A1 % # ^ 09/27/2035 Credit Suisse Mortgage Capital Certificates, Series 2011-5R-6A9 % # ^ 11/27/2037 Credit Suisse Mortgage Capital Certificates, Series 2013-3R-1A1 % # ^ 04/27/2035 Ellington Loan Acquisition Trust, Series 2007-2-A2A % # ^ 05/25/2037 Fieldstone Mortgage Investment Trust, Series 2004-5-M2 % # 02/25/2035 First Franklin Mortgage Loan Trust, Series 2005-FF12-A2B % # 11/25/2036 First Franklin Mortgage Loan Trust, Series 2006-FF1-2A3 % # 01/25/2036 94 GreenPoint Mortgage Funding Trust, Series 2007-AR2-1A1 % # 04/25/2047 94 GSR Mortgage Loan Trust, Series 2006-4F-2A7 % 05/25/2036 Home Loan Trust, Series 2007-HI1-A3 % 11/25/2025 Jefferies & Company, Inc., Series 2010-R7-5A1 % # ^ 09/26/2035 JP Morgan Alternative Loan Trust, Series 2006-S4-A6 % # 12/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2006-NC1-A4 % # 04/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2007-CH5-A3 % # 05/25/2037 JP Morgan Mortgage Trust, Series 2007-S1-1A1 % 03/25/2022 JP Morgan Mortgage Trust, Series 2007-S3-2A2 % 08/25/2022 JP Morgan Resecuritization Trust, Series 2009-7-8A1 % # ^ 01/27/2047 JP Morgan Resecuritization Trust, Series 2011-2-2A3 % # ^ 07/26/2036 JP Morgan Resecuritization Trust, Series 2011-2-6A11 % # ^ 12/26/2035 JP Morgan Resecuritization Trust, Series 2012-2-3A3 % # ^ 10/26/2036 MASTR Adjustable Rate Mortgages Trust, Series 2006-2-2A1 % # 04/25/2036 MASTR Adjustable Rate Mortgages Trust, Series 2007-2-A2 % # 03/25/2047 MASTR Asset Backed Securities Trust, Series 2006-NC1-A3 % # 01/25/2036 Morgan Stanley Capital, Inc., Series 2005-WMC3-M3 % # 03/25/2035 Morgan Stanley Capital, Inc., Series 2006-NC2-A2C % # 02/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2004-1-1A1 % 11/25/2018 Opteum Mortgage Acceptance Corporation, Series 2005-5-2AN % # 12/25/2035 RAAC Series, Series 2007-SP2-A1 % # 06/25/2047 Residential Asset Mortgage Products, Inc., Series 2006-RS4-A3 % # 07/25/2036 Residential Asset Securities Corporation, Series 2006-KS6-A3 % # 08/25/2036 Residential Asset Securities Corporation, Series 2007-KS2-AI2 % # 02/25/2037 Residential Asset Securitization Trust, Series 2005-A5-A1 % # 05/25/2035 Residential Asset Securitization Trust, Series 2005-A5-A2 % # I/F I/O 05/25/2035 Residential Funding Mortgage Securities Trust, Series 2003-S16-A1 % 09/25/2018 Soundview Home Equity Loan Trust, Series 2007-NS1-A2 % # 01/25/2037 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-5-5A3 % # 06/25/2036 Structured Adjustable Rate Mortgage Loan Trust, Series 2007-1-2A2 % # 02/25/2037 Structured Asset Securities Corporation, Series 2003-24A-1A3 % # 07/25/2033 Structured Asset Securities Corporation, Series 2004-15-2A1 % 09/25/2019 Structured Asset Securities Corporation, Series 2005-10-6A1 % 06/25/2020 Structured Asset Securities Corporation, Series 2005-AXS-1A3 % # 03/25/2035 Wells Fargo Alternative Loan Trust, Series 2007-PA5-2A1 % 11/25/2022 Wells Fargo Mortgage Backed Securities Trust, Series 2006-4-1A8 % 04/25/2036 Wells Fargo Mortgage Loan Trust, Series 2012-RR1-A1 % # ^ 08/27/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $171,933,082) US Corporate Bonds - 8.7% Altria Group, Inc. % 09/11/2015 American Express Credit Corporation % 06/12/2015 American Express Credit Corporation % 07/29/2016 Amgen, Inc. % 05/15/2017 Anheuser-Busch InBev Worldwide, Inc. % 07/15/2015 Anheuser-Busch InBev Worldwide, Inc. % 07/15/2017 AT&T, Inc. % 08/15/2015 AT&T, Inc. % 06/01/2017 BB&T Corporation % 03/15/2016 BB&T Corporation % 03/22/2017 Berkshire Hathaway Finance Corporation % 08/15/2016 Berkshire Hathaway, Inc. % 08/15/2016 Boeing Capital Corporation % 10/27/2014 Boeing Company % 11/20/2016 Caterpillar Financial Services Corporation % 05/29/2015 Caterpillar Financial Services Corporation % 09/06/2016 Citigroup, Inc. % 03/10/2017 Comcast Corporation % 01/15/2017 ConocoPhillips Company % 01/15/2015 Daimler Finance North America LLC % ^ 08/01/2016 Devon Energy Corporation % 05/15/2017 DIRECTV Holdings LLC % 03/15/2017 Dow Chemical Company % 02/15/2016 Duke Energy Corporation % 11/15/2016 eBay, Inc. % 07/15/2015 eBay, Inc. % 07/15/2017 Ecolab, Inc. % 12/08/2016 Express Scripts Holding Company % 06/02/2017 General Electric Capital Corporation % 07/02/2015 General Electric Capital Corporation % 01/09/2017 General Mills, Inc. % 03/17/2015 General Mills, Inc. % 02/15/2017 Gilead Sciences, Inc. % 12/01/2016 Goldman Sachs Group, Inc. % 10/01/2016 Hewlett-Packard Company % 12/09/2016 John Deere Capital Corporation % 04/17/2015 John Deere Capital Corporation % 03/15/2017 JP Morgan Chase & Company % 10/15/2015 JP Morgan Chase & Company % 07/05/2016 Kellogg Company % 05/15/2015 Kellogg Company % 05/17/2017 Kinder Morgan Energy Partners LP % 03/01/2016 Kinder Morgan Energy Partners LP % 02/01/2017 Kraft Foods, Inc. % 02/09/2016 Kroger Company % 01/15/2017 Marriott International, Inc. % 11/10/2015 Marriott International, Inc. % 06/15/2016 MetLife Institutional Funding % ^ 04/02/2015 Metropolitan Life Global Funding % ^ 09/29/2015 Morgan Stanley % 02/25/2016 Mylan, Inc. % 06/24/2016 National Rural Utilities Cooperative Finance Corporation % 09/16/2015 National Rural Utilities Cooperative Finance Corporation % 11/01/2015 National Rural Utilities Cooperative Finance Corporation % 01/27/2017 ONEOK Partners LP % 02/01/2016 Phillips 66 % 03/05/2015 Phillips 66 % 05/01/2017 PNC Funding Corporation % 09/21/2015 PNC Funding Corporation % 09/19/2016 Procter & Gamble Company % 09/01/2015 Simon Property Group LP % 12/01/2016 Southern Power Company % 07/15/2015 Southwest Airlines Company % 12/15/2016 Southwest Airlines Company % 03/01/2017 Thomson Reuters Corporation % 02/23/2017 Toyota Motor Credit Corporation % 05/22/2017 Valero Energy Corporation % 02/01/2015 Valero Energy Corporation % 06/15/2017 Verizon Communications, Inc. % 09/15/2016 Wal-Mart Stores, Inc. % 04/11/2016 Wal-Mart Stores, Inc. % 04/05/2017 Waste Management, Inc. % 09/01/2016 WellPoint, Inc. % 12/15/2014 WellPoint, Inc. % 01/15/2016 Wells Fargo & Company % 05/08/2017 Xerox Corporation % 02/15/2015 Xerox Corporation % 03/15/2017 Total US Corporate Bonds (Cost $169,322,503) US Government / Agency Mortgage Backed Obligations - 1.4% Federal Home Loan Mortgage Corporation, Pool G0-6871 % 06/01/2038 Federal Home Loan Mortgage Corporation, Pool G06954 % 05/01/2040 Federal Home Loan Mortgage Corporation, Pool N7-0081 % 07/01/2038 Federal Home Loan Mortgage Corporation, Series 3267-BA % 11/15/2036 Federal Home Loan Mortgage Corporation, Series 3818-JA % 01/15/2040 Federal Home Loan Mortgage Corporation, Series 3872-BA % 06/15/2041 Federal Home Loan Mortgage Corporation, Series 4050-BC % 05/15/2041 Federal National Mortgage Association, Series 2011-64-DB % 07/25/2041 Federal National Mortgage Association, Series 2012-133-PB % 04/25/2042 Federal National Mortgage Association Pass-Thru, Pool 995112 % 07/01/2036 Federal National Mortgage Association Pass-Thru, Pool AB3850 % 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool AD0189 % 02/01/2039 Federal National Mortgage Association Pass-Thru, Pool AL1690 % 05/01/2041 Federal National Mortgage Association Pass-Thru, Pool AL1691 % 06/01/2041 Federal National Mortgage Association Pass-Thru, Pool AL1744 % 10/01/2040 Federal National Mortgage Association Pass-Thru, Pool AL4292 % 04/01/2026 Total US Government / Agency Mortgage Backed Obligations (Cost $27,156,528) US Government Bonds and Notes - 7.1% United States Treasury Notes % 12/31/2015 United States Treasury Notes % 03/31/2016 United States Treasury Notes % 04/15/2016 United States Treasury Notes % 05/31/2016 United States Treasury Notes % 08/31/2016 United States Treasury Notes % 10/31/2016 Total US Government Bonds and Notes (Cost $137,506,564) Affiliated Mutual Funds - 2.6% (a) DoubleLine Low Duration Emerging Markets Fixed Income Fund Total Affiliated Mutual Funds (Cost $50,000,000) Short Term Investments - 4.7% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Fidelity Institutional Government Portfolio % ♦ Morgan Stanley Institutional Liquidity Fund % ♦ Total Short Term Investments (Cost $91,147,791) Total Investments - 100.7% (Cost $1,953,859,951) Liabilities in Excess of Other Assets - (0.7)% ) NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed as of June 30, 2014. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At June 30, 2014, the value of these securities amounted to $624,383,339 or 32.0% of net assets. I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of reference interest rates (a) Institutional class shares held ♦ Seven-day yield as of June 30, 2014 & Unfunded loan commitments The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. COUNTRY BREAKDOWN as a % of Net Assets: United States 81.1% Colombia 2.9% Brazil 2.9% Chile 2.6% Mexico 2.1% Peru 2.0% Singapore 1.4% Panama 1.2% Costa Rica 0.7% United Kingdom 0.6% China 0.6% Australia 0.5% Canada 0.3% South Korea 0.3% Israel 0.3% Malaysia 0.2% Foreign Government Bonds and Notes, Supranationals and Foreign Agencies 0.2% France 0.2% Qatar 0.2% Netherlands 0.1% El Salvador 0.1% Guatemala 0.1% Indonesia 0.1% Paraguay 0.0% Other Assets and Liabilities (0.7)% 100.0% INVESTMENT BREAKDOWN as a % of Net Assets: Collateralized Loan Obligations 20.7% Non-Agency Commercial Mortgage Backed Obligations 15.8% Banking 10.4% Non-Agency Residential Collateralized Mortgage Obligations 8.9% US Government Bonds and Notes 7.1% Short Term Investments 4.7% Oil& Gas 3.4% Affiliated Mutual Funds 2.6% Chemicals/Plastics 2.4% Telecommunications 1.7% Financial Intermediaries 1.5% Media 1.5% Business Equipment and Services 1.5% US Government / Agency Mortgage Backed Obligations 1.4% Asset Backed Obligations 1.4% Food Products 1.4% Leisure 1.2% Transportation 1.2% Healthcare 1.1% Utilities 1.1% Consumer Products 1.1% Foreign Government Bonds and Notes, Supranationals and Foreign Agencies 0.9% Beverage and Tobacco 0.8% Hotels/Motels/Inns and Casinos 0.7% Pharmaceuticals 0.7% Industrial Equipment 0.6% Air Transport 0.6% Pulp & Paper 0.5% Automotive 0.5% Finance 0.5% Cable Television 0.4% Energy 0.3% Mining 0.3% Construction 0.3% Industrial 0.3% Insurance 0.3% Retail 0.2% Building and Development 0.2% Environmental Control 0.2% Food/Drug Retailers 0.1% Conglomerates 0.1% Real Estate 0.1% Other Assets and Liabilities (0.7)% 100.0% DoubleLine Floating Rate Fund Schedule of Investments June 30, 2014 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Bank Loans - 90.8% Air Transport - 3.4% Delta Air Lines, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B1 % # 10/18/2018 Orbitz Worldwide, Inc., Guaranteed Senior Secured 1st Lien Term Loan % # 04/15/2021 United Airlines, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 04/01/2019 Automotive - 3.3% American Tire Distributors, Inc., Guaranteed Senior Secured 1st Lien Delayed Draw Term Loan % # & 06/01/2018 American Tire Distributors, Inc., Guaranteed Senior Secured 1st Lien Term Loan % # 06/01/2018 Cooper-Standard Automotive, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 04/05/2021 Gates Global LLC, Senior Secured 1st Lien Term Loan % # 06/11/2021 Tower Automotive Holdings LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 04/23/2020 Building and Development - 3.9% Capital Automotive LP, Senior Secured 1st Lien Term Loan, Tranche B % # 04/10/2019 HD Supply, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 06/28/2018 Interline Brands, Inc., Guaranteed Senior Secured 1st Lien Term Loan % # 03/17/2021 Signode Industrial Group, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 04/30/2021 Business Equipment and Services - 13.4% AlixPartners LLP, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B2 % # 07/10/2020 Allied Security Holdings LLC, Senior Secured 1st Lien Delayed-Draw Term Loan, Tranche B % # & 02/12/2021 Allied Security Holdings LLC, Senior Secured 1st Lien Term Loan, Tranche B % # 02/12/2021 Brand Energy & Infrastructure Services, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 11/26/2020 Duff & Phelps LLC, Senior Secured 1st Lien Term Loan, Tranche B % # 04/23/2020 Emdeon, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B2 % # 11/02/2018 Hillman Group, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 06/30/2021 KAR Auction Services, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B2 % # 03/11/2021 Mitchell International, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 10/13/2020 Mitchell International, Inc., Guaranteed Senior Secured 2nd Lien Term Loan % # 10/11/2021 Monitronics International, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 03/23/2018 Protection One, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 03/21/2019 TransUnion LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 04/09/2021 Cable Television - 1.1% Virgin Media Investment Holdings Ltd., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 06/08/2020 Chemicals/Plastics - 6.5% AI Chem & CY SCA, Senior Secured 1st Lien Term Loan, Tranche B1 % # 10/03/2019 AI Chem & CY SCA, Senior Secured 1st Lien Term Loan, Tranche B2 % # 10/03/2019 Arizona Chemical, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 06/10/2021 Arysta Lifescience LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 05/29/2020 Clondalkin Acquisition BV, Senior Secured 1st Lien Term Loan, Tranche B % # 05/29/2020 Ineos Finance LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 05/04/2018 PolarPak, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 06/05/2020 Univar, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 06/30/2017 WNA Holdings, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 06/05/2020 Conglomerates - 0.6% Spectrum Brands, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche C % # 09/04/2019 Consumer Products - 0.9% Post Holdings, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 06/02/2021 Containers and Glass Products - 3.7% Ardagh Holdings, Inc., Guaranteed Senior Secured 1st Lien Delayed-Draw Term Loan, Tranche B % # 12/17/2019 Ardagh Holdings, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 12/17/2019 Exopack Holdings S.A., Senior Secured 1st Lien Term Loan, Tranche B % # 05/08/2019 Reynolds Group Holdings, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 12/01/2018 Cosmetics/Toiletries - 1.1% Revlon Consumer Products Corporation, Guaranteed Senior Secured 1st Lien Term Loan % # 10/08/2019 Drugs - 3.0% Akorn, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 04/16/2021 Ikaria, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 02/12/2021 Salix Pharmaceuticals Ltd., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 01/02/2020 Electronics/Electric - 2.3% Allflex Holdings, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 07/17/2020 BMC Software Finance, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 09/10/2020 Energy - 0.3% Bayonne Energy Center LLC, Senior Secured 1st Lien Term Loan, Tranche B % # 06/24/2021 Financial Intermediaries - 3.8% Grosvenor Capital Management Holdings LLP, Senior Secured 1st Lien Term Loan, Tranche B % # 01/04/2021 Guggenheim Partners Investment Management, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 07/22/2020 National Financial Partners Corporation, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 07/01/2020 RCS Capital Corporation, Guaranteed Senior Secured 1st Lien Term Loan % # 04/29/2019 Food Products - 2.1% CSM Bakery Supplies LLC, Senior Secured 1st Lien Term Loan, Tranche B % # 07/03/2020 Del Monte Corporation, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 03/09/2020 Food/Drug Retailers - 1.1% SUPERVALU, Inc., Guaranteed Senior Secured 1st Lien Term Loan % # 03/21/2019 Health Care - 6.8% American Renal Holdings, Inc., Senior Secured 1st Lien Delayed-Draw Term Loan, Tranche B % # 08/20/2019 CHS/Community Health Systems, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche D % # 01/27/2021 DaVita HealthCare Partners, Inc. Senior Secured 1st Lien Term Loan, Tranche B % # 06/24/2021 Healogics, Inc., Senior Secured 1st Lien Term Loan % # 06/11/2021 PharMEDium Healthcare Corporation, Senior Secured 1st Lien Term Loan % # 01/28/2021 Select Medical Corporation, Guaranteed Senior Secured 1st Lien Term Loan, Tranche E % # 06/01/2018 Surgical Care Affiliates, Inc., Guaranteed Senior Secured 1st Lien Delayed-Draw Term Loan, Tranche C % # 06/29/2018 U.S. Renal Care, Inc., Guaranteed Senior Secured 1st Lien Term Loan % # 07/03/2019 Hotels/Motels/Inns and Casinos - 1.7% Belmond Interfin Ltd., Guaranteed Senior Secured 1st Lien Term Loan % # 03/19/2021 Four Seasons Holdings, Inc., Guaranteed Senior Secured 1st Lien Term Loan % # 06/29/2020 Industrial Equipment - 7.3% Crosby Worldwide Ltd. Senior Secured 1st Lien Term Loan % # 11/23/2020 Doosan Infracore International, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 05/28/2021 Filtration Group, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 11/20/2020 Jazz Acquisition, Inc., Guaranteed Senior Secured 1st Lien Term Loan % # 06/25/2021 Ply Gem Industries, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 02/01/2021 Rexnord LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 08/21/2020 TMS International Corporation, Senior Secured 1st Lien Term Loan, Tranche B % # 10/16/2020 Insurance - 2.3% Applied Systems, Inc., Secured 2nd Lien Term Loan, Tranche B % # 01/24/2022 Asurion LLC, Senior Secured 2nd Lien Term Loan % # 03/03/2021 Leisure - 6.7% 24 Hour Fitness Worldwide, Inc. Senior Secured 1st Lien Term Loan, Tranche B % # 05/28/2021 Emerald Expositions Holding, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 06/17/2020 Hilton Worldwide Finance LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 10/26/2020 IMG Worldwide, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 05/06/2021 Live Nation Entertainment, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B1 % # 08/14/2020 WMG Acquisition Corporation, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 07/01/2020 Media - 1.1% Media General, Inc., Guaranteed Senior Secured 1st Lien Delayed-Draw Term Loan, Tranche B % # 07/31/2020 Oil and Gas - 3.9% Fieldwood Energy LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 09/28/2018 Fieldwood Energy LLC, Senior Secured 2nd Lien Term Loan % # 09/30/2020 Ruby Western Pipeline Holdings LLC, Senior Secured 1st Lien Term Loan, Tranche B % # 03/27/2020 UTEX Industires, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 05/21/2021 Publishing - 1.1% Springer Science + Business Media GmbH, Senior Secured 1st Lien Term Loan, Tranche B2 % # 08/14/2020 Retailers (other than Food/Drug) - 5.6% CDW LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 04/29/2020 Michales Stores, Inc. Guaranteed Senior Secured 1st Lien Term Loan, Tranche B2 % # 01/28/2020 National Vision, Inc., Senior Secured 1st Lien Term Loan, Tranche B % # 03/12/2021 Neiman Marcus Group Ltd., Guaranteed Senior Secured 1st Lien Term Loan % # 10/23/2020 Serta Simmons Holdings LLC, Senior Secured 1st Lien Term Loan, Tranche B % # 10/01/2019 Spin Holdco, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 11/14/2019 Telecommunications - 0.6% Telesat Canada, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B2 % # 03/28/2019 Utilities - 2.1% Calpine Corporation, Guaranteed Senior Secured 1st Lien Delayed-Draw Term Loan % # 10/30/2020 Calpine Corporation, Senior Secured 1st Lien Term Loan, Tranche B1 % # 04/02/2018 EFS Cogen Holdings I LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B % # 12/17/2020 Water Treatment - 1.1% WTG Holdings Corporation, Guaranteed Senior Secured 1st Lien Term Loan % # 01/15/2021 Total Bank Loans (Cost $317,943,313) Non-Agency Commercial Mortgage Backed Obligations - 2.2% CGBAM Commercial Mortgage Trust, Series 2013-BREH-E % # ^ 05/15/2030 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $7,707,476) Short Term Investments - 10.5% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Fidelity Institutional Government Portfolio % ♦ Morgan Stanley Institutional Liquidity Fund % ♦ Total Short Term Investments (Cost $36,904,457) Total Investments - 103.5% (Cost $362,555,246) Liabilities in Excess of Other Assets - (3.5)% ) NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed as of June 30, 2014. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At June 30, 2014, the value of these securities amounted to $7,726,339 or 2.2% of net assets. ♦ Seven-day yield as of June 30, 2014 & Unfunded loan commitment The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. DoubleLine Shiller Enhanced CAPE ® Schedule of Investments June 30, 2014 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Collateralized Loan Obligations - 16.8% ARES Ltd., Series 2014-1A-A2 % # ^ 04/17/2026 Avery Point Ltd., Series 2013-2A-D % # ^ 07/17/2025 Avery Point Ltd., Series 2014-1A-B1 % # ^ 04/25/2026 Avery Point Ltd., Series 2014-1A-C % # ^ 04/25/2026 Avery Point Ltd., Series 2014-1A-D % # ^ 04/25/2026 Black Diamond Ltd., Series 2005-2A-A % # ^ 01/07/2018 Catamaran Ltd., Series 2014-1A-A2 % # ^ 04/20/2026 Catamaran Ltd., Series 2014-1A-B % # ^ 04/20/2026 Cornerstone Ltd., Series 2007-1A-A1S % # ^ 07/15/2021 Flatiron Ltd., Series 2014-1A-B % # ^ 07/17/2026 Flatiron Ltd., Series 2014-1A-C % # ^ 07/17/2026 Halcyon Loan Advisors Funding Ltd., Series 2012-1X-A2 % # 08/15/2023 Halcyon Loan Advisors Funding Ltd., Series 2013-2A-D % # ^ 08/01/2025 Halcyon Loan Advisors Funding Ltd., Series 2014-1A-X % # ^ 04/18/2026 ING Ltd., Series 2012-1RA-A2R % # ^ 03/14/2022 ING Ltd., Series 2012-1RA-BR % # ^ 03/14/2022 LCM LP, Series 10AR-BR % #^ 04/15/2022 LCM LP, Series 10AR-CR % # ^ 04/15/2022 LCM LP, Series 11A-B % # ^ 04/19/2022 LCM LP, Series 11A-D2 % # ^ 04/19/2022 LCM LP, Series 14A-D % # ^ 07/15/2025 LCM LP, Series 15A-C % # ^ 08/25/2024 LCM LP, Series 16A-D % # ^ 07/15/2026 Madison Park Funding Ltd., Series 2012-9X-C1 % # 08/15/2022 Madison Park Funding Ltd., Series 2014-13A-D % # ^ 01/19/2025 Madison Park Funding Ltd., Series 2014-13A-X % # ^ 01/19/2025 North End Ltd., Series 2013-1A-C % # ^ 07/17/2025 North End Ltd., Series 2013-1A-D % # ^ 07/17/2025 OCP Ltd., Series 2012-2A-A2 % # ^ 11/22/2023 Race Point Ltd., Series 2007-4A-A1A % # ^ 08/01/2021 Slater Mill Loan Fund, Series 2012-1A-B % # ^ 08/17/2022 Venture Ltd., Series 2012-10A-C % # ^ 07/20/2022 Venture Ltd., Series 2013-14A-B1 % # ^ 08/28/2025 Venture Ltd., Series 2014-16A-A1L % # ^ 04/15/2026 Total Collateralized Loan Obligations (Cost $11,638,216) Foreign Corporate Bonds - 19.5% AES Andres Dominicana Ltd. % ^ 11/12/2020 Agromercantil Senior Trust % ^ 04/10/2019 Agromercantil Senior Trust % 04/10/2019 Australia and New Zealand Banking Group Ltd. % ^ 03/01/2016 Avianca Holdings S.A. % ^ 05/10/2020 Banco Davivienda S.A. % 01/29/2018 Banco de Costa Rica % 08/12/2018 Banco de Credito e Inversiones % 09/13/2017 Banco GNB Sudameris S.A. % 05/02/2018 Banco International del Peru S.A.A. % 10/07/2020 Banco Latinoamericano de Comercio Exterior S.A. % 04/04/2017 Banco Mercantil del Norte % # 10/13/2021 Banco Nacional de Costa Rica % 11/01/2018 Banco Regional SAECA % 01/24/2019 Bancolombia S.A. % 07/26/2020 Bank Of Montreal % 07/15/2016 Bank Of Nova Scotia % 01/12/2017 BBVA Banco Continental S.A. % 04/08/2018 BBVA Bancomer S.A. % # 05/17/2022 BP Capital Markets PLC % 05/05/2017 Camposol S.A. % 02/02/2017 Cementos Progreso Trust % 11/06/2023 Cemex S.A.B. de C.V. % # 10/15/2018 CNPC General Capital Ltd. % # ^ 05/14/2017 Columbus International, Inc. % 03/30/2021 Corpbanca S.A. % 01/15/2018 DBS Bank Ltd. % # 07/15/2021 Delek & Avner Tamar Bond Ltd. % ^ 12/30/2018 Diageo Capital PLC % 05/11/2017 Digicel Ltd. % 02/15/2020 Empresa de Energia de Bogota S.A. % 11/10/2021 ENA Norte Trust % 04/25/2023 Ferreycorp S.A.A. % 04/26/2020 Fondo Mivivienda S.A. % 04/02/2019 Global Bank Corporation % 10/05/2017 Globo Communicacao e Participacoes S.A. % # 05/11/2022 Grupo Aval Ltd. % 02/01/2017 Grupo Cementos de Chihuahua S.A.B de C.V. % 02/08/2020 Grupo Idesa S.A. de C.V. % 12/18/2020 Guanay Finance Ltd. % 12/15/2020 Intelsat S.A. % 06/01/2021 Intercorp Retail Trust % 11/14/2018 Inversiones CMPC S.A. % 01/19/2018 JBS Investments GmbH % 10/28/2020 Korea Development Bank % 03/09/2016 LPG International, Inc. % 12/20/2015 Marfrig Holdings B.V. % ^ 06/24/2019 Mexico Generadora de Energia % 12/06/2032 Millicom International Cellular S.A. % 10/15/2021 Minerva Luxembourg S.A. % # † 04/03/2019 National Australia Bank Ltd. % ^ 07/27/2016 OAS Investments GmbH % 10/19/2019 Odebrecht Finance Ltd. % † 09/14/2015 Odebrecht Offshore Drilling % ^ 10/01/2022 Orange S.A. % 09/14/2016 Oversea-Chinese Banking Corporation % # 10/15/2024 Pacific Rubiales Energy Corporation % 01/26/2019 Peru Enhanced Pass-Through Finance Ltd. % 05/31/2018 Ras Laffan Liquefied Natural Gas Company % 09/30/2020 Rearden G Holdings EINS GmbH % 03/30/2020 Reliance Holdings, Inc. % 10/19/2020 Sigma Alimentos S.A. % 12/16/2019 Southern Copper Corporation % 09/01/2016 Tanner Servicios Financieros S.A. % 03/13/2018 Telefonica Celular del Paraguay S.A. % ^ 12/13/2022 TV Azteca S.A.B. de C.V. % 09/18/2020 Vedanta Resources PLC % 01/31/2019 Westpac Banking Corporation % 09/25/2015 Westpac Banking Corporation % 08/14/2017 Total Foreign Corporate Bonds (Cost $13,184,831) Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - 0.4% Banco Nacional de Desenvolvimento Economico e Social % 04/14/2019 Corporacion Andina de Fomento % 01/15/2016 Total Foreign Government Bonds and Notes, Supranationals and Foreign Agencies (Cost $308,683) Non-Agency Commercial Mortgage Backed Obligations - 13.7% BAMLL Commercial Mortgage Securities Trust, Series 2014-IP-E % # ^ 06/15/2028 Banc of America Commercial Mortgage Trust, Series 2005-3-AM % 07/10/2043 Banc of America Commercial Mortgage Trust, Series 2006-5-AM % 09/10/2047 Banc of America Commercial Mortgage Trust, Series 2007-1-AMFX % # 01/15/2049 Bear Stearns Commercial Mortgage Securities Trust, Series 2004-PWR4-D % # 06/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW13-AJ % # 09/11/2041 COBALT Commercial Mortgage Trust, Series 2007-C2-AJFX % # 04/15/2047 Commercial Mortgage Pass-Through Certificates, Series 2006-C7-AM % # 06/10/2046 Commercial Mortgage Pass-Through Certificates, Series 2006-C8-AM % 12/10/2046 Commercial Mortgage Pass-Through Certificates, Series 2014-CR17-XA % # I/O 05/10/2047 Commercial Mortgage Pass-Through Certificates, Series 2014-TWC-C % # ^ 02/13/2032 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C2-AMFX % 04/15/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C6-AJ % # 12/15/2040 Credit Suisse Mortgage Capital Certificates, Series 2006-C1-C % # 02/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2006-C3-AM % # 06/15/2038 Credit Suisse Mortgage Capital Certificates, Series 2006-C4-AM % 09/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2006-C5-AM % 12/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2007-C2-AM % # 01/15/2049 Credit Suisse Mortgage Capital Certificates, Series 2007-C4-A1AM % # 09/15/2039 Credit Suisse Mortgage Capital Certificates, Series 2014-SURF-E % # ^ 02/15/2029 Greenwich Capital Commercial Funding Corporation, Series 2006-GG7-AJ % # 07/10/2038 Greenwich Capital Commercial Funding Corporation, Series 2007-GG11-AJ % # 12/10/2049 Greenwich Capital Commercial Funding Corporation, Series 2007-GG11-AM % # 12/10/2049 Greenwich Capital Commercial Funding Corporation, Series 2007-GG9-AM % 03/10/2039 GS Mortgage Securities Corporation, Series 2006-GG8-AJ % 11/10/2039 GS Mortgage Securities Corporation, Series 2013-KING-C % # ^ 12/10/2027 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2005-CB12-B % # 09/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP9-AM % 05/15/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CIBC19-AM % # 02/12/2049 LB-UBS Commercial Mortgage Trust, Series 2006-C7-AM % 11/15/2038 LB-UBS Commercial Mortgage Trust, Series 2007-C1-AJ % 02/15/2040 LB-UBS Commercial Mortgage Trust, Series 2007-C2-AM % # 02/15/2040 Madison Avenue Trust, Series 2013-650M-D % # ^ 10/12/2032 Merrill Lynch Mortgage Trust, Series 2006-C1-AJ % # 05/12/2039 Merrill Lynch Mortgage Trust, Series 2006-C2-AJ % # 08/12/2043 Merrill Lynch Mortgage Trust, Series 2006-C2-AM % # 08/12/2043 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2013-C12-XA % # I/O 10/15/2046 Morgan Stanley Capital, Inc., Series 2005-HQ7-AJ % # 11/14/2042 Morgan Stanley Capital, Inc., Series 2005-HQ7-AM % # 11/14/2042 Morgan Stanley Capital, Inc., Series 2007-HQ11-AJ % # 02/12/2044 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22-AM % # 12/15/2044 Wachovia Bank Commercial Mortgage Trust, Series 2006-C28-AJ % # 10/15/2048 Wachovia Bank Commercial Mortgage Trust, Series 2006-C28-AM % # 10/15/2048 WF-RBS Commercial Mortgage Trust, Series 2014-C19-XA % # I/O 03/15/2047 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $9,427,962) Non-Agency Residential Collateralized Mortgage Obligations - 10.0% Chase Mortgage Finance Trust, Series 2004-S3-2A4 % 03/25/2034 Countrywide Alternative Loan Trust, Series 2004-33-1A1 % # 12/25/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2004-8-6A1 % 12/25/2019 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-11-8A5 % 12/25/2035 Credit Suisse Mortgage Capital Certificates, Series 2011-5R-6A9 % # ^ 11/27/2037 Deutsche Mortgage & Asset Receiving Corporation, Series 2014-RS1-1A2 % # ^ 07/27/2037 GMACM Mortgage Loan Trust, Series 2005-J1-A6 % 12/25/2035 GSR Mortgage Loan Trust, Series 2004-2F-14A1 % 09/25/2019 Home Equity Mortgage Loan Asset-Backed Trust, Series 2006-D-2A2 % # 11/25/2036 Home Equity Mortgage Trust, Series 2003-6-M2 % # 03/25/2034 HSI Asset Loan Obligation Trust, Series 2006-2-1A1 % 12/25/2036 Lehman Mortgage Trust, Series 2006-1-1A3 % 02/25/2036 Lehman XS Trust, Series 2005-6-3A2B % # 11/25/2035 MASTR Adjustable Rate Mortgages Trust, Series 2006-2-2A1 % # 04/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-2-7A1 % # 02/25/2036 NovaStar Mortgage Funding Trust, Series 2005-4-A2C % # 01/25/2036 Residential Accredit Loans, Inc., Series 2007-QS9-A33 % 07/25/2037 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-8-4A2 % # 09/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-1A5 % 07/25/2036 Wells Fargo Alternative Loan Trust, Series 2007-PA5-1A1 % 11/25/2037 Wells Fargo Mortgage Backed Securities, Series 2005-9-2A2 % 10/25/2035 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $6,834,116) US Corporate Bonds - 10.8% Activision Blizzard, Inc. % ^ 09/15/2021 Alere, Inc. % 06/15/2020 Altria Group, Inc. % 09/11/2015 American Axle & Manufacturing, Inc. % 10/15/2022 American Express Credit Corporation % 07/29/2016 Amgen, Inc. % 05/15/2017 Anheuser-Busch InBev Worldwide, Inc. % 07/15/2017 Ashland, Inc. % 08/15/2022 AT&T, Inc. % 06/01/2017 Atlas Pipeline Partners LP % 11/15/2021 Avis Budget Car Rental LLC % 04/01/2023 BB&T Corporation % 03/22/2017 Berkshire Hathaway Finance Corporation % 08/15/2016 Berry Plastics Corporation % 05/15/2022 Biomet, Inc. % 08/01/2020 Boeing Company % 11/20/2016 Caterpillar Financial Services Corporation % 09/06/2016 Caterpillar Financial Services Corporation % 03/03/2017 CCO Holdings LLC % 09/30/2022 Cinemark USA, Inc. % 06/15/2021 CIT Group, Inc. % 08/15/2022 Citigroup, Inc. % 03/10/2017 Comcast Corporation % 01/15/2017 CommScope, Inc. % ^ 06/15/2021 ConocoPhillips Company % 01/15/2015 ConocoPhillips Company % 12/15/2017 Devon Energy Corporation % 05/15/2017 DIRECTV Holdings LLC % 03/15/2017 Dow Chemical Company % 02/15/2016 Duke Energy Corporation % 11/15/2016 eBay, Inc. % 07/15/2017 Ecolab, Inc. % 12/08/2016 Equinix, Inc. % 07/15/2021 Express Scripts Holding Company % 06/02/2017 Gates Global LLC % ^ 07/15/2022 General Electric Capital Corporation % 01/09/2017 General Mills, Inc. % 02/15/2017 Gilead Sciences, Inc. % 12/01/2016 Goldman Sachs Group, Inc. % 10/01/2016 Goodyear Tire & Rubber Company % 05/15/2022 Gray Television, Inc. % 10/01/2020 H.J. Heinz Company % 10/15/2020 HCA, Inc. % 03/15/2019 HD Supply, Inc. % 07/15/2020 Hewlett-Packard Company % 12/09/2016 Hexion Finance Corporation % 04/15/2020 Hilcorp Energy LP % ^ 12/01/2024 IASIS Healthcare LLC % 05/15/2019 Icahn Enterprises LP % 03/15/2019 John Deere Capital Corporation % 03/15/2017 JP Morgan Chase & Company % 07/05/2016 Kellogg Company % 05/17/2017 Kinder Morgan Energy Partners LP % 02/01/2017 Kraft Foods, Inc. % 02/09/2016 Kroger Company % 01/15/2017 LifePoint Hospitals, Inc. % ^ 12/01/2021 Louisiana-Pacific Corporation % 06/01/2020 Manitowoc Company, Inc. % 11/01/2020 Metropolitan Life Global Funding % ^ 09/29/2015 MGM Resorts International % 12/15/2021 Morgan Stanley % 02/25/2016 MPT Operating Partnership LP % 02/15/2022 Mylan, Inc. % 06/24/2016 National Rural Utilities Cooperative Finance Corporation % 01/27/2017 NCL Corporation Ltd. % 02/15/2018 Newfield Exploration Company % 01/30/2022 Oasis Petroleum, Inc. % ^ 03/15/2022 ONEOK Partners LP % 02/01/2016 Phillips 66 % 05/01/2017 PNC Funding Corporation % 09/19/2016 Post Holdings, Inc. % ^ 02/15/2022 Procter & Gamble Company % 11/04/2016 Revlon Consumer Products Corporation % 02/15/2021 Reynolds Group Issuer LLC % 10/15/2020 RR Donnelley & Sons Company % 03/15/2021 Safway Group Holding LLC % ^ 05/15/2018 Sally Holdings LLC % 06/01/2022 SBA Communications Corporation % 10/01/2019 Sealed Air Corporation % ^ 12/01/2020 Select Medical Corporation % 06/01/2021 Service Corporation International % 01/15/2022 Simon Property Group LP % 09/15/2017 SM Energy Company % 01/15/2024 Smithfield Foods, Inc. % ^ 08/01/2021 Southern Star Central Corporation % ^ 07/15/2022 Southwest Airlines Company % 12/15/2016 Southwest Airlines Company % 03/01/2017 Spectrum Brands, Inc. % 11/15/2022 Terex Corporation % 05/15/2021 Thomson Reuters Corporation % 02/23/2017 Toll Brothers Finance Corporation % 02/15/2022 Toyota Motor Credit Corporation % 05/22/2017 TransDigm, Inc. % ^ 07/15/2022 Ultra Petroleum Corporation % ^ 12/15/2018 United Rentals North America, Inc. % 04/15/2022 Valero Energy Corporation % 06/15/2017 Verizon Communications, Inc. % 09/15/2016 Wal-Mart Stores, Inc. % 04/05/2017 Waste Management, Inc. % 09/01/2016 WCI Communities, Inc. % ^ 08/15/2021 WCI Communities, Inc. % 08/15/2021 WellPoint, Inc. % 01/15/2016 Wells Fargo & Company % 05/08/2017 Xerox Corporation % 03/15/2017 Total US Corporate Bonds (Cost $7,468,007) US Government / Agency Mortgage Backed Obligations - 1.9% Federal Home Loan Mortgage Corporation, Series 3417-SM % # I/F I/O 02/15/2038 Federal National Mortgage Association Pass-Thru, Pool MA1200 % 10/01/2032 Total US Government / Agency Mortgage Backed Obligations (Cost $1,301,809) US Government Bonds and Notes - 4.3% United States Treas Notes % 12/31/2015 United States Treas Notes % 03/31/2016 United States Treas Notes % 04/15/2016 United States Treas Notes % 05/31/2016 United States Treas Notes % 08/31/2016 United States Treas Notes % 10/31/2016 Total US Government Bonds and Notes (Cost $2,996,624) Affiliated Mutual Funds - 13.6% (a) DoubleLine Core Fixed Income Fund DoubleLine Floating Rate Fund Total Affiliated Mutual Funds (Cost $9,382,904) Short Term Investments - 3.0% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Fidelity Institutional Government Portfolio % ♦ Morgan Stanley Institutional Liquidity Fund % ♦ Total Short Term Investments (Cost $2,068,283) Total Investments - 94.0% (Cost $64,611,435) Other Assets in Excess of Liabilities - 6.0% NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed as of June 30, 2014. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At June 30, 2014, the value of these securities amounted to $16,550,169 or 23.9% of net assets. I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of reference interest rates (a) Institutional class shares held ♦ Seven-day yield as of June 30, 2014 † Perpetual Maturity The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Total Return Swaps - Long Reference Entity Counterparty Notional Amount Termination Date Unrealized Appreciation (Depreciation) $ Shiller Barclays CAPE® US Sector ER USD Index Barclays Capital, Inc. 07/03/2014 Shiller Barclays CAPE® US Sector ER USD Index Barclays Capital, Inc. 07/06/2014 ) Shiller Barclays CAPE® US Sector ER USD Index Barclays Capital, Inc. 07/10/2014 ) Shiller Barclays CAPE® US Sector ER USD Index Barclays Capital, Inc. 07/10/2014 ) Shiller Barclays CAPE® US Sector ER USD Index Barclays Capital, Inc. 07/10/2014 - Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 11/20/2014 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 12/18/2014 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 12/18/2014 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 12/18/2014 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 01/29/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 01/29/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 01/29/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 01/29/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 02/26/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 02/26/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 02/26/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 03/26/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 03/26/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 03/26/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 03/26/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 04/30/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 04/30/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 04/30/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 04/30/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 05/01/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 05/28/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 05/28/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 05/28/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 05/28/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 06/25/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 06/25/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 06/25/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 06/25/2015 Shiller Barclays CAPE® US Sector ER II USD Index Barclays Capital, Inc. 07/30/2015 $ Shiller Barclays CAPE® US Sector ER USD Index aims to provide notional long exposure to the top four United States equity sectors that are relatively undervalued, as defined by a modified version of the classic CAPE® Ratio (the “Relative CAPE® Indicator”) and that possess relatively strong price momentum over the prior twelve months. Each U.S. equity sector is represented by an exchange-traded fund that invests primarily in equity securities of companies in the relevant sector. Shiller Barclays CAPE® US Sector ER II USD Index aims to provide notional long exposure to the top four United States equity sectors that are relatively undervalued, as defined by a modified version of the classic CAPE® Ratio (the “Relative CAPE® Indicator”) and that possess relatively strong price momentum over the prior twelve months. Each U.S. equity sector is represented by an index that invests primarily in equity securities of companies in the relevant sector. COUNTRY BREAKDOWN as a % of Net Assets: United States 74.1% Mexico 2.9% Colombia 2.8% Brazil 2.2% Peru 2.0% Chile 1.4% Panama 1.2% Singapore 0.9% Guatemala 0.8% India 0.7% Costa Rica 0.6% Paraguay 0.5% Australia 0.4% Canada 0.4% Dominican Republic 0.3% Barbados 0.3% Germany 0.3% Jamaica 0.3% Netherlands 0.3% Israel 0.3% China 0.3% Qatar 0.3% United Kingdom 0.2% Foreign Government Bonds and Notes, Supranationals and Foreign Agencies 0.2% South Korea 0.1% France 0.1% Luxembourg 0.1% Other Assets and Liabilities 6.0% 100.0% INVESTMENT BREAKDOWN as a % of Net Assets: Collateralized Loan Obligations 16.8% Non-Agency Commercial Mortgage Backed Obligations 13.7% Affiliated Mutual Funds 13.6% Non-Agency Residential Collateralized Mortgage Obligations 10.0% Banking 8.4% US Government Bonds and Notes 4.3% Short Term Investments 3.0% Oil & Gas 2.6% Telecommunications 1.9% Building and Development 1.9% US Government / Agency Mortgage Backed Obligations 1.9% Transportation 1.7% Consumer Products 1.6% Chemicals/Plastics 1.5% Financial Intermediaries 1.1% Media 1.1% Utilities 1.0% Business Equipment and Services 0.9% Healthcare 0.9% Industrial 0.6% Construction 0.5% Food Products 0.5% Mining 0.5% Foreign Government Bonds and Notes, Supranationals and Foreign Agencies 0.4% Retail 0.4% Insurance 0.3% Beverage and Tobacco 0.3% Finance 0.3% Pulp & Paper 0.3% Energy 0.3% Pharmaceuticals 0.3% Automotive 0.3% Real Estate 0.2% Hotels/Motels/Inns and Casinos 0.2% Leisure 0.1% Air Transport 0.1% Food/Drug Retailers 0.1% Environmental Control 0.1% Containers and Glass Products 0.1% Cosmetics/Toiletries 0.1% Conglomerates 0.1% Other Assets and Liabilities 6.0% 100.0% DoubleLine Flexible Income Fund Schedule of Investments June 30, 2014 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Collateralized Loan Obligations - 14.7% Avery Point Ltd., Series 2013-2A-C % # ^ 07/17/2025 Avery Point Ltd., Series 2013-2A-D % # ^ 07/17/2025 ColumbusNova Ltd., Series 2006-1A-D % # ^ 07/18/2018 Dryden Senior Loan Fund, Series 2012-25A-D % # ^ 01/15/2025 Halcyon Loan Advisors Funding Ltd., Series 2014-2A-C % # ^ 04/28/2025 Halcyon Loan Advisors Funding Ltd., Series 2014-2A-D % # ^ 04/28/2025 LCM LP, Series 10AR-BR % # ^ 04/15/2022 LCM LP, Series 12A-C % # ^ 10/19/2022 LCM LP, Series 16A-D % # ^ 07/15/2026 Madison Park Funding Ltd., Series 2014-13A-D % #^ 01/19/2025 Madison Park Funding Ltd., Series 2014-13X E % # 01/19/2025 Washington Mill Ltd., Series 2014-1A-C % # ^ 04/20/2026 Total Collateralized Loan Obligations (Cost $3,248,599) Foreign Corporate Bonds - 19.4% Abengoa Transmision Sur S.A. % ^ 04/30/2043 AES Andres Dominicana Ltd. % ^ 11/12/2020 AES El Salvador Trust % 03/28/2023 Agromercantil Senior Trust % 04/10/2019 Avianca Holdings S.A. % ^ 05/10/2020 B Communications Ltd. % ^ 02/15/2021 Banco do Brasil S.A. % # ^ † 06/18/2024 Banco Nacional de Costa Rica % 11/01/2023 Banco Regional SAECA % 01/24/2019 Bancolombia S.A. % 09/11/2022 Comcel Trust % 02/06/2024 CorpGroup Banking S.A. % 03/15/2023 Corporacion Azucarera del Peru S.A. % 08/02/2022 Delek & Avner Tamar Bond Ltd. % ^ 12/30/2025 Digicel Ltd. % 04/01/2022 Ecopetrol S.A. % 05/28/2045 Fermaca Enterprises S. de R.L. de C.V. % ^ 03/30/2038 Intelsat S.A. % 06/01/2021 Marfrig Holdings B.V. % ^ 06/24/2019 Metalsa S.A. de C.V. % 04/24/2023 Mexico Generadora de Energia % 12/06/2032 Minerva Luxembourg S.A. % # ^ † 04/03/2019 Nakilat, Inc. % 12/31/2033 SUAM Finance B.V. % 04/17/2024 Vedanta Resources PLC % 06/07/2021 Total Foreign Corporate Bonds (Cost $4,221,633) Non-Agency Commercial Mortgage Backed Obligations - 5.9% Banc of America Commercial Mortgage Trust, Series 2007-1-AMFX % # 01/15/2049 Banc of America Commercial Mortgage Trust, Series 2007-5-AM % # 02/10/2051 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW13-AJ % # 09/11/2041 CD Commercial Mortgage Trust, Series 2007-CD4-AMFX % # 12/11/2049 CGBAM Commercial Mortgage Trust, Series 2014-HD-D % # ^ 02/15/2031 Commercial Mortgage Pass-Through Certificates, Series 2014-CR17-XA % #I/O 05/10/2047 Credit Suisse Mortgage Capital Certificates, Series 2007-C4-A1AM % # 09/15/2039 GS Mortgage Securities Corporation, Series 2006-GG6-AJ % # 04/10/2038 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP9-AM % 05/15/2047 LB-UBS Commercial Mortgage Trust, Series 2007-C1-AJ % 02/15/2040 Morgan Stanley Capital, Inc., Series 2007-HQ11-AJ % # 02/12/2044 Wachovia Bank Commercial Mortgage Trust, Series 2007-C30-AJ % # 12/15/2043 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $1,287,866) Non-Agency Residential Collateralized Mortgage Obligations - 12.9% Credit Suisse Mortgage Capital Certificates, Series 2011-5R-6A9 % # ^ 11/27/2037 Deutsche Mortgage & Asset Receiving Corporation, Series 2014-RS1-1A2 % # ^ 07/27/2037 Lehman Mortgage Trust, Series 2006-1-1A3 % 02/25/2036 MASTR Adjustable Rate Mortgages Trust, Series 2006-2-2A1 % # 04/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2005-7-4A1 % 11/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2006-2-2A4 % 02/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-2-7A1 % # 02/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2007-3-1A4 % 04/25/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $2,808,581) US Corporate Bonds - 7.0% American Axle & Manufacturing, Inc. % 10/15/2022 Ashland, Inc. % 08/15/2022 Avis Budget Car Rental LLC % 04/01/2023 Berry Plastics Corporation % 05/15/2022 Biomet, Inc. % 08/01/2020 CCO Holdings LLC % 09/30/2022 Cinemark USA, Inc. % 06/15/2021 CIT Group, Inc. % 08/15/2022 CommScope, Inc. % ^ 06/15/2021 Equinix, Inc. % 07/15/2021 Gates Global LLC % ^ 07/15/2022 Goodyear Tire & Rubber Company % 05/15/2022 Gray Television, Inc. % 10/01/2020 H.J. Heinz Company % 10/15/2020 HD Supply, Inc. % 07/15/2020 Hexion Finance Corporation % 04/15/2020 Hilcorp Energy LP % ^ 12/01/2024 Icahn Enterprises LP % 03/15/2019 LifePoint Hospitals, Inc. % ^ 12/01/2021 Louisiana-Pacific Corporation % 06/01/2020 Manitowoc Company, Inc. % 11/01/2020 MPT Operating Partnership LP % 02/15/2022 NCL Corporation Ltd. % 02/15/2018 Oasis Petroleum, Inc. % ^ 03/15/2022 Revlon Consumer Products Corporation % 02/15/2021 Reynolds Group Issuer LLC % 10/15/2020 Sally Holdings LLC % 06/01/2022 SBA Communications Corporation % 10/01/2019 SM Energy Company % 01/15/2024 Southern Star Central Corporation % ^ 07/15/2022 Spectrum Brands, Inc. % 11/15/2022 Terex Corporation % 05/15/2021 Toll Brothers Finance Corporation % 02/15/2022 TransDigm, Inc. % ^ 07/15/2022 Ultra Petroleum Corporation % ^ 12/15/2018 WCI Communities, Inc. % ^ 08/15/2021 Total US Corporate Bonds (Cost $1,547,873) Affiliated Mutual Funds - 25.3% (a) DoubleLine Floating Rate Fund DoubleLine Total Return Bond Fund Total Affiliated Mutual Funds (Cost $5,604,355) Short Term Investments - 22.1% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Fidelity Institutional Government Portfolio % ♦ Morgan Stanley Institutional Liquidity Fund % ♦ Total Short Term Investments (Cost $4,868,728) Total Investments - 107.3% (Cost $23,587,635) Liabilities in Excess of Other Assets - (7.3)% ) NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed as of June 30, 2014. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At June 30, 2014, the value of these securities amounted to $5,804,392 or 26.3% of net assets. I/O Interest only security (a) Institutional class shares held ♦ Seven-day yield as of June 30, 2014 † Perpetual Maturity The cost basis of investments for federal income tax purposes at June 30, 2014 is as follows Ω: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ Ω Since the Fund does not have a full fiscal year, the tax cost of investments are the same as noted in the Schedules of Investments. COUNTRY BREAKDOWN as a % of Net Assets: United States 87.9% Mexico 2.5% Colombia 1.9% Brazil 1.9% Chile 1.6% Guatemala 1.5% Peru 1.5% Israel 1.2% India 1.0% Paraguay 1.0% Dominican Republic 1.0% Jamaica 0.9% El Salvador 0.9% Costa Rica 0.9% Netherlands 0.9% Qatar 0.5% Luxembourg 0.2% Other Assets and Liabilities (7.3)% 100.0% INVESTMENT BREAKDOWN as a % of Net Assets: Affiliated Mutual Funds 25.3% Short Term Investments 22.1% Collateralized Loan Obligations 14.7% Non-Agency Residential Collateralized Mortgage Obligations 12.9% Non-Agency Commercial Mortgage Backed Obligations 5.9% Banking 4.4% Utilities 4.3% Telecommunications 3.1% Consumer Products 2.3% Oil& Gas 2.1% Finance 1.6% Automotive 1.2% Mining 1.0% Transportation 1.0% Building and Development 1.0% Media 0.6% Business Equipment and Services 0.6% Containers and Glass Products 0.5% Cosmetics/Toiletries 0.5% Industrial 0.4% Chemicals/Plastics 0.3% Conglomerates 0.3% Retail 0.2% Healthcare 0.2% Food Products 0.2% Hotels/Motels/Inns and Casinos 0.2% Financial Intermediaries 0.2% Energy 0.1% Leisure 0.1% Real Estate 0.0% Other Assets and Liabilities (7.3)% 100.0% DoubleLine Low Duration Emerging Markets Fixed Income Fund Schedule of Investments June 30, 2014 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Foreign Corporate Bonds - 95.6% Barbados - 1.5% Columbus International, Inc. % ^ 03/30/2021 Brazil - 10.2% Andrade Gutierrez International S.A. % 04/30/2018 Globo Communicacao e Participacoes S.A. % # 05/11/2022 JBS Investments GmbH % 10/28/2020 Minerva Luxembourg S.A. % # ^ † 04/03/2019 OAS Investments GmbH % 10/19/2019 Petrobras Global Finance B.V. % # 03/17/2020 Raizen Energy Finance Ltd. % 02/01/2017 Chile - 13.5% Corpbanca S.A. % 01/15/2018 Guanay Finance Ltd. % 12/15/2020 Inversiones CMPC S.A. % 01/19/2018 Sociedad Quimica y Minera S.A. % 04/15/2016 Tanner Servicios Financieros S.A. % 03/13/2018 CNPC General Capital Ltd. % # 05/14/2017 CNPC General Capital Ltd. % # ^ 05/14/2017 Sinopec Group Overseas Development Ltd. % # ^ 04/10/2019 Colombia - 14.8% Avianca Holdings S.A. % ^ 05/10/2020 Banco GNB Sudameris S.A. % 05/02/2018 Bancolombia S.A. % 07/26/2020 Ecopetrol S.A. % 09/18/2018 Empresa de Energia de Bogota S.A. % 11/10/2021 Grupo Aval Ltd. % 02/01/2017 Millicom International Cellular S.A. % 05/22/2020 Millicom International Cellular S.A. % 10/15/2021 Oleoducto Central S.A. % 05/07/2021 Pacific Rubiales Energy Corporation % 01/26/2019 Costa Rica - 3.5% Banco de Costa Rica % 08/12/2018 Banco Nacional de Costa Rica % 11/01/2018 Dominican Republic - 2.2% AES Andres Dominicana Ltd. % ^ 11/12/2020 AES Andres Dominicana Ltd. % 11/12/2020 Germany - 1.4% Rearden G Holdings EINS GmbH % 03/30/2020 Guatemala - 3.9% Agromercantil Senior Trust % 04/10/2019 Agromercantil Senior Trust % ^ 04/10/2019 Bantrab Senior Trust % 11/14/2020 Cementos Progreso Trust % 11/06/2023 Central American Bottling Corporation % 02/09/2022 India - 3.8% Reliance Holdings, Inc. % 10/19/2020 Vedanta Resources PLC % 01/31/2019 Israel - 3.3% Delek & Avner Tamar Bond Ltd. % ^ 12/30/2018 Israel Electric Corporation Ltd. % # 01/17/2018 Jamaica - 1.7% Digicel Ltd. % 02/15/2020 Mexico - 12.4% Banco Mercantil del Norte % # 10/13/2021 BBVA Bancomer S.A. % # 05/17/2022 Credito Real S.A.B. de C.V. % ^ 03/13/2019 Grupo Cementos de Chihuahua S.A.B de C.V. % 02/08/2020 Grupo Elektra S.A.B. de C.V. % 08/06/2018 Grupo Idesa S.A. de C.V. % 12/18/2020 Grupo Posadas S.A.B de C.V % 11/30/2017 Petroleos Mexicanos % 07/18/2018 TV Azteca S.A.B. de C.V. % 09/18/2020 Netherlands - 2.1% Marfrig Holdings B.V. % ^ 06/24/2019 Panama - 4.4% Banco Latinoamericano de Comercio Exterior S.A. % 04/04/2017 ENA Norte Trust % 04/25/2023 Global Bank Corporation % 10/05/2017 Paraguay - 2.9% Banco Regional SAECA % 01/24/2019 Telefonica Celular del Paraguay S.A. % ^ 12/13/2022 Peru - 8.9% BBVA Banco Continental S.A. % 04/08/2018 Camposol S.A. % 02/02/2017 Ferreycorp S.A.A. % 04/26/2020 Fondo Mivivienda S.A. % 04/02/2019 Inkia Energy Ltd. % 04/04/2021 Intercorp Retail Trust % 11/14/2018 Maestro Peru S.A. % 09/26/2019 Peru Enhanced Pass-Through Finance Ltd. % 05/31/2018 Qatar - 1.3% Ras Laffan Liquefied Natural Gas Company % 09/30/2020 Singapore - 3.8% DBS Bank Ltd. % # 07/15/2021 Oversea-Chinese Banking Corporation % # 11/18/2019 United Overseas Bank Ltd. % # 09/03/2019 Total Foreign Corporate Bonds (Cost $69,429,546) Bank Loans - 2.0% Building and Development - 2.0% New Sunward Holding B.V., Guaranteed Senior Secured 1st Lien Term Loan, Tranche A6 % # 02/14/2017 Total Bank Loans (Cost $1,498,125) Short Term Investments - 4.5% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Fidelity Institutional Government Portfolio % ♦ Morgan Stanley Institutional Liquidity Fund % ♦ Total Short Term Investments (Cost $3,280,848) Total Investments - 102.1% (Cost $74,208,519) Liabilities in Excess of Other Assets - (2.1)% ) NET ASSETS - 100.0% $ ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At June 30, 2014, the value of these securities amounted to $10,547,872 or 14.3% of net assets. # Variable rate security.Rate disclosed as of June 30, 2014. ♦ Seven-day yield as of June 30, 2014 † Perpetual Maturity The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows Ω: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ Ω Since the Fund does not have a full fiscal year, the tax cost of investments are the same as noted in the Schedules of Investments. INDUSTRY BREAKDOWN as a % of Net Assets: Banking 24.5% Oil & Gas 14.2% Transportation 8.0% Telecommunications 7.8% Utilities 6.1% Building and Development 5.6% Consumer Products 5.4% Chemicals/Plastics 4.8% Short Term Investments 4.5% Retail 3.3% Media 3.2% Construction 2.8% Finance 2.6% Financial Intermediaries 2.1% Pulp & Paper 1.9% Mining 1.7% Beverage and Tobacco 1.5% Industrial 1.4% Hotels/Motels/Inns and Casinos 0.7% Other Assets and Liabilities (2.1)% 100.0% Summary of Fair Value Disclosure June 30, 2014 (Unaudited) Security Valuation. The Funds have adopted accounting principles generally accepted in the United States of America ("US GAAP") fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1—Unadjusted quoted market prices in active markets for identical securities Level 2—Quoted prices for identical or similar assets in markets that are not active, or inputs derived from observable market data Level 3—Significant unobservable inputs (including the reporting entity's estimates and assumptions) Assets and liabilities may be transferred between levels. The Funds use end of period timing recognition to account for any transfers. Market values for domestic and foreign fixed income securities are normally determined on the basis of valuations provided by independent pricing services. Vendors typically value such securities based on one or more inputs described in the following table which is not intended to be a complete list. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed income securities in which the Funds are authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income securities. Securities that use similar valuation techniques and inputs as described in the following table are categorized as Level 2 of the fair value hierarchy.To the extent the significant inputs are unobservable, the values generally would be categorized as Level 3. Fixed-income class Examples of Standard Inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds and notes; convertible securities Standard inputs and underlying equity of the issuer Bonds and notes of government and government agencies Standard inputs Mortgage-backed; asset-backed obligations (including collateralized loan obligations) Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information, trustee reports Bank loans Quotations from dealers and trading systems Investments in registered open-end management investment companies will be valued based upon the net asset value ("NAV") of such investments and are categorized as Level 1 of the fair value hierarchy. Investments in private investment funds typically will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy.As of June 30, 2014, the Funds did not hold any investments in private investment funds. Short-term debt investments having a maturity of 60 days or less are generally valued at amortized cost which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Common stocks, exchange-traded funds and financial derivative instruments, such as futures contracts or options contracts, that are traded on a national securities or commodities exchange, are typically valued at the last reported sales price, in the case of common stocks and exchange-traded funds, or, in the case of futures contracts or options contracts, the settlement price determined by the relevant exchange. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Over-the-counter financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swaps agreements, derive their values from underlying asset prices, indices, reference rates, other inputs or a combination of these factors. These instruments are normally valued on the basis of valuations provided by independent pricing services or broker dealer quotations. Depending on the instrument and the terms of the transaction, the value of the derivative instruments can be estimated by a pricing service provider using a series of techniques, such as simulation pricing models. The pricing models use issuer details and other inputs that are observed from actively quoted markets such as indices, spreads, interest rates, curves, dividends and exchange rates.Derivatives that use similar valuation techniques and inputs as described above are normally categorized as Level 2 of the fair value hierarchy. Certain securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees (the "Board"). The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board. The Valuation Committee is authorized to make all necessary determinations of the fair values of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are deemed to be unreliable indicators of market value. As of June 30, 2014, the Funds did not hold securities fair valued by the Valuation Committee. The following is a summary of the fair valuations according to the inputs used to value the Funds' investments as of June 30, 20141: Category DoubleLine Total Return Bond Fund DoubleLine Core Fixed Income Fund DoubleLine Emerging Markets Fixed Income Fund DoubleLine Multi-Asset Growth Fund DoubleLine Low Duration Bond Fund DoubleLine Floating Rate Fund DoubleLine Shiller Enhanced CAPE® DoubleLine Flexible Income Fund DoubleLine Low Duration Emerging Markets Fixed Income Fund Investments in Securities Level 1 Money Market Funds $ Affiliated Mutual Funds - Exchange Traded Funds and Common Stock - Purchased Options - Total Level 1 Level 2 US Government / Agency Mortgage Backed Obligations - Non-Agency Residential Collateralized Mortgage Obligations - - - Other Short Term Investments - Non-Agency Commercial Mortgage Backed Obligations - - - US Government Bonds and Notes - Collateralized Loan Obligations - - - Asset Backed Obligations - Foreign Corporate Bonds - - US Corporate Bonds - Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - Municipal Bonds - Purchased Options - Bank Loans - Total Level 2 Level 3 Non-Agency Residential Collateralized Mortgage Obligations - Asset Backed Obligations - Total Level 3 - Total $ Other Financial Instruments Level 1 Futures Contracts $
